
	
		II
		Calendar No. 389
		112th CONGRESS
		2d Session
		S. 2516
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Harkin, from the
			 Committee on Health, Education, Labor,
			 and Pensions, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  revise and extend the user-fee programs for prescription drugs and medical
		  devices, to establish user-fee programs for generic drugs and biosimilars, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Food and Drug Administration
			 Safety and Innovation Act.
		2.Table of
			 contents; references in Act
			(a)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Table of contents; references in Act.
					TITLE I—Fees relating to drugs
					Sec. 101. Short title; finding.
					Sec. 102. Definitions.
					Sec. 103. Authority to assess and use drug fees.
					Sec. 104. Reauthorization; reporting requirements.
					Sec. 105. Sunset dates.
					Sec. 106. Effective date.
					Sec. 107. Savings clause.
					TITLE II—Fees relating to devices
					Sec. 201. Short title; findings.
					Sec. 202. Definitions.
					Sec. 203. Authority to assess and use device fees.
					Sec. 204. Reauthorization; reporting requirements.
					Sec. 205. Savings clause.
					Sec. 206. Effective date.
					Sec. 207. Sunset dates.
					Sec. 208. Streamlined hiring authority to support activities
				related to the process for the review of device applications.
					TITLE III—Fees relating to generic drugs
					Sec. 301. Short title.
					Sec. 302. Authority to assess and use human generic drug
				fees.
					Sec. 303. Reauthorization; reporting requirements.
					Sec. 304. Sunset dates.
					Sec. 305. Effective date.
					Sec. 306. Amendment with respect to misbranding.
					Sec. 307. Streamlined hiring authority of the Food and Drug
				Administration to support activities related to human generic
				drugs.
					TITLE IV—Fees relating to biosimilar biological
				products
					Sec. 401. Short title; finding.
					Sec. 402. Fees relating to biosimilar biological
				products.
					Sec. 403. Reauthorization; reporting requirements.
					Sec. 404. Sunset dates.
					Sec. 405. Effective date.
					Sec. 406. Savings clause.
					Sec. 407. Conforming amendment.
					TITLE V—Pediatric drugs and devices
					Sec. 501. Permanence.
					Sec. 502. Written requests.
					Sec. 503. Communication with Pediatric Review
				Committee.
					Sec. 504. Access to data.
					Sec. 505. Ensuring the completion of pediatric
				studies.
					Sec. 506. Pediatric study plans.
					Sec. 507. Reauthorizations.
					Sec. 508. Report.
					Sec. 509. Technical amendments.
					Sec. 510. Relationship Between Pediatric Labeling and New
				Clinical Investigation Exclusivity.
					TITLE VI—Medical device regulatory improvements
					Sec. 601. Reclassification procedures.
					Sec. 602. Condition of approval studies.
					Sec. 603. Postmarket surveillance.
					Sec. 604. Sentinel.
					Sec. 605. Recalls.
					Sec. 606. Clinical holds on investigational device
				exemptions.
					Sec. 607. Unique device identifier.
					Sec. 608. Clarification of least burdensome
				standard.
					Sec. 609. Custom devices.
					Sec. 610. Agency documentation and review of certain decisions
				regarding devices.
					Sec. 611. Good guidance practices relating to
				devices.
					Sec. 612. Modification of de novo application
				process.
					Sec. 613. Humanitarian device exemptions.
					Sec. 614. Reauthorization of third-party review and
				inspections.
					Sec. 615. 510(k) device modifications.
					TITLE VII—Drug supply chain
					Sec. 701. Registration of domestic drug
				establishments.
					Sec. 702. Registration of foreign establishments.
					Sec. 703. Identification of drug excipient information with
				product listing.
					Sec. 704. Electronic system for registration and
				listing.
					Sec. 705. Risk-based inspection frequency.
					Sec. 706. Records for inspection.
					Sec. 707. Failure to allow foreign inspection.
					Sec. 708. Exchange of information.
					Sec. 709. Enhancing the safety and quality of the drug
				supply.
					Sec. 710. Accreditation of third-party auditors for drug
				establishments.
					Sec. 711. Standards for admission of imported
				drugs.
					Sec. 712. Notification.
					Sec. 713. Protection against intentional
				adulteration.
					Sec. 714. Enhanced criminal penalty for counterfeiting
				drugs.
					Sec. 715. Extraterritorial jurisdiction.
					Sec. 716. Compliance with international agreements.
					TITLE VIII—Generating Antibiotic Incentives Now 
					Sec. 801. Extension of exclusivity period for
				drugs.
					Sec. 802. Priority review.
					Sec. 803. Fast track product.
					Sec. 804. GAO study.
					Sec. 805. Clinical trials.
					Sec. 806. Regulatory certainty and predictability.
					TITLE IX—Drug approval and patient access
					Sec. 901. Enhancement of accelerated patient access to new
				medical treatments.
					Sec. 902. Breakthrough therapies.
					Sec. 903. Consultation with external experts on rare diseases,
				targeted therapies, and genetic targeting of treatments.
					Sec. 904. Accessibility of information on prescription drug
				container labels by visually-impaired and blind consumers.
					Sec. 905. Risk-benefit framework.
					Sec. 906. Independent study on medical innovation inducement
				model.
					TITLE X—Drug shortages
					Sec. 1001. Drug shortages.
					TITLE XI—Other provisions
					Subtitle A—Reauthorizations
					Sec. 1101. Reauthorization of provision relating to exclusivity
				of certain drugs containing single enantiomers.
					Sec. 1102. Reauthorization of the Critical Path Public-Private
				Partnerships.
					Subtitle B—Medical gas product regulation
					Sec. 1111. Regulation of medical gas products.
					Sec. 1112. Regulations.
					Sec. 1113. Applicability.
					Subtitle C—Miscellaneous provisions
					Sec. 1121. Advisory committee conflicts of
				interest.
					Sec. 1122. Guidance document regarding product promotion using
				the Internet.
					Sec. 1123. Electronic submission of applications.
					Sec. 1124. Combating prescription drug abuse.
					Sec. 1125. Tanning bed labeling.
					Sec. 1126. Optimizing global clinical trials.
					Sec. 1127. Advancing regulatory science to promote public
				health innovation.
					Sec. 1128. Information technology.
					Sec. 1129. Reporting requirements.
					Sec. 1130. Strategic integrated management plan.
					Sec. 1131. Drug development and bioequivalence
				testing.
				
			(b)References in
			 ActExcept as otherwise specified, amendments made by this Act to
			 a section or other provision of law are amendments to such section or other
			 provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			IFees
			 relating to drugs
			101.Short title;
			 finding
				(a)Short
			 titleThis title may be cited
			 as the Prescription Drug User Fee
			 Amendments of 2012.
				(b)FindingThe Congress finds that the fees authorized
			 by the amendments made in this title will be dedicated toward expediting the
			 drug development process and the process for the review of human drug
			 applications, including postmarket drug safety activities, as set forth in the
			 goals identified for purposes of part 2 of subchapter C of chapter VII of the
			 Federal Food, Drug, and Cosmetic Act, in the letters from the Secretary of
			 Health and Human Services to the Chairman of the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Chairman of the Committee
			 on Energy and Commerce of the House of Representatives, as set forth in the
			 Congressional Record.
				102.DefinitionsParagraph (7) of section 735 (21 U.S.C.
			 379g) is amended, in the matter preceding subparagraph (A), by striking
			 incurred.
			103.Authority to
			 assess and use drug feesSection 736 (21 U.S.C. 379h) is
			 amended—
				(1)in subsection (a)—
					(A)in the matter
			 preceding paragraph (1), by striking fiscal year 2008 and
			 inserting fiscal year 2013;
					(B)in paragraph (1), in clauses (i) and (ii)
			 of subparagraph (A), by striking subsection (c)(5) each place
			 such term appears and inserting subsection (c)(4);
					(C)in the matter
			 following clause (ii) in paragraph (2)(A)—
						(i)by
			 striking subsection (c)(5) and inserting subsection
			 (c)(4); and
						(ii)by
			 striking payable on or before October 1 of each year and
			 inserting due on the later of the first business day on or after October
			 1 of each fiscal year or the first business day after the enactment of an
			 appropriations Act providing for the collection and obligation of fees for such
			 fiscal year under this section; and
						(D)in paragraph
			 (3)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 subsection (c)(5) and inserting subsection
			 (c)(4); and
							(II)by striking
			 payable on or before October 1 of each year. and inserting
			 due on the later of the first business day on or after October 1 of each
			 fiscal year or the first business day after the enactment of an appropriations
			 Act providing for the collection and obligation of fees for such fiscal year
			 under this section.; and
							(ii)by
			 amending subparagraph (B) to read as follows:
							
								(B)ExceptionA
				prescription drug product shall not be assessed a fee under subparagraph (A) if
				such product is—
									(i)identified on the
				list compiled under section 505(j)(7) with a potency described in terms of per
				100 mL;
									(ii)the same product
				as another product that—
										(I)was approved under
				an application filed under section 505(b) or 505(j); and
										(II)is not in the
				list of discontinued products compiled under section 505(j)(7);
										(iii)the same product
				as another product that was approved under an abbreviated application filed
				under section 507 (as in effect on the day before the date of enactment of the
				Food and Drug Administration Modernization Act of 1997); or
									(iv)the same product
				as another product that was approved under an abbreviated new drug application
				pursuant to regulations in effect prior to the implementation of the Drug Price
				Competition and Patent Term Restoration Act of
				1984.
									;
						(2)in subsection
			 (b)—
					(A)in paragraph (1)—
						(i)in
			 the matter preceding subparagraph (A), by striking fiscal years 2008
			 through 2012 and inserting fiscal years 2013 through
			 2017;
						(ii)in subparagraph
			 (A), by striking $392,783,000; and and inserting
			 $693,099,000;; and
						(iii)by
			 striking subparagraph (B) and inserting the following:
							
								(B)the dollar amount
				equal to the inflation adjustment for fiscal year 2013 (as determined under
				paragraph (3)(A)); and
								(C)the dollar amount
				equal to the workload adjustment for fiscal year 2013 (as determined under
				paragraph (3)(B)).
								;
				and
						(B)by striking
			 paragraphs (3) and (4) and inserting the following:
						
							(3)Fiscal year 2013
				inflation and workload adjustmentsFor purposes of paragraph (1),
				the dollar amount of the inflation and workload adjustments for fiscal year
				2013 shall be determined as follows:
								(A)Inflation
				adjustmentThe inflation adjustment for fiscal year 2013 shall be
				the sum of—
									(i)$652,709,000
				multiplied by the result of an inflation adjustment calculation determined
				using the methodology described in subsection (c)(1)(B); and
									(ii)$652,709,000
				multiplied by the result of an inflation adjustment calculation determined
				using the methodology described in subsection (c)(1)(C).
									(B)Workload
				adjustmentSubject to subparagraph (C), the workload adjustment
				for fiscal 2013 shall be—
									(i)$652,709,000 plus
				the amount of the inflation adjustment calculated under subparagraph (A);
				multiplied by
									(ii)the amount (if
				any) by which a percentage workload adjustment for fiscal year 2013, as
				determined using the methodology described in subsection (c)(2)(A), would
				exceed the percentage workload adjustment (as so determined) for fiscal year
				2012, if both such adjustment percentages were calculated using the 5-year base
				period consisting of fiscal years 2003 through 2007.
									(C)LimitationUnder no circumstances shall the adjustment
				under subparagraph (B) result in fee revenues for fiscal year 2013 that are
				less than the sum of the amount under paragraph (1)(A) and the amount under
				paragraph
				(1)(B).
								;
					(3)by striking
			 subsection (c) and inserting the following:
					
						(c)Adjustments
							(1)Inflation
				adjustmentFor fiscal year 2014 and subsequent fiscal years, the
				revenues established in subsection (b) shall be adjusted by the Secretary by
				notice, published in the Federal Register, for a fiscal year by the amount
				equal to the sum of—
								(A)one;
								(B)the average annual
				percent change in the cost, per full-time equivalent position of the Food and
				Drug Administration, of all personnel compensation and benefits paid with
				respect to such positions for the first 3 years of the preceding 4 fiscal
				years, multiplied by the proportion of personnel compensation and benefits
				costs to total costs of the process for the review of human drug applications
				(as defined in section 735(6)) for the first 3 years of the preceding 4 fiscal
				years; and
								(C)the average annual
				percent change that occurred in the Consumer Price Index for urban consumers
				(Washington-Baltimore, DC–MD–VA–WV; Not Seasonally Adjusted; All items; Annual
				Index) for the first 3 years of the preceding 4 years of available data,
				multiplied by the proportion of all costs other than personnel compensation and
				benefits costs to total costs of the process for the review of human drug
				applications (as defined in section 735(6)) for the first 3 years of the
				preceding 4 fiscal years.
								The
				adjustment made each fiscal year under this paragraph shall be added on a
				compounded basis to the sum of all adjustments made each fiscal year after
				fiscal year 2013 under this paragraph.(2)Workload
				adjustmentFor fiscal year 2014 and subsequent fiscal years,
				after the fee revenues established in subsection (b) are adjusted for a fiscal
				year for inflation in accordance with paragraph (1), the fee revenues shall be
				adjusted further for such fiscal year to reflect changes in the workload of the
				Secretary for the process for the review of human drug applications. With
				respect to such adjustment:
								(A)The adjustment
				shall be determined by the Secretary based on a weighted average of the change
				in the total number of human drug applications (adjusted for changes in review
				activities, as described in the notice that the Secretary is required to
				publish in the Federal Register under this subparagraph), efficacy supplements,
				and manufacturing supplements submitted to the Secretary, and the change in the
				total number of active commercial investigational new drug applications
				(adjusted for changes in review activities, as so described) during the most
				recent 12-month period for which data on such submissions is available. The
				Secretary shall publish in the Federal Register the fee revenues and fees
				resulting from the adjustment and the supporting methodologies.
								(B)Under no circumstances shall the adjustment
				result in fee revenues for a fiscal year that are less than the sum of the
				amount under subsection (b)(1)(A) and the amount under subsection (b)(1)(B), as
				adjusted for inflation under paragraph (1).
								(C)The Secretary
				shall contract with an independent accounting or consulting firm to
				periodically review the adequacy of the adjustment and publish the results of
				those reviews. The first review shall be conducted and published by the end of
				fiscal year 2013 (to examine the performance of the adjustment since fiscal
				year 2009), and the second review shall be conducted and published by the end
				of fiscal year 2015 (to examine the continued performance of the adjustment).
				The reports shall evaluate whether the adjustment reasonably represents actual
				changes in workload volume and complexity and present options to discontinue,
				retain, or modify any elements of the adjustment. The reports shall be
				published for public comment. After review of the reports and receipt of public
				comments, the Secretary shall, if warranted, adopt appropriate changes to the
				methodology. If the Secretary adopts changes to the methodology based on the
				first report, the changes shall be effective for the first fiscal year for
				which fees are set after the Secretary adopts such changes and each subsequent
				fiscal year.
								(3)Final year
				adjustmentFor fiscal year 2017, the Secretary may, in addition
				to adjustments under this paragraph and paragraphs (1) and (2), further
				increase the fee revenues and fees established in subsection (b) if such an
				adjustment is necessary to provide for not more than 3 months of operating
				reserves of carryover user fees for the process for the review of human drug
				applications for the first 3 months of fiscal year 2018. If such an adjustment
				is necessary, the rationale for the amount of the increase shall be contained
				in the annual notice establishing fee revenues and fees for fiscal year 2017.
				If the Secretary has carryover balances for such process in excess of 3 months
				of such operating reserves, the adjustment under this paragraph shall not be
				made.
							(4)Annual fee
				settingThe Secretary shall, not later than 60 days before the
				start of each fiscal year that begins after September 30, 2012, establish, for
				the next fiscal year, application, product, and establishment fees under
				subsection (a), based on the revenue amounts established under subsection (b)
				and the adjustments provided under this subsection.
							(5)LimitThe
				total amount of fees charged, as adjusted under this subsection, for a fiscal
				year may not exceed the total costs for such fiscal year for the resources
				allocated for the process for the review of human drug
				applications.
							;
				and
				(4)in subsection
			 (g)—
					(A)in paragraph (1),
			 by striking Fees authorized and inserting Subject to
			 paragraph (2)(C), fees authorized;
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A)—
							(I)in clause (i), by
			 striking shall be retained and inserting subject to
			 subparagraph (C), shall be collected and available; and
							(II)in clause (ii),
			 by striking shall only be collected and available and inserting
			 shall be available; and
							(ii)by
			 adding at the end the following new subparagraph:
							
								(C)Provision for
				early paymentsPayment of fees authorized under this section for
				a fiscal year, prior to the due date for such fees, may be accepted by the
				Secretary in accordance with authority provided in advance in a prior year
				appropriations
				Act.
								;
						(C)in paragraph (3),
			 by striking fiscal years 2008 through 2012 and inserting
			 fiscal years 2013 through 2017; and
					(D)in paragraph (4)—
						(i)by
			 striking fiscal years 2008 through 2010 and inserting
			 fiscal years 2013 through 2015;
						(ii)by
			 striking fiscal year 2011 and inserting fiscal year
			 2016;
						(iii)by
			 striking fiscal years 2008 though 2011 and inserting
			 fiscal years 2013 through 2016; and
						(iv)by
			 striking fiscal year 2012 and inserting fiscal year
			 2017.
						104.Reauthorization;
			 reporting requirementsSection
			 736B (21 U.S.C. 379h–2) is amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)Performance
				reportBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report concerning the progress of the Food and
				Drug Administration in achieving the goals identified in the letters described
				in section 101(b) of the Prescription Drug
				User Fee Amendments of 2012 during such fiscal year and the
				future plans of the Food and Drug Administration for meeting the goals. The
				report under this subsection for a fiscal year shall include information on all
				previous cohorts for which the Secretary has not given a complete response on
				all human drug applications and supplements in the
				cohort.
						;
				(2)in subsection (b),
			 by striking 2008 and inserting 2013; and
				(3)in subsection (d),
			 by striking 2012 each place it appears and inserting
			 2017.
				105.Sunset
			 dates
				(a)AuthorizationSections 735 and 736 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 379g; 379h) shall cease to be effective
			 October 1, 2017.
				(b)Reporting
			 requirementsSection 736B of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 379h–2) shall cease to be effective January 31, 2018.
				(c)Previous sunset
			 provisionThe Prescription Drug User Fee Amendments of 2007 is
			 amended by striking section 106.
				106.Effective
			 dateThe amendments made by
			 this title shall take effect on October 1, 2012, or the date of the enactment
			 of this Act, whichever is later, except that fees under part 2 of subchapter C
			 of chapter VII of the Federal Food, Drug, and Cosmetic Act shall be assessed
			 for all human drug applications received on or after October 1, 2012,
			 regardless of the date of the enactment of this Act.
			107.Savings
			 clauseNotwithstanding the
			 amendments made by this title, part 2 of subchapter C of chapter VII of the
			 Federal Food, Drug, and Cosmetic Act, as in effect on the day before the date
			 of the enactment of this title, shall continue to be in effect with respect to
			 human drug applications and supplements (as defined in such part as of such
			 day) that on or after October 1, 2007, but before October 1, 2012, were
			 accepted by the Food and Drug Administration for filing with respect to
			 assessing and collecting any fee required by such part for a fiscal year prior
			 to fiscal year 2012.
			IIFees relating to
			 devices
			201.Short title;
			 findings
				(a)Short
			 titleThis title may be cited as the Medical Device User Fee Amendments of
			 2012.
				(b)FindingsThe
			 Congress finds that the fees authorized under the amendments made by this title
			 will be dedicated toward expediting the process for the review of device
			 applications and for assuring the safety and effectiveness of devices, as set
			 forth in the goals identified for purposes of part 3 of subchapter C of chapter
			 VII of the Federal Food, Drug, and Cosmetic Act in the letters from the
			 Secretary of Health and Human Services to the Chairman of the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Chairman of the
			 Committee on Energy and Commerce of the House of Representatives, as set forth
			 in the Congressional Record.
				202.DefinitionsSection 737 (21 U.S.C. 379i) is
			 amended—
				(1)in paragraph (9),
			 by striking incurred after expenses;
				(2)in paragraph
			 (10), by striking October 2001 and inserting October
			 2011; and
				(3)in paragraph
			 (13), by striking is required to register and all that follows
			 through the end of paragraph (13) and inserting the following: is
			 registered (or is required to register) with the Secretary under section 510
			 because such establishment is engaged in the manufacture, preparation,
			 propagation, compounding, or processing of a device..
				203.Authority to
			 assess and use device fees
				(a)Types of
			 feesSection 738(a) (21 U.S.C. 379j(a)) is amended—
					(1)in paragraph (1),
			 by striking fiscal year 2008 and inserting fiscal year
			 2013;
					(2)in paragraph
			 (2)(A)—
						(A)in the matter
			 preceding clause (i)—
							(i)by
			 striking subsections (d) and (e) and inserting
			 subsections (d), (e), and (f);
							(ii)by
			 striking October 1, 2002 and inserting October 1,
			 2012; and
							(iii)by striking
			 subsection (c)(1) and inserting subsection (c);
			 and
							(B)in clause (viii),
			 by striking 1.84 and inserting 2; and
						(3)in paragraph
			 (3)—
						(A)in subparagraph
			 (A)—
							(i)by
			 inserting and subsection (f) after subparagraph
			 (B); and
							(ii)by
			 striking 2008 and inserting 2013; and
							(B)in subparagraph (C), by striking
			 initial registration and all that follows through section
			 510. and inserting
							
								later
			 of—(i)the initial or annual registration (as
				applicable) of the establishment under section 510; or
								(ii)the first
				business day after the date of enactment of an appropriations Act providing for
				the collection and obligation of fees for such year under this
				section.
								.
						(b)Fee
			 amountsSection 738(b) (21 U.S.C. 379j(b)) is amended to read as
			 follows:
					
						(b)Fee
				amounts
							(1)In
				generalSubject to subsections (c), (d), (e), (f), and (i), for
				each of fiscal years 2013 through 2017, fees under subsection (a) shall be
				derived from the base fee amounts specified in paragraph (2), to generate the
				total revenue amounts specified in paragraph (3).
							(2)Base fee
				amountsFor purposes of paragraph (1), the base fee amounts
				specified in this paragraph are as follows:
								
									
										
											Fee TypeFiscal Year 2013Fiscal Year 2014Fiscal Year 2015Fiscal Year 2016Fiscal Year 2017
											
										
										
											Premarket Application$248,000$252,960$258,019$263,180$268,443
											
											Establishment Registration$2,575$3,200$3,750$3,872$3,872
											
										
									
								
							(3)Total revenue
				amountsFor purposes of paragraph (1), the total revenue amounts
				specified in this paragraph are as follows:
								(A)$97,722,301 for
				fiscal year 2013.
								(B)$112,580,497 for
				fiscal year 2014.
								(C)$125,767,107 for
				fiscal year 2015.
								(D)$129,339,949 for
				fiscal year 2016.
								(E)$130,184,348 for
				fiscal year
				2017.
								.
				(c)Annual fee
			 setting; adjustmentsSection
			 738(c) (21 U.S.C. 379j(c)) is amended—
					(1)in the subsection
			 heading, by inserting ;
			 adjustments after setting;
					(2)by striking
			 paragraphs (1) and (2);
					(3)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
					(4)by inserting
			 before paragraph (4), as so redesignated, the following:
						
							(1)In
				generalThe Secretary shall, 60 days before the start of each
				fiscal year after September 30, 2012, establish fees under subsection (a),
				based on amounts specified under subsection (b) and the adjustments provided
				under this subsection, and publish such fees, and the rationale for any
				adjustments to such fees, in the Federal Register.
							(2)Inflation
				adjustments
								(A)Adjustment to
				total revenue amountsFor fiscal year 2014 and each subsequent
				fiscal year, the Secretary shall adjust the total revenue amount specified in
				subsection (b)(3) for such fiscal year by multiplying such amount by the
				applicable inflation adjustment under subparagraph (B) for such year.
								(B)Applicable
				inflation adjustment to total revenue amountsThe applicable
				inflation adjustment for a fiscal year is—
									(i)for fiscal year
				2014, the base inflation adjustment under subparagraph (C) for such fiscal year;
				and
									(ii)for fiscal year
				2015 and each subsequent fiscal year, the product of—
										(I)the base
				inflation adjustment under subparagraph
				(C) for such fiscal year; and
										(II)the product of
				the base inflation adjustment under subparagraph (C) for each of the fiscal
				years preceding such fiscal year, beginning with fiscal year 2014.
										(C)Base inflation
				adjustment to total revenue amounts
									(i)In
				generalSubject to further adjustment under clause (ii), the base
				inflation adjustment for a fiscal year is the sum of one plus—
										(I)the average
				annual percent change in the cost, per full-time equivalent position of the
				Food and Drug Administration, of all personnel compensation and benefits paid
				with respect to such positions for the first 3 years of the preceding 4 fiscal
				years, multiplied by 0.60; and
										(II)the average
				annual percent change that occurred in the Consumer Price Index for urban
				consumers (Washington-Baltimore, DC–MD–VA–WV; Not Seasonally Adjusted; All
				items; Annual Index) for the first 3 years of the preceding 4 years of
				available data multiplied by 0.40.
										(ii)LimitationsFor
				purposes of subparagraph
				(B), if the base inflation adjustment for a fiscal year under
				clause (i)—
										(I)is less than 1,
				such adjustment shall be considered to be equal to 1; or
										(II)is greater than
				1.04, such adjustment shall be considered to be equal to 1.04.
										(D)Adjustment to
				base fee amountsFor each of
				fiscal years 2014 through 2017, the base fee amounts specified in subsection
				(b)(2) shall be adjusted as needed, on a uniform proportionate basis, to
				generate the total revenue amounts under subsection (b)(3), as adjusted for
				inflation under subparagraph (A).
								(3)Volume-based
				adjustments to establishment registration base feesFor each of
				fiscal years 2014 through 2017, after the base fee amounts specified in
				subsection (b)(2) are adjusted under paragraph (2)(D), the base establishment
				registration fee amounts specified in such subsection shall be further
				adjusted, as the Secretary estimates is necessary in order for total fee
				collections for such fiscal year to generate the total revenue amounts, as
				adjusted under paragraph
				(2).
							.
					(d)Fee waiver or
			 reductionSection 738 (21
			 U.S.C. 379j) is amended by—
					(1)redesignating
			 subsections (f) through (k) as subsections (g) through (l), respectively;
			 and
					(2)by inserting
			 after subsection (e) the following new subsection:
						
							(f)Fee waiver or
				reduction
								(1)In
				generalThe Secretary may, at the Secretary’s sole discretion,
				grant a waiver or reduction of fees under subsection (a)(2) or (a)(3) if the
				Secretary finds that such waiver or reduction is in the interest of public
				health.
								(2)LimitationThe
				sum of all fee waivers or reductions granted by the Secretary in any fiscal
				year under paragraph (1) shall not exceed 2 percent of the total fee revenue
				amounts established for such year under subsection (c).
								(3)DurationThe
				authority provided by this subsection terminates October 1,
				2017.
								.
					(e)ConditionsSection 738(h)(1)(A) (21 U.S.C.
			 379j(h)(1)(A)), as redesignated by subsection (d)(1), is amended by striking
			 $205,720,000 and inserting $280,587,000.
				(f)Crediting and
			 availability of feesSection
			 738(i) (21 U.S.C. 379j(i)), as redesignated by subsection (d)(1), is
			 amended—
					(1)in paragraph (1),
			 by striking Fees authorized and inserting Subject to
			 paragraph (2)(C), fees authorized;
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A)—
							(i)in
			 clause (i), by striking shall be retained and inserting
			 subject to subparagraph (C), shall be collected and available;
			 and
							(ii)in
			 clause (ii)—
								(I)by striking
			 collected and after shall only be; and
								(II)by striking
			 fiscal year 2002 and inserting fiscal year 2009;
			 and
								(B)by adding at the
			 end, the following:
							
								(C)Provision for
				early paymentsPayment of fees authorized under this section for
				a fiscal year, prior to the due date for such fees, may be accepted by the
				Secretary in accordance with authority provided in advance in a prior year
				appropriations
				Act.
								;
						(3)by amending
			 paragraph (3) to read as follows:
						
							(3)Authorizations
				of appropriationsFor each of the fiscal years 2013 through 2017,
				there is authorized to be appropriated for fees under this section an amount
				equal to the total revenue amount specified under subsection (b)(3) for the
				fiscal year, as adjusted under subsection (c) and, for fiscal year 2017 only,
				as further adjusted under paragraph
				(4).
							;
				and
					(4)in paragraph
			 (4)—
						(A)by striking
			 fiscal years 2008, 2009, and 2010 and inserting fiscal
			 years 2013, 2014, and 2015;
						(B)by striking
			 fiscal year 2011 and inserting fiscal year
			 2016;
						(C)by striking
			 June 30, 2011 and inserting June 30, 2016;
						(D)by striking
			 the amount of fees specified in aggregate in and inserting
			 the cumulative amount appropriated pursuant to;
						(E)by striking
			 aggregate amount in before excess shall be
			 credited; and
						(F)by striking
			 fiscal year 2012 and inserting fiscal year
			 2017.
						(g)Conforming
			 amendmentSection
			 515(c)(4)(A) (21 U.S.C. 360e(c)(4)(A)) is amended by striking
			 738(g) and inserting 738(h).
				204.Reauthorization;
			 reporting requirements
				(a)ReauthorizationSection 738A(b) (21 U.S.C. 379j–1(b)) is
			 amended—
					(1)in paragraph (1),
			 by striking 2012 and inserting 2017; and
					(2)in paragraph (5), by striking
			 2012 and inserting 2017.
					(b)ReportsSection 738A(a) (21 U.S.C. 379j–1(a)) is
			 amended—
					(1)by striking 2008 through
			 2012 each place it appears and inserting 2013 through
			 2017; and
					(2)by striking
			 section 201(c) of the Food and Drug Administration Amendments Act of
			 2007 and inserting section 201(b) of the Medical Device User Fee
			 Amendments of 2012.
					205.Savings
			 clauseNotwithstanding the
			 amendments made by this title, part 3 of subchapter C of chapter VII of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379i et seq.), as in effect on
			 the day before the date of the enactment of this title, shall continue to be in
			 effect with respect to submissions described in section 738(a)(2)(A) of the
			 Federal Food, Drug, and Cosmetic Act (as in effect as of such day) that on or
			 after October 1, 2007, but before October 1, 2012, were accepted by the Food
			 and Drug Administration for filing with respect to assessing and collecting any
			 fee required by such part for a fiscal year prior to fiscal year 2013.
			206.Effective
			 dateThe amendments made by
			 this title shall take effect on October 1, 2012, or the date of the enactment
			 of this Act, whichever is later, except that fees under part 3 of subchapter C
			 of chapter VII of the Federal Food, Drug, and Cosmetic Act shall be assessed
			 for submissions described in section 738(a)(2)(A) of the Federal Food, Drug,
			 and Cosmetic Act received on or after October 1, 2012, regardless of the date
			 of the enactment of this Act.
			207.Sunset
			 dates
				(a)AuthorizationsSections 737 and 738 (21 U.S.C. 739i; 739j)
			 shall cease to be effective October 1, 2017.
				(b)Reporting
			 requirementsSection 738A (21
			 U.S.C. 739j–1) shall cease to be effective January 31, 2018.
				(c)Previous sunset
			 provisionThe Food and Drug Administration Amendments Act of 2007
			 is amended by striking section 217.
				208.Streamlined
			 hiring authority to support activities related to the process for the review of
			 device applicationsSubchapter
			 A of chapter VII (21 U.S.C. 371 et seq.) is amended by inserting after section
			 713 the following new section:
				
					714.Streamlined
				hiring authority
						(a)In
				generalIn addition to any other personnel authorities under
				other provisions of law, the Secretary may, without regard to the provisions of
				title 5, United States Code, governing appointments in the competitive service,
				appoint employees to positions in the Food and Drug Administration to perform,
				administer, or support activities described in subsection (b), if the Secretary
				determines that such appointments are needed to achieve the objectives
				specified in subsection (c).
						(b)Activities
				describedThe activities described in this subsection are
				activities under this Act related to the process for the review of device
				applications (as defined in section 737(8)).
						(c)Objectives
				specifiedThe objectives specified in this subsection are with
				respect to the activities under subsection (b), the goals referred to
				in section 738A(a)(1).
						(d)Internal
				controlsThe Secretary shall institute appropriate internal
				controls for appointments under this section.
						(e)SunsetThe
				authority to appoint employees under this section shall terminate on the date
				that is three years after the date of enactment of this
				section.
						.
				
			IIIFees relating to
			 generic drugs
			301.Short
			 title
				(a)Short
			 titleThis title may be cited
			 as the Generic Drug User Fee
			 Amendments of 2012.
				(b)FindingThe Congress finds that the fees authorized
			 by the amendments made in this title will be dedicated to human generic drug
			 activities, as set forth in the goals identified for purposes of part 7 of
			 subchapter C of chapter VII of the Federal Food, Drug, and Cosmetic Act, in the
			 letters from the Secretary of Health and Human Services to the Chairman of the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Chairman of the Committee on Energy and Commerce of the House of
			 Representatives, as set forth in the Congressional Record.
				302.Authority to
			 assess and use human generic drug feesSubchapter C of chapter VII (21 U.S.C. 379f
			 et seq.) is amended by adding at the end the following:
				
					7FEES RELATING TO
				GENERIC DRUGS 
						744A.DefinitionsFor purposes of this part:
							(1)The term
				abbreviated new drug application—
								(A)means an
				application submitted under section 505(j), an abbreviated application
				submitted under section 507 (as in effect on the day before the date of
				enactment of the Food and Drug Administration Modernization Act of 1997), or an
				abbreviated new drug application submitted pursuant to regulations in effect
				prior to the implementation of the Drug Price Competition and Patent Term
				Restoration Act of 1984; and
								(B)does not include
				an application for a positron emission tomography drug.
								(2)The term
				active pharmaceutical ingredient means—
								(A)a substance, or a
				mixture when the substance is unstable or cannot be transported on its own,
				intended—
									(i)to
				be used as a component of a drug; and
									(ii)to furnish
				pharmacological activity or other direct effect in the diagnosis, cure,
				mitigation, treatment, or prevention of disease, or to affect the structure or
				any function of the human body; or
									(B)a substance
				intended for final crystallization, purification, or salt formation, or any
				combination of those activities, to become a substance or mixture described in
				subparagraph (A).
								(3)The term
				adjustment factor means a factor applicable to a fiscal year that
				is the Consumer Price Index for all urban consumers (all items; United States
				city average) for October of the preceding fiscal year divided by such Index
				for October 2011.
							(4)The term
				affiliate means a business entity that has a relationship with a
				second business entity if, directly or indirectly—
								(A)one business
				entity controls, or has the power to control, the other business entity;
				or
								(B)a third party
				controls, or has power to control, both of the business entities.
								(5)(A)The term
				facility—
									(i)means a business or other
				entity—
										(I)under one management, either direct or
				indirect; and
										(II)at one geographic location or address
				engaged in manufacturing or processing an active pharmaceutical ingredient or a
				finished dosage form; and
										(ii)does not include a business or other entity
				whose only manufacturing or processing activities are one or more of the
				following: repackaging, relabeling, or testing.
									(B)For purposes of subparagraph (A), separate
				buildings within close proximity are considered to be at one geographic
				location or address if the activities in them are—
									(i)closely related to the same
				business enterprise;
									(ii)under the supervision of the same
				local management; and
									(iii)capable of being inspected by the
				Food and Drug Administration during a single inspection.
									(C)If a business or other entity would
				meet the definition of a facility under this paragraph but for being under
				multiple management, the business or other entity is deemed to constitute
				multiple facilities, one per management entity, for purposes of this
				paragraph.
								(6)The term
				finished dosage form means—
								(A)a drug product in
				the form in which it will be administered to a patient, such as a tablet,
				capsule, solution, or topical application;
								(B)a drug product in
				a form in which reconstitution is necessary prior to administration to a
				patient, such as oral suspensions or lyophilized powders; or
								(C)any combination of
				an active pharmaceutical ingredient with another component of a drug product
				for purposes of production of a drug product described in subparagraph (A) or
				(B).
								(7)The term
				generic drug submission means an abbreviated new drug application,
				an amendment to an abbreviated new drug application, or a prior approval
				supplement to an abbreviated new drug application.
							(8)The term
				human generic drug activities means the following activities of
				the Secretary associated with generic drugs and inspection of facilities
				associated with generic drugs:
								(A)The activities
				necessary for the review of generic drug submissions, including review of drug
				master files referenced in such submissions.
								(B)The issuance
				of—
									(i)approval letters
				which approve abbreviated new drug applications or supplements to such
				applications; or
									(ii)complete response
				letters which set forth in detail the specific deficiencies in such
				applications and, where appropriate, the actions necessary to place such
				applications in condition for approval.
									(C)The issuance of
				letters related to Type II active pharmaceutical drug master files
				which—
									(i)set forth in
				detail the specific deficiencies in such submissions, and where appropriate,
				the actions necessary to resolve those deficiencies; or
									(ii)document that no
				deficiencies need to be addressed.
									(D)Inspections
				related to generic drugs.
								(E)Monitoring of
				research conducted in connection with the review of generic drug submissions
				and drug master files.
								(F)Postmarket safety
				activities with respect to drugs approved under abbreviated new drug
				applications or supplements, including the following activities:
									(i)Collecting,
				developing, and reviewing safety information on approved drugs, including
				adverse event reports.
									(ii)Developing and
				using improved adverse-event data-collection systems, including information
				technology systems.
									(iii)Developing and
				using improved analytical tools to assess potential safety problems, including
				access to external data bases.
									(iv)Implementing and
				enforcing section 505(o) (relating to postapproval studies and clinical trials
				and labeling changes) and section 505(p) (relating to risk evaluation and
				mitigation strategies) insofar as those activities relate to abbreviated new
				drug applications.
									(v)Carrying out
				section 505(k)(5) (relating to adverse-event reports and postmarket safety
				activities).
									(G)Regulatory science
				activities related to generic drugs.
								(9)The term
				positron emission tomography drug has the meaning given to the
				term compounded positron emission tomography drug in section
				201(ii), except that paragraph (1)(B) of such section shall not apply.
							(10)The term
				prior approval supplement means a request to the Secretary to
				approve a change in the drug substance, drug product, production process,
				quality controls, equipment, or facilities covered by an approved abbreviated
				new drug application when that change has a substantial potential to have an
				adverse effect on the identity, strength, quality, purity, or potency of the
				drug product as these factors may relate to the safety or effectiveness of the
				drug product.
							(11)The term
				resources allocated for human generic drug activities means the
				expenses for—
								(A)officers and
				employees of the Food and Drug Administration, contractors of the Food and Drug
				Administration, advisory committees, and costs related to such officers and
				employees and to contracts with such contractors;
								(B)management of
				information, and the acquisition, maintenance, and repair of computer
				resources;
								(C)leasing,
				maintenance, renovation, and repair of facilities and acquisition, maintenance,
				and repair of fixtures, furniture, scientific equipment, and other necessary
				materials and supplies; and
								(D)collecting fees
				under subsection (a) and accounting for resources allocated for the review of
				abbreviated new drug applications and supplements and inspection related to
				generic drugs.
								(12)The term
				Type II active pharmaceutical ingredient drug master file means a
				submission of information to the Secretary by a person that intends to
				authorize the Food and Drug Administration to reference the information to
				support approval of a generic drug submission without the submitter having to
				disclose the information to the generic drug submission applicant.
							744B.Authority to
				assess and use human generic drug fees
							(a)Types of
				feesBeginning in fiscal year 2013, the Secretary shall assess
				and collect fees in accordance with this section as follows:
								(1)One-Time Backlog
				Fee for Abbreviated New Drug Applications Pending on October 1, 2012
									(A)In
				generalEach person that owns an abbreviated new drug application
				that is pending on October 1, 2012, and that has not received a tentative
				approval prior to that date, shall be subject to a fee for each such
				application, as calculated under subparagraph (B).
									(B)Method of fee
				amount calculationThe amount of each one-time backlog fee shall
				be calculated by dividing $50,000,000 by the total number of abbreviated new
				drug applications pending on October 1, 2012, that have not received a
				tentative approval as of that date.
									(C)NoticeNot
				later than October 31, 2012, the Secretary shall publish in the Federal
				Register a notice announcing the amount of the fee required by subparagraph
				(A).
									(D)Fee due
				dateThe fee required by subparagraph (A) shall be due no later
				than 30 calendar days after the date of the publication of the notice specified
				in subparagraph (C).
									(2)Drug Master File
				Fee
									(A)In
				generalEach person that owns a Type II active pharmaceutical
				ingredient drug master file that is referenced on or after October 1, 2012, in
				a generic drug submission by any initial letter of authorization shall be
				subject to a drug master file fee.
									(B)One-time
				paymentIf a person has paid a drug master file fee for a Type II
				active pharmaceutical ingredient drug master file, the person shall not be
				required to pay a subsequent drug master file fee when that Type II active
				pharmaceutical ingredient drug master file is subsequently referenced in
				generic drug submissions.
									(C)Notice
										(i)Fiscal year
				2013Not later than October 31, 2012, the Secretary shall publish
				in the Federal Register a notice announcing the amount of the drug master file
				fee for fiscal year 2013.
										(ii)Fiscal year
				2014 through 2017Not later than 60 days before the start of each
				of fiscal years 2014 through 2017, the Secretary shall publish in the Federal
				Register the amount of the drug master file fee established by this paragraph
				for such fiscal year.
										(D)Availability for
				reference
										(i)In
				generalSubject to subsection (g)(2)(C), for a generic drug
				submission to reference a Type II active pharmaceutical ingredient drug master
				file, the drug master file must be deemed available for reference by the
				Secretary.
										(ii)ConditionsA
				drug master file shall be deemed available for reference by the Secretary
				if—
											(I)the person that owns a Type II active
				pharmaceutical ingredient drug master file has paid the fee required under
				subparagraph (A) within 20 calendar days after the applicable due date under
				subparagraph (E); and
											(II)the drug master
				file has not failed an initial completeness assessment by the Secretary, in
				accordance with criteria to be published by the Secretary.
											(iii)ListThe Secretary shall make publicly available
				on the Internet Web site of the Food and Drug Administration a list of the drug
				master file numbers that correspond to drug master files that have successfully
				undergone an initial completeness assessment, in accordance with criteria to be
				published by the Secretary, and are available for reference.
										(E)Fee Due
				Date
										(i)In
				generalSubject to clause (ii), a drug master file fee shall be
				due no later than the date on which the first generic drug submission is
				submitted that references the associated Type II active pharmaceutical
				ingredient drug master file.
										(ii)LimitationNo fee shall be due under subparagraph (A)
				for a fiscal year until the later of—
											(I)30 calendar days
				after publication of the notice provided for in clause (i) or (ii) of
				subparagraph (C), as applicable; or
											(II)30 calendar days
				after the date of enactment of an appropriations Act providing for the
				collection and obligation of fees under this section.
											(3)Abbreviated New
				Drug Application and Prior Approval Supplement Filing Fee
									(A)In
				generalEach applicant that submits, on or after October 1, 2012,
				an abbreviated new drug application or a prior approval supplement to an
				abbreviated new drug application shall be subject to a fee for each such
				submission in the amount established under subsection (d).
									(B)Notice
										(i)Fiscal year
				2013Not later than October 31, 2012, the Secretary shall publish
				in the Federal Register a notice announcing the amount of the fees under
				subparagraph (A) for fiscal year 2013.
										(ii)Fiscal years
				2014 through 2017Not later
				than 60 days before the start of each of fiscal years 2014 through 2017, the
				Secretary shall publish in the Federal Register the amount of the fees under
				subparagraph (A) for such fiscal year.
										(C)Fee Due
				Date
										(i)In
				generalExcept as provided in clause (ii), the fees required by
				subparagraphs (A) and (F) shall be due no later than the date of submission of
				the abbreviated new drug application or prior approval supplement for which
				such fee applies.
										(ii)Special rule
				for 2013For fiscal year
				2013, such fees shall be due on the later of—
											(I)the date on which
				the fee is due under clause (i);
											(II)30 calendar days
				after publication of the notice referred to in subparagraph (B)(i); or
											(III)if an appropriations Act is not enacted
				providing for the collection and obligation of fees under this section by the
				date of submission of the application or prior approval supplement for which
				the fees under subparagraphs (A) and (F) apply, 30 calendar days after the date
				that such an appropriations Act is enacted.
											(D)Refund of fee if
				abbreviated new drug application is not considered to have been
				receivedThe Secretary shall refund 75 percent of the fee paid
				under subparagraph (A) for any abbreviated new drug application or prior
				approval supplement to an abbreviated new drug application that the Secretary
				considers not to have been received within the meaning of section 505(j)(5)(A)
				for a cause other than failure to pay fees.
									(E)Fee for an
				application the secretary considers not to have been received, or that has been
				withdrawnAn abbreviated new
				drug application or prior approval supplement that was submitted on or after
				October 1, 2012, and that the Secretary considers not to have been received, or
				that has been withdrawn, shall, upon resubmission of the application or a
				subsequent new submission following the applicant’s withdrawal of the
				application, be subject to a full fee under subparagraph (A).
									(F)Additional fee
				for active pharmaceutical ingredient information not included by reference to
				Type II active pharmaceutical ingredient drug master fileAn
				applicant that submits a generic drug submission on or after October 1, 2012,
				shall pay a fee, in the amount determined under subsection (d)(3), in addition
				to the fee required under subparagraph (A), if—
										(i)such submission
				contains information concerning the manufacture of an active pharmaceutical
				ingredient at a facility by means other than reference by a letter of
				authorization to a Type II active pharmaceutical drug master file; and
										(ii)a fee in the
				amount equal to the drug master file fee established in paragraph (2) has not
				been previously paid with respect to such information.
										(4)Generic Drug
				Facility Fee and Active Pharmaceutical Ingredient Facility Fee
									(A)In
				generalFacilities identified, or intended to be identified, in
				at least one generic drug submission that is pending or approved to produce a
				finished dosage form of a human generic drug or an active pharmaceutical
				ingredient contained in a human generic drug shall be subject to fees as
				follows:
										(i)Generic drug
				facilityEach person that owns a facility which is identified or
				intended to be identified in at least one generic drug submission that is
				pending or approved to produce one or more finished dosage forms of a human
				generic drug shall be assessed an annual fee for each such facility.
										(ii)Active
				pharmaceutical ingredient facilityEach person that owns a
				facility which produces, or which is pending review to produce, one or more
				active pharmaceutical ingredients identified, or intended to be identified, in
				at least one generic drug submission that is pending or approved or in a Type
				II active pharmaceutical ingredient drug master file referenced in such a
				generic drug submission, shall be assessed an annual fee for each such
				facility.
										(iii)Facilities
				producing both active pharmaceutical ingredients and finished dosage
				formsEach person that owns a facility identified, or intended to
				be identified, in at least one generic drug submission that is pending or
				approved to produce both one or more finished dosage forms subject to clause
				(i) and one or more active pharmaceutical ingredients subject to clause (ii)
				shall be subject to fees under both such clauses for that facility.
										(B)AmountThe
				amount of fees established under subparagraph (A) shall be established under
				subsection (d).
									(C)Notice
										(i)Fiscal year
				2013For fiscal year 2013, the Secretary shall publish in the
				Federal Register a notice announcing the amount of the fees provided for in
				subparagraph (A) within the timeframe specified in subsection (d)(1)(B).
										(ii)Fiscal years
				2014 through 2017Within the
				timeframe specified in subsection (d)(2), the Secretary shall publish in the
				Federal Register the amount of the fees under subparagraph (A) for such fiscal
				year.
										(D)Fee Due
				Date
										(i)Fiscal year
				2013For fiscal year 2013,
				the fees under subparagraph (A) shall be due on the later of—
											(I)not later than 45
				days after the publication of the notice under subparagraph (B); or
											(II)if an
				appropriations Act is not enacted providing for the collection and obligation
				of fees under this section by the date of the publication of such notice, 30
				days after the date that such an appropriations Act is enacted.
											(ii)Fiscal years
				2014 through 2017For each of fiscal years 2014 through 2017, the
				fees under subparagraph (A) for such fiscal year shall be due on the later
				of—
											(I)the first business
				day on or after October 1 of each such year; or
											(II)the first
				business day after the enactment of an appropriations Act providing for the
				collection and obligation of fees under this section for such year.
											(5)Date of
				submissionFor purposes of
				this Act, a generic drug submission or Type II pharmaceutical master file is
				deemed to be ‘submitted’ to the Food and Drug Administration—
									(A)if it is submitted via a Food and Drug
				Administration electronic gateway, on the day when transmission to that
				electronic gateway is completed, except that a submission or master file that
				arrives on a weekend, Federal holiday, or day when the Food and Drug
				Administration office that will review that submission is not otherwise open
				for business shall be deemed to be submitted on the next day when that office
				is open for business; or
									(B)if it is submitted in physical media form,
				on the day it arrives at the appropriate designated document room of the Food
				and Drug Administration.
									(b)Fee revenue
				amounts
								(1)In
				general
									(A)Fiscal year
				2013For fiscal year 2013,
				fees under subsection (a) except as provided in subsection (o) (relating to
				waivers) shall be established to generate a total estimated revenue amount
				under such subsection of $299,000,000. Of that amount—
										(i)$50,000,000 shall
				be generated by the one-time backlog fee for generic drug applications pending
				on October 1, 2012, established in subsection (a)(1); and
										(ii)$249,000,000
				shall be generated by the fees under paragraphs (2) through (4) of subsection
				(a).
										(B)Fiscal years
				2014 through 2017For each of the fiscal years 2014 through 2017,
				fees under paragraphs (2) through (4) of subsection (a) shall be established to
				generate a total estimated revenue amount under such subsection that is equal
				to $299,000,000, as adjusted pursuant to subsection (c).
									(2)Types of
				feesIn establishing fees
				under paragraph (1) to generate the revenue amounts specified in paragraph
				(1)(A)(ii) for fiscal year 2013 and paragraph (1)(B) for each of fiscal years
				2014 through 2017, such fees shall be derived from the fees under paragraphs
				(2) through (4) of subsection (a) as follows:
									(A)6 percent shall be
				derived from fees under subsection (a)(2) (relating to drug master
				files).
									(B)24 percent shall
				be derived from fees under subsection (a)(3) (relating to abbreviated new drug
				applications and supplements). The amount of a fee for a prior approval
				supplement shall be half the amount of the fee for an abbreviated new drug
				application.
									(C)56 percent shall be derived from fees under
				subsection (a)(4)(A)(i) (relating to generic drug facilities). The amount of
				the fee for a facility located outside the United States and its territories
				and possessions shall be not less than $15,000 and not more than $30,000 higher
				than the amount of the fee for a facility located in the United States and its
				territories and possessions, as determined by the Secretary on the basis of
				data concerning the difference in cost between inspections of facilities
				located in the United States, including its territories and possessions, and
				those located outside of the United States and its territories and
				possessions.
									(D)14 percent shall
				be derived from fees under subsection (a)(4)(A)(ii) (relating to active
				pharmaceutical ingredient facilities). The amount of the fee for a facility
				located outside the United States and its territories and possessions shall be
				not less than $15,000 and not more than $30,000 higher than the amount of the
				fee for a facility located in the United States, including its territories and
				possessions, as determined by the Secretary on the basis of data concerning the
				difference in cost between inspections of facilities located in the United
				States and its territories and possessions and those located outside of the
				United States and its territories and possessions.
									(c)Adjustments
								(1)Inflation
				adjustmentFor fiscal year 2014 and subsequent fiscal years, the
				revenues established in subsection (b) shall be adjusted by the Secretary by
				notice, published in the Federal Register, for a fiscal year, by an amount
				equal to the sum of—
									(A)one;
									(B)the average annual
				percent change in the cost, per full-time equivalent position of the Food and
				Drug Administration, of all personnel compensation and benefits paid with
				respect to such positions for the first 3 years of the preceding 4 fiscal years
				multiplied by the proportion of personnel compensation and benefits costs to
				total costs of human generic drug activities for the first 3 years of the
				preceding 4 fiscal years; and
									(C)the average annual
				percent change that occurred in the Consumer Price Index for urban consumers
				(Washington-Baltimore, DC–MD–VA–WV; Not Seasonally Adjusted; All items; Annual
				Index) for the first 3 years of the preceding 4 years of available data
				multiplied by the proportion of all costs other than personnel compensation and
				benefits costs to total costs of human generic drug activities for the first 3
				years of the preceding 4 fiscal years.
									The adjustment made each fiscal year
				under this subsection shall be added on a compounded basis to the sum of all
				adjustments made each fiscal year after fiscal year 2013 under this
				subsection.(2)Final year
				adjustmentFor fiscal year 2017, the Secretary may, in addition
				to adjustments under paragraph (1), further increase the fee revenues and fees
				established in subsection (b) if such an adjustment is necessary to provide for
				not more than 3 months of operating reserves of carryover user fees for human
				generic drug activities for the first 3 months of fiscal year 2018. Such fees
				may only be used in fiscal year 2018. If such an adjustment is necessary, the
				rationale for the amount of the increase shall be contained in the annual
				notice establishing fee revenues and fees for fiscal year 2017. If the
				Secretary has carryover balances for such activities in excess of 3 months of
				such operating reserves, the adjustment under this subparagraph shall not be
				made.
								(d)Annual fee
				setting
								(1)Fiscal year
				2013For fiscal year 2013—
									(A)the Secretary
				shall establish, by October 31, 2012, the one-time generic drug backlog fee for
				generic drug applications pending on October 1, 2012, the drug master file fee,
				the abbreviated new drug application fee, and the prior approval supplement fee
				under subsection (a), based on the revenue amounts established under subsection
				(b); and
									(B)the Secretary
				shall establish, not later than 45 days after the date to comply with the
				requirement for identification of facilities in subsection (f)(2), the generic
				drug facility fee and active pharmaceutical ingredient facility fee under
				subsection (a) based on the revenue amounts established under subsection
				(b).
									(2)Fiscal years
				2014 through 2017Not more than 60 days before the first day of
				each of fiscal years 2014 through 2017, the Secretary shall establish the drug
				master file fee, the abbreviated new drug application fee, the prior approval
				supplement fee, the generic drug facility fee, and the active pharmaceutical
				ingredient facility fee under subsection (a) for such fiscal year, based on the
				revenue amounts established under subsection (b) and the adjustments provided
				under subsection (c).
								(3)Fee for active
				pharmaceutical ingredient information not included by reference to Type II
				active pharmaceutical ingredient drug master fileIn establishing the fees under paragraphs
				(1) and (2), the amount of the fee under subsection (a)(3)(F) shall be
				determined by multiplying—
									(A)the sum of—
										(i)the total number
				of such active pharmaceutical ingredients in such submission; and
										(ii)for each such
				ingredient that is manufactured at more than one such facility, the total
				number of such additional facilities; and
										(B)the amount equal
				to the drug master file fee established in subsection (a)(2) for such
				submission.
									(e)LimitThe
				total amount of fees charged, as adjusted under subsection (c), for a fiscal
				year may not exceed the total costs for such fiscal year for the resources
				allocated for human generic drug activities.
							(f)Identification
				of facilities
								(1)Publication of
				notice; deadline for complianceNot later than October 1, 2012, the
				Secretary shall publish in the Federal Register a notice requiring each person
				that owns a facility described in subsection (a)(4)(A), or a site or
				organization required to be identified by paragraph (4), to submit to the
				Secretary information on the identity of each such facility, site, or
				organization. The notice required by this paragraph shall specify the type of
				information to be submitted and the means and format for submission of such
				information.
								(2)Required
				submission of facility identificationEach person that owns a
				facility described in subsection (a)(4)(A) or a site or organization required
				to be identified by paragraph (4) shall submit to the Secretary the information
				required under this subsection each year. Such information shall—
									(A)for fiscal year 2013, be submitted not
				later than 60 days after the publication of the notice under paragraph (1);
				and
									(B)for each
				subsequent fiscal year, be submitted, updated, or reconfirmed on or before June
				1 of the previous year.
									(3)Contents of
				noticeAt a minimum, the submission required by paragraph (2)
				shall include for each such facility—
									(A)identification of
				a facility identified or intended to be identified in an approved or pending
				generic drug submission;
									(B)whether the
				facility manufactures active pharmaceutical ingredients or finished dosage
				forms, or both;
									(C)whether or not the
				facility is located within the United States and its territories and
				possessions;
									(D)whether the
				facility manufactures positron emission tomography drugs solely, or in addition
				to other drugs; and
									(E)whether the
				facility manufactures drugs that are not generic drugs.
									(4)Certain sites
				and organizations
									(A)In
				generalAny person that owns
				or operates a site or organization described in subparagraph (B) shall submit
				to the Secretary information concerning the ownership, name, and address of the
				site or organization.
									(B)Sites and
				organizationsA site or organization is described in this
				subparagraph if it is identified in a generic drug submission and is—
										(i)a
				site in which a bioanalytical study is conducted;
										(ii)a
				clinical research organization;
										(iii)a contract
				analytical testing site; or
										(iv)a
				contract repackager site.
										(C)NoticeThe Secretary may, by notice published in
				the Federal Register, specify the means and format for submission of the
				information under subparagraph (A) and may specify, as necessary for purposes
				of this section, any additional information to be submitted.
									(D)Inspection
				authorityThe Secretary’s inspection authority under section
				704(a)(1) shall extend to all such sites and organizations.
									(g)Effect of
				failure To pay fees
								(1)Generic drug
				backlog feeFailure to pay
				the fee under subsection (a)(1) shall result in the Secretary placing the
				person that owns the abbreviated new drug application subject to that fee on an
				arrears list, such that no new abbreviated new drug applications or supplement
				submitted on or after October 1, 2012, from that person, or any affiliate of
				that person, will be received within the meaning of section 505(j)(5)(A) until
				such outstanding fee is paid.
								(2)Drug master file
				fee
									(A)Failure to pay the fee under subsection
				(a)(2) within 20 calendar days after the applicable due date under subparagraph
				(E) of such subsection (as described in subsection (a)(2)(D)(ii)(I)) shall
				result in the Type II active pharmaceutical ingredient drug master file not
				being deemed available for reference.
									(B)(i)Any generic drug submission submitted on or
				after October 1, 2012, that references, by a letter of authorization, a Type II
				active pharmaceutical ingredient drug master file that has not been deemed
				available for reference shall not be received within the meaning of section
				505(j)(5)(A) unless the condition specified in clause (ii) is met.
										(ii)The condition specified in this clause is
				that the fee established under subsection (a)(2) has been paid within 20
				calendar days of the Secretary providing the notification to the sponsor of the
				abbreviated new drug application or supplement of the failure of the owner of
				the Type II active pharmaceutical ingredient drug master file to pay the drug
				master file fee as specified in subparagraph (C).
										(C)(i)If an abbreviated new drug application or
				supplement to an abbreviated new drug application references a Type II active
				pharmaceutical ingredient drug master file for which a fee under subsection
				(a)(2)(A) has not been paid by the applicable date under subsection (a)(2)(E),
				the Secretary shall notify the sponsor of the abbreviated new drug application
				or supplement of the failure of the owner of the Type II active pharmaceutical
				ingredient drug master file to pay the applicable fee.
										(ii)If such fee is not paid within 20 calendar
				days of the Secretary providing the notification, the abbreviated new drug
				application or supplement to an abbreviated new drug application shall not be
				received within the meaning of 505(j)(5)(A).
										(3)Abbreviated new
				drug application fee and prior approval supplement feeFailure to pay a fee under subparagraph (A)
				or (F) of subsection (a)(3) within 20 calendar days of the applicable due date
				under subparagraph (C) of such subsection shall result in the abbreviated new
				drug application or the prior approval supplement to an abbreviated new drug
				application not being received within the meaning of section 505(j)(5)(A) until
				such outstanding fee is paid.
								(4)Generic drug
				facility fee and active pharmaceutical ingredient facility fee
									(A)In
				generalFailure to pay the fee under subsection (a)(4) within 20
				calendar days of the due date as specified in subparagraph (D) of such
				subsection shall result in the following:
										(i)The Secretary
				shall place the facility on a publicly available arrears list, such that no new
				abbreviated new drug application or supplement submitted on or after October 1,
				2012, from the person that is responsible for paying such fee, or any affiliate
				of that person, will be received within the meaning of section
				505(j)(5)(A).
										(ii)Any new generic
				drug submission submitted on or after October 1, 2012, that references such a
				facility shall not be received, within the meaning of section 505(j)(5)(A) if
				the outstanding facility fee is not paid within 20 calendar days of the
				Secretary providing the notification to the sponsor of the failure of the owner
				of the facility to pay the facility fee under subsection (a)(4)(C).
										(iii)All drugs or
				active pharmaceutical ingredients manufactured in such a facility or containing
				an ingredient manufactured in such a facility shall be deemed misbranded under
				section 502(aa).
										(B)Application of
				penaltiesThe penalties under this paragraph shall apply until
				the fee established by subsection (a)(4) is paid or the facility is removed
				from all generic drug submissions that refer to the facility.
									(C)Nonreceival for
				nonpayment
										(i)NoticeIf
				an abbreviated new drug application or supplement to an abbreviated new drug
				application submitted on or after October 1, 2012, references a facility for
				which a facility fee has not been paid by the applicable date under subsection
				(a)(4)(C), the Secretary shall notify the sponsor of the generic drug
				submission of the failure of the owner of the facility to pay the facility
				fee.
										(ii)NonreceivalIf
				the facility fee is not paid within 20 calendar days of the Secretary providing
				the notification under clause (i), the abbreviated new drug application or
				supplement to an abbreviated new drug application shall not be received within
				the meaning of section 505(j)(5)(A).
										(h)Limitations
								(1)In
				generalFees under subsection (a) shall be refunded for a fiscal
				year beginning after fiscal year 2012, unless appropriations for salaries and
				expenses of the Food and Drug Administration for such fiscal year (excluding
				the amount of fees appropriated for such fiscal year) are equal to or greater
				than the amount of appropriations for the salaries and expenses of the Food and
				Drug Administration for the fiscal year 2009 (excluding the amount of fees
				appropriated for such fiscal year) multiplied by the adjustment factor (as
				defined in section 744A) applicable to the fiscal year involved.
								(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year and if at a later date in such fiscal year the Secretary may assess
				such fees, the Secretary may assess and collect such fees, without any
				modification in the rate, for Type II active pharmaceutical ingredient drug
				master files, abbreviated new drug applications and prior approval supplements,
				and generic drug facilities and active pharmaceutical ingredient facilities at
				any time in such fiscal year notwithstanding the provisions of subsection (a)
				relating to the date fees are to be paid.
								(i)Crediting and
				availability of fees
								(1)In
				generalFees authorized under subsection (a) shall be collected
				and available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts, subject to paragraph (2). Such fees are
				authorized to remain available until expended. Such sums as may be necessary
				may be transferred from the Food and Drug Administration salaries and expenses
				appropriation account without fiscal year limitation to such appropriation
				account for salaries and expenses with such fiscal year limitation. The sums
				transferred shall be available solely for human generic drug activities.
								(2)Collections and
				appropriation acts
									(A)In
				generalThe fees authorized by this section—
										(i)subject to
				subparagraphs (C) and (D), shall be collected and available in each fiscal year
				in an amount not to exceed the amount specified in appropriation Acts, or
				otherwise made available for obligation for such fiscal year; and
										(ii)shall be
				available for a fiscal year beginning after fiscal year 2012 to defray the
				costs of human generic drug activities (including such costs for an additional
				number of full-time equivalent positions in the Department of Health and Human
				Services to be engaged in such activities), only if the Secretary allocates for
				such purpose an amount for such fiscal year (excluding amounts from fees
				collected under this section) no less than $97,000,000 multiplied by the
				adjustment factor, as defined in section 744A(3), applicable to the fiscal year
				involved.
										(B)ComplianceThe
				Secretary shall be considered to have met the requirements of subparagraph
				(A)(ii) in any fiscal year if the costs funded by appropriations and allocated
				for human generic activities are not more than 10 percent below the level
				specified in such subparagraph.
									(C)Fee collection
				during first program yearUntil the date of enactment of an Act
				making appropriations through September 30, 2013 for the salaries and expenses
				account of the Food and Drug Administration, fees authorized by this section
				for fiscal year 2013, may be collected and shall be credited to such account
				and remain available until expended.
									(D)Provision for
				early payments in subsequent yearsPayment of fees authorized
				under this section for a fiscal year (after fiscal year 2013), prior to the due
				date for such fees, may be accepted by the Secretary in accordance with
				authority provided in advance in a prior year appropriations Act.
									(3)Authorization of
				appropriationsFor each of
				the fiscal years 2013 through 2017, there is authorized to be appropriated for
				fees under this section an amount equivalent to the total revenue amount
				determined under subsection (b) for the fiscal year, as adjusted under
				subsection (c), if applicable, or as otherwise affected under paragraph (2) of
				this subsection.
								(j)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 calendar days after it
				is due, such fee shall be treated as a claim of the United States Government
				subject to subchapter II of chapter 37 of title 31, United States Code.
							(k)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employees, and advisory committees not engaged in human generic drug
				activities, be reduced to offset the number of officers, employees, and
				advisory committees so engaged.
							(l)Positron
				emission tomography drugs
								(1)Exemption from
				feesSubmission of an application for a positron emission
				tomography drug or active pharmaceutical ingredient for a positron emission
				tomography drug shall not require the payment of any fee under this section.
				Facilities that solely produce positron emission tomography drugs shall not be
				required to pay a facility fee as established in subsection (a)(4).
								(2)Identification
				requirementFacilities that
				produce positron emission tomography drugs or active pharmaceutical ingredients
				of such drugs are required to be identified pursuant to subsection (f).
								(m)Disputes
				concerning feesTo qualify for the return of a fee claimed to
				have been paid in error under this section, a person shall submit to the
				Secretary a written request justifying such return within 180 calendar days
				after such fee was paid.
							(n)Substantially
				complete applicationsAn abbreviated new drug application that is
				not considered to be received within the meaning of section 505(j)(5)(A)
				because of failure to pay an applicable fee under this provision within the
				time period specified in subsection (g) shall be deemed not to have been
				substantially complete on the date of its submission within the
				meaning of section 505(j)(5)(B)(iv)(II)(cc). An abbreviated new drug
				application that is not substantially complete on the date of its submission
				solely because of failure to pay an applicable fee under the preceding sentence
				shall be deemed substantially complete and received within the meaning of
				section 505(j)(5)(A) as of the date such applicable fee is
				received.
							.
			303.Reauthorization;
			 reporting requirementsPart 7
			 of subchapter C of chapter VII, as added by section 302 of this Act, is amended
			 by inserting after section 744B the following:
				
					744C.Reauthorization;
				reporting requirements
						(a)Performance
				reportBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report concerning the progress of the Food and
				Drug Administration in achieving the goals identified in the letters described
				in section 301(b) of the Generic Drug User
				Fee Amendments of 2012 during such fiscal year and the future
				plans of the Food and Drug Administration for meeting the goals.
						(b)Fiscal
				reportBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report on the implementation of the authority for
				such fees during such fiscal year and the use, by the Food and Drug
				Administration, of the fees collected for such fiscal year.
						(c)Public
				availabilityThe Secretary shall make the reports required under
				subsections (a) and (b) available to the public on the Internet Web site of the
				Food and Drug Administration.
						(d)Reauthorization
							(1)ConsultationIn
				developing recommendations to present to the Congress with respect to the
				goals, and plans for meeting the goals, for human generic drug activities for
				the first 5 fiscal years after fiscal year 2017, and for the reauthorization of
				this part for such fiscal years, the Secretary shall consult with—
								(A)the Committee on
				Energy and Commerce of the House of Representatives;
								(B)the Committee on
				Health, Education, Labor, and Pensions of the Senate;
								(C)scientific and
				academic experts;
								(D)health care
				professionals;
								(E)representatives of
				patient and consumer advocacy groups; and
								(F)the generic drug
				industry.
								(2)Prior public
				inputPrior to beginning negotiations with the generic drug
				industry on the reauthorization of this part, the Secretary shall—
								(A)publish a notice
				in the Federal Register requesting public input on the reauthorization;
								(B)hold a public
				meeting at which the public may present its views on the reauthorization,
				including specific suggestions for changes to the goals referred to in
				subsection (a);
								(C)provide a period
				of 30 days after the public meeting to obtain written comments from the public
				suggesting changes to this part; and
								(D)publish the
				comments on the Food and Drug Administration’s Internet Web site.
								(3)Periodic
				consultationNot less frequently than once every month during
				negotiations with the generic drug industry, the Secretary shall hold
				discussions with representatives of patient and consumer advocacy groups to
				continue discussions of their views on the reauthorization and their
				suggestions for changes to this part as expressed under paragraph (2).
							(4)Public review of
				recommendationsAfter negotiations with the generic drug
				industry, the Secretary shall—
								(A)present the
				recommendations developed under paragraph (1) to the congressional committees
				specified in such paragraph;
								(B)publish such
				recommendations in the Federal Register;
								(C)provide for a
				period of 30 days for the public to provide written comments on such
				recommendations;
								(D)hold a meeting at
				which the public may present its views on such recommendations; and
								(E)after
				consideration of such public views and comments, revise such recommendations as
				necessary.
								(5)Transmittal of
				recommendationsNot later than January 15, 2017, the Secretary
				shall transmit to the Congress the revised recommendations under paragraph (4),
				a summary of the views and comments received under such paragraph, and any
				changes made to the recommendations in response to such views and
				comments.
							(6)Minutes of
				negotiation meetings
								(A)Public
				availabilityBefore presenting the recommendations developed
				under paragraphs (1) through (5) to the Congress, the Secretary shall make
				publicly available, on the Internet Web site of the Food and Drug
				Administration, minutes of all negotiation meetings conducted under this
				subsection between the Food and Drug Administration and the generic drug
				industry.
								(B)ContentThe
				minutes described under subparagraph (A) shall summarize any substantive
				proposal made by any party to the negotiations as well as significant
				controversies or differences of opinion during the negotiations and their
				resolution.
								.
			304.Sunset
			 dates
				(a)AuthorizationThe
			 amendments made by section 302 cease to be effective October 1, 2017.
				(b)Reporting
			 requirementsThe amendments made by section 303 cease to be
			 effective January 31, 2018.
				305.Effective
			 dateThe amendments made by
			 this title shall take effect on October 1, 2012, or the date of the enactment
			 of this title, whichever is later, except that fees under section 302 shall be
			 assessed for all human generic drug submissions and Type II active
			 pharmaceutical drug master files received on or after October 1, 2012,
			 regardless of the date of enactment of this title.
			306.Amendment with
			 respect to misbrandingSection
			 502 (21 U.S.C. 352) is amended by adding at the end the following:
				
					(aa)If it is a drug, or an active
				pharmaceutical ingredient, and it was manufactured, prepared, propagated,
				compounded, or processed in a facility for which fees have not been paid as
				required by section 744A(a)(4) or for which identifying information required by
				section 744B(f) has not been submitted, or it contains an active pharmaceutical
				ingredient that was manufactured, prepared, propagated, compounded, or
				processed in such a
				facility.
					.
			307.Streamlined
			 hiring authority of the Food and Drug Administration to support activities
			 related to human generic drugsSection 714 of the Federal Food, Drug, and
			 Cosmetic Act, as added by section 208, is amended—
				(1)in subsection (b)—
					(A)by striking are activities
			 and inserting “are—
						
							(1)activities
							;
					(B)by striking the period at the end and
			 inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(2)activities under
				this Act related to human generic drug activities (as defined in section
				744A).
							;
				and
					(2)by amending
			 subsection (c) to read as follows:
					
						(c)Objectives
				specifiedThe objectives specified in this subsection are—
							(1)with respect to
				the activities under subsection (b)(1), the goals referred to in section
				738A(a)(1); and
							(2)with respect to
				the activities under subsection (b)(2), the performance goals with respect to
				section 744A (regarding assessment and use of human generic drug fees), as set
				forth in the letters described in section 301(b) of the
				Generic Drug User Fee Amendments of
				2012.
							.
				IVFees
			 relating to biosimilar biological products
			401.Short title;
			 finding
				(a)Short
			 titleThis title may be cited
			 as the Biosimilar User Fee Act of
			 2012.
				(b)FindingThe Congress finds that the fees authorized
			 by the amendments made in this title will be dedicated to expediting the
			 process for the review of biosimilar biological product applications, including
			 postmarket safety activities, as set forth in the goals identified for purposes
			 of part 8 of subchapter C of chapter VII of the Federal Food, Drug, and
			 Cosmetic Act, in the letters from the Secretary of Health and Human Services to
			 the Chairman of the Committee on Health, Education, Labor, and Pensions of the
			 Senate and the Chairman of the Committee on Energy and Commerce of the House of
			 Representatives, as set forth in the Congressional Record.
				402.Fees relating
			 to biosimilar biological productsSubchapter C of chapter VII (21 U.S.C. 379f
			 et seq.) is amended by inserting after part 7, as added by title III of this
			 Act, the following:
				
					8FEES
				RELATING TO BIOSIMILAR BIOLOGICAL PRODUCTS
						744G.DefinitionsFor purposes of this part:
							(1)The term adjustment factor
				applicable to a fiscal year that is the Consumer Price Index for all urban
				consumers (Washington-Baltimore, DC–MD–VA–WV; Not Seasonally Adjusted; All
				items) of the preceding fiscal year divided by such Index for September
				2011.
							(2)The term affiliate means a
				business entity that has a relationship with a second business entity if,
				directly or indirectly—
								(A)one business
				entity controls, or has the power to control, the other business entity;
				or
								(B)a third party
				controls, or has power to control, both of the business entities.
								(3)The term
				biosimilar biological product means a product for which a
				biosimilar biological product application has been approved.
							(4)(A)Subject to subparagraph
				(B), the term biosimilar biological product application means an
				application for licensure of a biological product under section 351(k) of the
				Public Health Service Act.
								(B)Such term does not include—
									(i)a supplement to such an
				application;
									(ii)an application filed under section
				351(k) of the Public Health Service Act that cites as the reference product a
				bovine blood product for topical application licensed before September 1, 1992,
				or a large volume parenteral drug product approved before such date;
									(iii)an application filed under
				section 351(k) of the Public Health Service Act with respect to—
										(I)whole blood or a blood component for
				transfusion;
										(II)an allergenic extract product;
										(III)an in vitro diagnostic biological
				product; or
										(IV)a biological product for further
				manufacturing use only; or
										(iv)an application for licensure under
				section 351(k) of the Public Health Service Act that is submitted by a State or
				Federal Government entity for a product that is not distributed
				commercially.
									(5)The term
				biosimilar biological product development meeting means any
				meeting, other than a biosimilar initial advisory meeting, regarding the
				content of a development program, including a proposed design for, or data
				from, a study intended to support a biosimilar biological product
				application.
							(6)The term biosimilar biological
				product development program means the program under this part for
				expediting the process for the review of submissions in connection with
				biosimilar biological product development.
							(7)(A)The term
				biosimilar biological product establishment means a foreign or
				domestic place of business—
									(i)that is at one general physical
				location consisting of one or more buildings, all of which are within five
				miles of each other; and
									(ii)at which one or more biosimilar
				biological products are manufactured in final dosage form.
									(B)For purposes of subparagraph (A)(ii),
				the term manufactured does not include packaging.
								(8)The term
				biosimilar initial advisory meeting—
								(A)means a meeting,
				if requested, that is limited to—
									(i)a
				general discussion regarding whether licensure under section 351(k) of the
				Public Health Service Act may be feasible for a particular product; and
									(ii)if so, general
				advice on the expected content of the development program; and
									(B)does not include
				any meeting that involves substantive review of summary data or full study
				reports.
								(9)The term
				costs of resources allocated for the process for the review of biosimilar
				biological product applications means the expenses in connection with
				the process for the review of biosimilar biological product applications
				for—
								(A)officers and
				employees of the Food and Drug Administration, contractors of the Food and Drug
				Administration, advisory committees, and costs related to such officers
				employees and committees and to contracts with such contractors;
								(B)management of
				information, and the acquisition, maintenance, and repair of computer
				resources;
								(C)leasing,
				maintenance, renovation, and repair of facilities and acquisition, maintenance,
				and repair of fixtures, furniture, scientific equipment, and other necessary
				materials and supplies; and
								(D)collecting fees
				under section 744H and accounting for resources allocated for the review of
				submissions in connection with biosimilar biological product development,
				biosimilar biological product applications, and supplements.
								(10)The term
				final dosage form means, with respect to a biosimilar biological
				product, a finished dosage form which is approved for administration to a
				patient without substantial further manufacturing (such as lyophilized products
				before reconstitution).
							(11)The term
				financial hold—
								(A)means an order
				issued by the Secretary to prohibit the sponsor of a clinical investigation
				from continuing the investigation if the Secretary determines that the
				investigation is intended to support a biosimilar biological product
				application and the sponsor has failed to pay any fee for the product required
				under subparagraph (A), (B), or (D) of section 744H(a)(1); and
								(B)does not mean that
				any of the bases for a clinical hold under section 505(i)(3)
				have been determined by the Secretary to exist concerning the
				investigation.
								(12)The term
				person includes an affiliate of such person.
							(13)The term
				process for the review of biosimilar biological product
				applications means the following activities of the Secretary with
				respect to the review of submissions in connection with biosimilar biological
				product development, biosimilar biological product applications, and
				supplements:
								(A)The activities
				necessary for the review of submissions in connection with biosimilar
				biological product development, biosimilar biological product applications, and
				supplements.
								(B)Actions related to
				submissions in connection with biosimilar biological product development, the
				issuance of action letters which approve biosimilar biological product
				applications or which set forth in detail the specific deficiencies in such
				applications, and where appropriate, the actions necessary to place such
				applications in condition for approval.
								(C)The inspection of
				biosimilar biological product establishments and other facilities undertaken as
				part of the Secretary’s review of pending biosimilar biological product
				applications and supplements.
								(D)Activities
				necessary for the release of lots of biosimilar biological products under
				section 351(k) of the Public Health Service Act.
								(E)Monitoring of
				research conducted in connection with the review of biosimilar biological
				product applications.
								(F)Postmarket safety
				activities with respect to biologics approved under biosimilar biological
				product applications or supplements, including the following activities:
									(i)Collecting,
				developing, and reviewing safety information on biosimilar biological products,
				including adverse-event reports.
									(ii)Developing and
				using improved adverse-event data-collection systems, including information
				technology systems.
									(iii)Developing and
				using improved analytical tools to assess potential safety problems, including
				access to external data bases.
									(iv)Implementing and
				enforcing section 505(o) (relating to postapproval studies and clinical trials
				and labeling changes) and section 505(p) (relating to risk evaluation and
				mitigation strategies).
									(v)Carrying out
				section 505(k)(5) (relating to adverse-event reports and postmarket safety
				activities).
									(14)The term
				supplement means a request to the Secretary to approve a change in
				a biosimilar biological product application which has been approved, including
				a supplement requesting that the Secretary determine that the biosimilar
				biological product meets the standards for interchangeability described in
				section 351(k)(4) of the Public Health Service Act.
							744H.Authority to
				assess and use biosimilar biological product fees
							(a)Types of
				feesBeginning in fiscal year 2013, the Secretary shall assess
				and collect fees in accordance with this section as follows:
								(1)Biosimilar
				development program fees
									(A)Initial
				biosimilar biological product development fee
										(i)In
				generalEach person that submits to the Secretary a meeting
				request described under clause (ii) or a clinical protocol for an
				investigational new drug protocol described under clause (iii) shall pay for
				the product named in the meeting request or the investigational new drug
				application the initial biosimilar biological product development fee
				established under subsection (b)(1)(A).
										(ii)Meeting
				requestThe meeting request described in this clause is a request
				for a biosimilar biological product development meeting for a product.
										(iii)Clinical
				protocol for INDA clinical
				protocol for an investigational new drug protocol described in this clause is a
				clinical protocol consistent with the provisions of section 505(i), including
				any regulations promulgated under section 505(i), (referred to in this section
				as investigational new drug application) describing an
				investigation that the Secretary determines is intended to support a biosimilar
				biological product application for a product.
										(iv)Due
				DateThe initial biosimilar biological product development fee
				shall be due by the earlier of the following:
											(I)Not later than 5
				days after the Secretary grants a request for a biosimilar biological product
				development meeting.
											(II)The date of
				submission of an investigational new drug application describing an
				investigation that the Secretary determines is intended to support a biosimilar
				biological product application.
											(v)Transition
				ruleEach person that has submitted an investigational new drug
				application prior to the date of enactment of the Biosimilars User Fee Act of
				2012 shall pay the initial biosimilar biological product development fee by the
				earlier of the following:
											(I)Not later than 60
				days after the date of the enactment of the Biosimilars User Fee Act of 2012,
				if the Secretary determines that the investigational new drug application
				describes an investigation that is intended to support a biosimilar biological
				product application.
											(II)Not later than 5
				days after the Secretary grants a request for a biosimilar biological product
				development meeting.
											(B)Annual
				biosimilar biological product development fee
										(i)In
				generalA person that pays an initial biosimilar biological
				product development fee for a product shall pay for such product, beginning in
				the fiscal year following the fiscal year in which the initial biosimilar
				biological product development fee was paid, an annual fee established under
				subsection (b)(1)(B) for biosimilar biological product development (referred to
				in this section as annual biosimilar biological product development
				fee).
										(ii)Due
				dateThe annual biosimilar biological product development program
				fee for each fiscal year will be due on the later of—
											(I)the first business
				day on or after October 1 of each such year; or
											(II)the first business day after the enactment
				of an appropriations Act providing for the collection and obligation of fees
				for such year under this section.
											(iii)ExceptionThe
				annual biosimilar development program fee for each fiscal year will be due on
				the date specified in clause (ii), unless the person has—
											(I)submitted a
				marketing application for the biological product that was accepted for filing;
				or
											(II)discontinued
				participation in the biosimilar biological product development program for the
				product under subparagraph (C).
											(C)Discontinuation
				of fee obligationA person
				may discontinue participation in the biosimilar biological product development
				program for a product effective October 1 of a fiscal year by, not later than
				August 1 of the preceding fiscal year—
										(i)if
				no investigational new drug application concerning the product has been
				submitted, submitting to the Secretary a written declaration that the person
				has no present intention of further developing the product as a biosimilar
				biological product; or
										(ii)if an
				investigational new drug application concerning the product has been submitted,
				by withdrawing the investigational new drug application in accordance with part
				312 of title 21, Code of Federal Regulations (or any successor
				regulations).
										(D)Reactivation
				fee
										(i)In
				generalA person that has discontinued participation in the
				biosimilar biological product development program for a product under
				subparagraph (C) shall pay a fee (referred to in this section as
				reactivation fee) by the earlier of the following:
											(I)Not later than 5 days after the Secretary
				grants a request for a biosimilar biological product development meeting for
				the product (after the date on which such participation was
				discontinued).
											(II)Upon the date of submission (after the date
				on which such participation was discontinued) of an investigational new drug
				application describing an investigation that the Secretary determines is
				intended to support a biosimilar biological product application for that
				product.
											(ii)Application of
				annual feeA person that pays a reactivation fee for a product
				shall pay for such product, beginning in the next fiscal year, the annual
				biosimilar biological product development fee under subparagraph (B).
										(E)Effect of
				failure to pay biosimilar development program fees
										(i)No biosimilar
				biological product development meetingsIf a person has failed to
				pay an initial or annual biosimilar biological product development fee as
				required under subparagraph (A) or (B), or a reactivation fee as required under
				subparagraph (D), the Secretary shall not provide a biosimilar biological
				product development meeting relating to the product for which fees are
				owed.
										(ii)No receipt of
				investigational new drug applicationsExcept in extraordinary
				circumstances, the Secretary shall not consider an investigational new drug
				application to have been received under section 505(i)(2) if—
											(I)the Secretary determines that the
				investigation is intended to support a biosimilar biological product
				application; and
											(II)the sponsor has
				failed to pay an initial or annual biosimilar biological product development
				fee for the product as required under subparagraph (A) or (B), or a
				reactivation fee as required under subparagraph (D).
											(iii)Financial
				holdNotwithstanding section 505(i)(2), except in extraordinary
				circumstances, the Secretary shall prohibit the sponsor of a clinical
				investigation from continuing the investigation if—
											(I)the Secretary determines that the
				investigation is intended to support a biosimilar biological product
				application; and
											(II)the sponsor has
				failed to pay an initial or annual biosimilar biological product development
				fee for the product as required under subparagraph (A) or (B), or a
				reactivation fee for the product as required under subparagraph (D).
											(iv)No acceptance
				of biosimilar biological product applications or supplementsIf a person has failed to pay an initial or
				annual biosimilar biological product development fee as required under
				subparagraph (A) or (B), or a reactivation fee as required under subparagraph
				(D), any biosimilar biological product application or supplement submitted by
				that person shall be considered incomplete and shall not be accepted for filing
				by the Secretary until all such fees owed by such person have been paid.
										(F)Limits regarding
				biosimilar development program fees
										(i)No
				refundsThe Secretary shall not refund any initial or annual
				biosimilar biological product development fee paid under subparagraph (A) or
				(B), or any reactivation fee paid under subparagraph (D).
										(ii)No waivers,
				exemptions, or reductionsThe Secretary shall not grant a waiver,
				exemption, or reduction of any initial or annual biosimilar biological product
				development fee due or payable under subparagraph (A) or (B), or any
				reactivation fee due or payable under subparagraph (D).
										(2)Biosimilar
				biological product application and supplement fee
									(A)In
				generalEach person that submits, on or after October 1, 2012, a
				biosimilar biological product application or a supplement shall be subject to
				the following fees:
										(i)A
				fee for a biosimilar biological product application that is equal to—
											(I)the amount of the
				fee established under subsection (b)(1)(D) for a biosimilar biological product
				application; minus
											(II)the cumulative
				amount of fees paid, if any, under subparagraphs (A), (B), and (D) of paragraph
				(1) for the product that is the subject of the application.
											(ii)A
				fee for a biosimilar biological product application for which clinical data
				(other than comparative bioavailability studies) with respect to safety or
				effectiveness are not required, that is equal to—
											(I)half of the amount
				of the fee established under subsection (b)(1)(D) for a biosimilar biological
				product application; minus
											(II)the cumulative
				amount of fees paid, if any, under subparagraphs (A), (B), and (D) of paragraph
				(1) for that product.
											(iii)A fee for a
				supplement for which clinical data (other than comparative bioavailability
				studies) with respect to safety or effectiveness are required, that is equal to
				half of the amount of the fee established under subsection (b)(1)(D) for a
				biosimilar biological product application.
										(B)Reduction in
				feesNotwithstanding section 404 of the Biosimilars User Fee Act
				of 2012, any person who pays a fee under subparagraph (A), (B), or (D) of
				paragraph (1) for a product before October 1, 2017, but submits a biosimilar
				biological product application for that product after such date, shall be
				entitled to the reduction of any biosimilar biological product application fees
				that may be assessed at the time when such biosimilar biological product
				application is submitted, by the cumulative amount of fees paid under
				subparagraphs (A), (B), and (D) of paragraph (1) for that product.
									(C)Payment due
				dateAny fee required by subparagraph (A) shall be due upon
				submission of the application or supplement for which such fee applies.
									(D)Exception for
				previously filed application or supplementIf a biosimilar
				biological product application or supplement was submitted by a person that
				paid the fee for such application or supplement, was accepted for filing, and
				was not approved or was withdrawn (without a waiver), the submission of a
				biosimilar biological product application or a supplement for the same product
				by the same person (or the person’s licensee, assignee, or successor) shall not
				be subject to a fee under subparagraph (A).
									(E)Refund of
				application fee if application refused for filing or withdrawn before
				filingThe Secretary shall refund 75 percent of the fee paid
				under this paragraph for any application or supplement which is refused for
				filing or withdrawn without a waiver before filing.
									(F)Fees for
				applications previously refused for filing or withdrawn before
				filingA biosimilar biological product application or supplement
				that was submitted but was refused for filing, or was withdrawn before being
				accepted or refused for filing, shall be subject to the full fee under
				subparagraph (A) upon being resubmitted or filed over protest, unless the fee
				is waived under subsection (c).
									(3)Biosimilar
				biological product establishment fee
									(A)In
				generalExcept as provided in subparagraph (E), each person that
				is named as the applicant in a biosimilar biological product application shall
				be assessed an annual fee established under subsection (b)(1)(E) for each
				biosimilar biological product establishment that is listed in the approved
				biosimilar biological product application as an establishment that manufactures
				the biosimilar biological product named in such application.
									(B)Assessment in
				fiscal yearsThe establishment fee shall be assessed in each
				fiscal year for which the biosimilar biological product named in the
				application is assessed a fee under paragraph (4) unless the biosimilar
				biological product establishment listed in the application does not engage in
				the manufacture of the biosimilar biological product during such fiscal
				year.
									(C)Due
				dateThe establishment fee for a fiscal year shall be due on the
				later of—
										(i)the first business
				day on or after October 1 of such fiscal year; or
										(ii)the first
				business day after the enactment of an appropriations Act providing for the
				collection and obligation of fees for such fiscal year under this
				section.
										(D)Application to
				establishment
										(i)Each biosimilar
				biological product establishment shall be assessed only one fee per biosimilar
				biological product establishment, notwithstanding the number of biosimilar
				biological products manufactured at the establishment, subject to clause
				(ii).
										(ii)In the event an
				establishment is listed in a biosimilar biological product application by more
				than one applicant, the establishment fee for the fiscal year shall be divided
				equally and assessed among the applicants whose biosimilar biological products
				are manufactured by the establishment during the fiscal year and assessed
				biosimilar biological product fees under paragraph (4).
										(E)Exception for
				new productsIf, during the fiscal year, an applicant initiates
				or causes to be initiated the manufacture of a biosimilar biological product at
				an establishment listed in its biosimilar biological product
				application—
										(i)that did not
				manufacture the biosimilar biological product in the previous fiscal year;
				and
										(ii)for which the
				full biosimilar biological product establishment fee has been assessed in the
				fiscal year at a time before manufacture of the biosimilar biological product
				was begun,
										the applicant shall not be
				assessed a share of the biosimilar biological product establishment fee for the
				fiscal year in which the manufacture of the product began.(4)Biosimilar
				biological product fee
									(A)In
				generalEach person who is named as the applicant in a biosimilar
				biological product application shall pay for each such biosimilar biological
				product the annual fee established under subsection (b)(1)(F).
									(B)Due
				dateThe biosimilar biological product fee for a fiscal year
				shall be due on the later of—
										(i)the first business
				day on or after October 1 of each such year; or
										(ii)the first business day after the enactment
				of an appropriations Act providing for the collection and obligation of fees
				for such year under this section.
										(C)One fee per
				product per yearThe biosimilar biological product fee shall be
				paid only once for each product for each fiscal year.
									(b)Fee setting and
				amounts
								(1)In
				generalSubject to paragraph (2), the Secretary shall, 60 days
				before the start of each fiscal year that begins after September 30, 2012,
				establish, for the next fiscal year, the fees under subsection (a). Except as
				provided in subsection (c), such fees shall be in the following amounts:
									(A)Initial
				biosimilar biological product development feeThe initial
				biosimilar biological product development fee under subsection (a)(1)(A) for a
				fiscal year shall be equal to 10 percent of the amount established under
				section 736(c)(4) for a human drug application described in section
				736(a)(1)(A)(i) for that fiscal year.
									(B)Annual
				biosimilar biological product development feeThe annual
				biosimilar biological product development fee under subsection (a)(1)(B) for a
				fiscal year shall be equal to 10 percent of the amount established under
				section 736(c)(4) for a human drug application described in section
				736(a)(1)(A)(i) for that fiscal year.
									(C)Reactivation
				feeThe reactivation fee
				under subsection (a)(1)(D) for a fiscal year shall be equal to 20 percent of
				the amount of the fee established under section 736(c)(4) for a human drug
				application described in section 736(a)(1)(A)(i) for that fiscal year.
									(D)Biosimilar
				biological product application feeThe biosimilar biological product
				application fee under subsection (a)(2) for a fiscal year shall be equal to the
				amount established under section 736(c)(4) for a human drug application
				described in section 736(a)(1)(A)(i) for that fiscal year.
									(E)Biosimilar
				biological product establishment feeThe biosimilar biological
				product establishment fee under subsection (a)(3) for a fiscal year shall be
				equal to the amount established under section 736(c)(4) for a prescription drug
				establishment for that fiscal year.
									(F)Biosimilar
				biological product feeThe biosimilar biological product fee
				under subsection (a)(4) for a fiscal year shall be equal to the amount
				established under section 736(c)(4) for a prescription drug product for that
				fiscal year.
									(2)LimitThe
				total amount of fees charged for a fiscal year under this section may not
				exceed the total amount for such fiscal year of the costs of resources
				allocated for the process for the review of biosimilar biological product
				applications.
								(c)Application fee
				waiver for small business
								(1)Waiver of
				application feeThe Secretary shall grant to a person who is
				named in a biosimilar biological product application a waiver from the
				application fee assessed to that person under subsection (a)(2)(A) for the
				first biosimilar biological product application that a small business or its
				affiliate submits to the Secretary for review. After a small business or its
				affiliate is granted such a waiver, the small business or its affiliate shall
				pay—
									(A)application fees
				for all subsequent biosimilar biological product applications submitted to the
				Secretary for review in the same manner as an entity that is not a small
				business; and
									(B)all supplement
				fees for all supplements to biosimilar biological product applications
				submitted to the Secretary for review in the same manner as an entity that is
				not a small business.
									(2)ConsiderationsIn
				determining whether to grant a waiver of a fee under paragraph (1), the
				Secretary shall consider only the circumstances and assets of the applicant
				involved and any affiliate of the applicant.
								(3)Small business
				definedIn this subsection, the term small business
				means an entity that has fewer than 500 employees, including employees of
				affiliates, and does not have a drug product that has been approved under a
				human drug application (as defined in section 735) or a biosimilar biological
				product application (as defined in section 744G(4)) and introduced or delivered
				for introduction into interstate commerce.
								(d)Effect of
				failure To pay feesA biosimilar biological product application
				or supplement submitted by a person subject to fees under subsection (a) shall
				be considered incomplete and shall not be accepted for filing by the Secretary
				until all fees owed by such person have been paid.
							(e)Crediting and
				availability of fees
								(1)In
				generalSubject to paragraph (2), fees authorized under
				subsection (a) shall be collected and available for obligation only to the
				extent and in the amount provided in advance in appropriations Acts. Such fees
				are authorized to remain available until expended. Such sums as may be
				necessary may be transferred from the Food and Drug Administration salaries and
				expenses appropriation account without fiscal year limitation to such
				appropriation account for salaries and expenses with such fiscal year
				limitation. The sums transferred shall be available solely for the process for
				the review of biosimilar biological product applications.
								(2)Collections and
				appropriation acts
									(A)In
				generalSubject to subparagraphs (C) and (D), the fees authorized
				by this section shall be collected and available in each fiscal year in an
				amount not to exceed the amount specified in appropriation Acts, or otherwise
				made available for obligation for such fiscal year.
									(B)Use of fees and
				limitationThe fees
				authorized by this section shall be available for a fiscal year beginning after
				fiscal year 2012 to defray the costs of the process for the review of
				biosimilar biological product applications (including such costs for an
				additional number of full-time equivalent positions in the Department of Health
				and Human Services to be engaged in such process), only if the Secretary
				allocates for such purpose an amount for such fiscal year (excluding amounts
				from fees collected under this section) no less than $20,000,000, multiplied by
				the adjustment factor applicable to the fiscal year involved.
									(C)Fee collection
				during first program yearUntil the date of enactment of an Act
				making appropriations through September 30, 2013, for the salaries and expenses
				account of the Food and Drug Administration, fees authorized by this section
				for fiscal year 2013 may be collected and shall be credited to such account and
				remain available until expended.
									(D)Provision for
				early payments in subsequent yearsPayment of fees authorized
				under this section for a fiscal year (after fiscal year 2013), prior to the due
				date for such fees, may be accepted by the Secretary in accordance with
				authority provided in advance in a prior year appropriations Act.
									(3)Authorization of
				appropriationsFor each of fiscal years 2013 through 2017, there
				is authorized to be appropriated for fees under this section an amount
				equivalent to the total amount of fees assessed for such fiscal year under this
				section.
								(f)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
							(g)Written requests
				for waivers and refundsTo qualify for consideration for a waiver
				under subsection (c), or for a refund of any fee collected in accordance with
				subsection (a)(2)(A), a person shall submit to the Secretary a written request
				for such waiver or refund not later than 180 days after such fee is due.
							(h)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employers, and advisory committees not engaged in the process of the review of
				biosimilar biological product applications, be reduced to offset the number of
				officers, employees, and advisory committees so
				engaged.
							.
			403.Reauthorization;
			 reporting requirementsPart 8
			 of subchapter C of chapter VII, as added by section 402, is further amended by
			 inserting after section 744H the following:
				
					744I.Reauthorization;
				reporting requirements
						(a)Performance
				reportBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report concerning the progress of the Food and
				Drug Administration in achieving the goals identified in the letters described
				in section 401(b) of the Biosimilar User Fee
				Act of 2012 during such fiscal year and the future plans of the
				Food and Drug Administration for meeting such goals. The report for a fiscal
				year shall include information on all previous cohorts for which the Secretary
				has not given a complete response on all biosimilar biological product
				applications and supplements in the cohort.
						(b)Fiscal
				reportNot later than 120 days after the end of fiscal year 2013
				and each subsequent fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report on the implementation of the authority for
				such fees during such fiscal year and the use, by the Food and Drug
				Administration, of the fees collected for such fiscal year.
						(c)Public
				availabilityThe Secretary shall make the reports required under
				subsections (a) and (b) available to the public on the Internet Web site of the
				Food and Drug Administration.
						(d)Study
							(1)In
				generalThe Secretary shall contract with an independent
				accounting or consulting firm to study the workload volume and full costs
				associated with the process for the review of biosimilar biological product
				applications.
							(2)Interim
				resultsNot later than June 1, 2015, the Secretary shall publish,
				for public comment, interim results of the study described under paragraph
				(1).
							(3)Final
				resultsNot later than September 30, 2016, the Secretary shall
				publish, for public comment, the final results of the study described under
				paragraph (1).
							(e)Reauthorization
							(1)ConsultationIn developing recommendations to present to
				the Congress with respect to the goals described in subsection (a), and plans
				for meeting the goals, for the process for the review of biosimilar biological
				product applications for the first 5 fiscal years after fiscal year 2017, and
				for the reauthorization of this part for such fiscal years, the Secretary shall
				consult with—
								(A)the Committee on
				Energy and Commerce of the House of Representatives;
								(B)the Committee on
				Health, Education, Labor, and Pensions of the Senate;
								(C)scientific and
				academic experts;
								(D)health care
				professionals;
								(E)representatives of
				patient and consumer advocacy groups; and
								(F)the regulated
				industry.
								(2)Public review of
				recommendationsAfter negotiations with the regulated industry,
				the Secretary shall—
								(A)present the
				recommendations developed under paragraph (1) to the congressional committees
				specified in such paragraph;
								(B)publish such
				recommendations in the Federal Register;
								(C)provide for a
				period of 30 days for the public to provide written comments on such
				recommendations;
								(D)hold a meeting at
				which the public may present its views on such recommendations; and
								(E)after
				consideration of such public views and comments, revise such recommendations as
				necessary.
								(3)Transmittal of
				recommendationsNot later than January 15, 2017, the Secretary
				shall transmit to the Congress the revised recommendations under paragraph (2),
				a summary of the views and comments received under such paragraph, and any
				changes made to the recommendations in response to such views and
				comments.
							.
			404.Sunset
			 dates
				(a)AuthorizationThe
			 amendment made by section 402 shall cease to be effective October 1,
			 2017.
				(b)Reporting
			 requirementsThe amendment made by section 403 shall cease to be
			 effective January 31, 2018.
				405.Effective
			 date
				(a)In
			 generalExcept as provided
			 under subsection (b), the amendments made by this title shall take effect on
			 the later of—
					(1)October 1, 2012;
			 or
					(2)the date of the
			 enactment of this title.
					(b)ExceptionFees
			 under part 8 of subchapter C of chapter VII of the Federal Food, Drug, and
			 Cosmetic Act, as added by this title, shall be assessed for all biosimilar
			 biological product applications received on or after October 1, 2012,
			 regardless of the date of the enactment of this title.
				406.Savings
			 clauseNotwithstanding the
			 amendments made by this title, part 2 of subchapter C of chapter VII of the
			 Federal Food, Drug, and Cosmetic Act, as in effect on the day before the date
			 of the enactment of this title, shall continue to be in effect with respect to
			 human drug applications and supplements (as defined in such part as of such
			 day) that were accepted by the Food and Drug Administration for filing on or
			 after October 1, 2007, but before October 1, 2012, with respect to assessing
			 and collecting any fee required by such part for a fiscal year prior to fiscal
			 year 2013.
			407.Conforming
			 amendmentSection 735(1)(B)
			 (21 U.S.C. 379g(1)(B)) is amended by striking or (k).
			VPediatric drugs
			 and devices
			501.Permanence
				(a)Pediatric
			 studies of drugsSubsection
			 (q) of section 505A (21 U.S.C. 355a) is amended—
					(1)in the subsection
			 heading, by striking Sunset and inserting
			 Permanence;
					(2)in paragraph (1),
			 by striking on or before October 1, 2012,; and
					(3)in paragraph (2),
			 by striking on or before October 1, 2012,.
					(b)Research into
			 pediatric uses for drugs and biological productsSection 505B (21
			 U.S.C. 355c) is amended—
					(1)by striking
			 subsection (m); and
					(2)by redesignating
			 subsection (n) as subsection (m).
					502.Written
			 requests
				(a)Federal Food,
			 Drug, and Cosmetic ActSubsection (h) of section 505A (21 U.S.C.
			 355a) is amended to read as follows:
					
						(h)Relationship to
				pediatric research requirementsExclusivity under this section
				shall only be granted for the completion of a study or studies that are the
				subject of a written request and for which reports are submitted and accepted
				in accordance with subsection (d)(3). Written requests under this section may
				consist of a study or studies required under section
				505B.
						.
				(b)Public Health
			 Service ActSection 351(m)(1) of the Public Health Service Act
			 (42 U.S.C. 262(m)(1)) is amended by striking (f), (i), (j), (k), (l),
			 (p), and (q) and inserting (f), (h), (i), (j), (k), (l), (n),
			 and (p).
				503.Communication
			 with Pediatric Review CommitteeNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services (referred to
			 in this title as the Secretary) shall issue internal standard
			 operating procedures that provide for the review by the internal review
			 committee established under section 505C of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355d) of any significant modifications to initial
			 pediatric study plans, agreed initial pediatric study plans, and written
			 requests under sections 505A and 505B of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355c). Such internal standard operating procedures shall be made
			 publicly available on the Internet website of the Food and Drug
			 Administration.
			504.Access to
			 dataNot later than 3 years
			 after the date of enactment of this Act, the Secretary shall make available to
			 the public, including through posting on the Internet website of the Food and
			 Drug Administration, the medical, statistical, and clinical pharmacology
			 reviews of, and corresponding written requests issued to an applicant, sponsor,
			 or holder for, pediatric studies submitted between January 4, 2002 and
			 September 27, 2007 under subsection (b) or (c) of section 505A of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355a) for which 6 months of market
			 exclusivity was granted and that resulted in a labeling change. The Secretary
			 shall make public the information described in the preceding sentence in a
			 manner consistent with how the Secretary releases information under section
			 505A(k) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a(k)).
			505.Ensuring the
			 completion of pediatric studies
				(a)Extension of
			 deadline for deferred studiesSection 505B (21 U.S.C. 355c) is
			 amended—
					(1)in subsection
			 (a)(3)—
						(A)by redesignating
			 subparagraph (B) as subparagraph (C);
						(B)by inserting
			 after subparagraph (A) the following:
							
								(B)Deferral
				extension
									(i)In
				generalOn the initiative of the Secretary or at the request of
				the applicant, the Secretary may grant an extension of a deferral approved
				under subparagraph (A) for submission of some or all assessments required under
				paragraph (1) if—
										(I)the Secretary
				determines that the conditions described in subclause (II) or (III) of
				subparagraph (A)(i) continue to be met; and
										(II)the applicant
				submits a new timeline under subparagraph (A)(ii)(IV) and any significant
				updates to the information required under subparagraph (A)(ii).
										(ii)Timing and
				informationIf the deferral extension under this subparagraph is
				requested by the applicant, the applicant shall submit the deferral extension
				request containing the information described in this subparagraph not less than
				90 days prior to the date that the deferral would expire. The Secretary shall
				respond to such request not later than 45 days after the receipt of such
				letter. If the Secretary grants such an extension, the specified date shall be
				the extended date. The sponsor of the required assessment under paragraph (1)
				shall not be issued a letter described in subsection (d) unless the specified
				or extended date of submission for such required studies has passed or if the
				request for an extension is pending. For a deferral that has expired prior to
				the date of enactment of the Food and Drug
				Administration Safety and Innovation Act or that will expire
				prior to 270 days after the date of enactment of such Act, a deferral extension
				shall be requested by an applicant not later than 180 days after the date of
				enactment of such Act. The Secretary shall respond to any such request as soon
				as practicable, but not later than 1 year after the date of enactment of such
				Act. Nothing in this clause shall prevent the Secretary from updating the
				status of a study or studies publicly if components of such study or studies
				are late or delayed.
									;
				and
						(C)in subparagraph
			 (C), as so redesignated—
							(i)in
			 clause (i), by adding at the end the following:
								
									(III)Projected
				completion date for pediatric studies.
									(IV)The reason or
				reasons why a deferral or deferral extension continues to be
				necessary.
									;
				and
							(ii)in
			 clause (ii)—
								(I)by inserting
			 , as well as the date of each deferral or deferral extension, as
			 applicable, after clause (i); and
								(II)by inserting
			 not later than 90 days after submission to the Secretary or with the
			 next routine quarterly update after Administration;
			 and
								(2)in subsection
			 (f)—
						(A)in the subsection
			 heading, by inserting Deferral Extensions, after
			 Deferrals,;
						(B)in paragraph (1),
			 by inserting , deferral extension,  after
			 deferral; and
						(C)in paragraph
			 (4)—
							(i)in
			 the paragraph heading, by inserting deferral extensions, after
			 deferrals,; and
							(ii)by
			 inserting , deferral extensions,  after
			 deferrals.
							(b)Tracking of
			 extensions; annual informationSection 505B(f)(6)(D) (21 U.S.C.
			 355c(f)(6)(D)) is amended to read as follows:
					
						(D)aggregated on an
				annual basis—
							(i)the total number
				of deferrals and deferral extensions requested and granted under this section
				and, if granted, the reasons for each such deferral or deferral
				extension;
							(ii)the timeline for
				completion of the assessments; and
							(iii)the number of
				assessments completed and
				pending;
							.
				(c)Action on
			 failure to complete studies
					(1)Issuance of
			 letterSubsection (d) of section 505B (21 U.S.C. 355c) is amended
			 to read as follows:
						
							(d)Submission of
				assessmentsIf a person fails to submit a required assessment
				described in subsection (a)(2), fails to meet the applicable requirements in
				subsection (a)(3), or fails to submit a request for approval of a pediatric
				formulation described in subsection (a) or (b), in accordance with applicable
				provisions of subsections (a) and (b), the following shall apply:
								(1)Beginning 270
				days after the date of enactment of the Food
				and Drug Administration Safety and Innovation Act, the Secretary
				shall issue a non-compliance letter to such person informing them of such
				failure to submit or meet the requirements of the applicable subsection. Such
				letter shall require the person to respond in writing within 45 calendar days
				of issuance of such letter. Such response may include the person’s request for
				a deferral extension if applicable. Such letter and the person’s written
				response to such letter shall be made publicly available on the Internet Web
				site of the Food and Drug Administration 45 calendar days after issuance, with
				redactions for any trade secrets and confidential commercial information. If
				the Secretary determines that the letter was issued in error, the requirements
				of this paragraph shall not apply.
								(2)The drug or
				biological product that is the subject of an assessment described in subsection
				(a)(2), applicable requirements in subsection (a)(3), or request for approval
				of a pediatric formulation, may be considered misbranded solely because of that
				failure and subject to relevant enforcement action (except that the drug or
				biological product shall not be subject to action under section 303), but such
				failure shall not be the basis for a proceeding—
									(A)to withdraw
				approval for a drug under section 505(e); or
									(B)to revoke the
				license for a biological product under section 351 of the Public Health Service
				Act.
									.
					(2)Tracking of
			 letters issuedSubparagraph (D) of section 505B(f)(6) (21 U.S.C.
			 355c(f)(6)), as amended by subsection (b), is further amended—
						(A)in clause (ii),
			 by striking ; and and inserting a semicolon;
						(B)in clause (iii),
			 by adding and at the end; and
						(C)by adding at the
			 end the following:
							
								(iv)the number of
				postmarket non-compliance letters issued pursuant to subsection (d), and the
				recipients of such
				letters;
								.
						506.Pediatric
			 study plans
				(a)In
			 generalSubsection (e) of
			 section 505B (21 U.S.C. 355c) is amended to read as follows:
					
						(e)Pediatric study
				plans
							(1)In
				generalAn applicant subject to subsection (a) shall submit to
				the Secretary an initial pediatric study plan prior to the submission of the
				assessments described under subsection (a)(2).
							(2)Timing;
				content; meeting
								(A)TimingAn
				applicant shall submit an initial pediatric study plan to the Secretary not
				later than 60 calendar days after the date of the end of phase II meeting or
				such other equivalent time agreed upon between the Secretary and the applicant.
				Nothing in this paragraph shall preclude the Secretary from accepting the
				submission of an initial pediatric study plan earlier than the date described
				under the preceding sentence.
								(B)Content of
				initial planThe initial pediatric study plan shall
				include—
									(i)an outline of the
				pediatric study or studies that the applicant plans to conduct (including, to
				the extent practicable study objectives and design, age groups, relevant
				endpoints, and statistical approach);
									(ii)any request for
				a deferral, partial waiver, or waiver under this section, if applicable, along
				with any supporting information; and
									(iii)other
				information specified in the regulations promulgated under paragraph
				(4).
									(C)MeetingThe
				Secretary—
									(i)shall meet with
				the applicant to discuss the initial pediatric study plan as soon as
				practicable, but not later than 90 calendar days after the receipt of such plan
				under subparagraph (A);
									(ii)may determine
				that a written response to the initial pediatric study plan is sufficient to
				communicate comments on the initial pediatric study plan, and that no meeting
				is necessary; and
									(iii)if the
				Secretary determines that no meeting is necessary, shall so notify the
				applicant and provide written comments of the Secretary as soon as practicable,
				but not later than 90 calendar days after the receipt of the initial pediatric
				study plan.
									(3)Agreed initial
				pediatric study planNot later than 90 calendar days following
				the meeting under paragraph (2)(C)(i) or the receipt of a written response from
				the Secretary under paragraph (2)(C)(iii), the applicant shall document
				agreement on the initial pediatric study plan in a submission to the Secretary
				marked Agreed Initial Pediatric Study Plan, and the Secretary
				shall confirm such agreement to the applicant in writing not later than 30
				calendar days of receipt of such agreed initial pediatric study plan.
							(4)Deferral and
				waiverIf the agreed initial pediatric study plan contains a
				request from the applicant for a deferral, partial waiver, or waiver under this
				section, the written confirmation under paragraph (3) shall include a
				recommendation from the Secretary as to whether such request meets the
				standards under paragraphs (3) or (4) of subsection (a).
							(5)Amendments to
				the planAt the initiative of the Secretary or the applicant, the
				agreed initial pediatric study plan may be amended at any time. The
				requirements of paragraph (2)(C) shall apply to any such proposed amendment in
				the same manner and to the same extent as such requirements apply to an initial
				pediatric study plan under paragraph (1). The requirements of paragraphs (3)
				and (4) shall apply to any agreement resulting from such proposed amendment in
				the same manner and to the same extent as such requirements apply to an agreed
				initial pediatric study plan.
							(6)Internal
				committeeThe Secretary shall consult the internal committee
				under section 505C on the review of the initial pediatric study plan, agreed
				initial pediatric plan, and any significant amendments to such plans.
							(7)Required
				rulemakingNot later than 1 year after the date of enactment of
				the Food and Drug Administration Safety and
				Innovation Act, the Secretary shall promulgate proposed
				regulations and issue proposed guidance to implement the provisions of this
				subsection.
							.
				(b)Conforming
			 amendmentsSection 505B (21 U.S.C. 355c)is amended—
					(1)by amending
			 subclause (II) of subsection (a)(3)(A)(ii) to read as follows:
						
							(II)a pediatric
				study plan as described in subsection
				(e);
							;
				and
					(2)in subsection
			 (f)—
						(A)in the subsection
			 heading, by striking pediatric plans, and inserting
			 pediatric study
			 plans,;
						(B)in paragraph (1),
			 by striking all pediatric plans and inserting initial
			 pediatric study plans, agreed initial pediatric study plans,;
			 and
						(C)in paragraph
			 (4)—
							(i)in
			 the paragraph heading, by striking pediatric plans, and inserting
			 pediatric study
			 plans,; and
							(ii)by striking
			 pediatric plans and inserting initial pediatric study
			 plans, agreed initial pediatric study plans,.
							(c)Effective
			 dates
					(1)Pediatric study
			 plansSubsection (e) of section 505B of the Federal Food, Drug,
			 and Cosmetic Act (other than paragraph (4) of such subsection), as amended by
			 subsection (a), shall take effect 180 days after the date of enactment of this
			 Act, without regard to whether the Secretary has promulgated final regulations
			 under paragraph (4) of such subsection by such date.
					(2)Conforming
			 amendmentsThe amendments made by subsection (b) shall take
			 effect 180 days after the date of enactment of this Act.
					507.Reauthorizations
				(a)Pediatric
			 Advisory CommitteeSection
			 14(d) of the Best Pharmaceuticals for Children Act (42 U.S.C. 284m note) is
			 amended by striking Notwithstanding section 14 of the Federal Advisory
			 Committee Act, the advisory committee shall continue to operate during the
			 five-year period beginning on the date of the enactment of the Best
			 Pharmaceuticals for Children Act of 2007 and inserting Section
			 14 of the Federal Advisory Committee Act shall not apply to the advisory
			 committee.
				(b)Pediatric
			 Subcommittee of the Oncologic Drugs Advisory CommitteeSection 15(a)(3) of the Best
			 Pharmaceuticals for Children Act (42 U.S.C. 284m note) is amended by striking
			 during the five-year period beginning on the date of the enactment of
			 the Best Pharmaceuticals for Children Act of 2007 and inserting
			 for the duration of the operation of the Oncologic Drugs Advisory
			 Committee.
				(c)Humanitarian
			 device exemption extensionSection 520(m)(6)(A)(iv) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360j(m)(6)(A)(iv)) is amended by
			 striking 2012 and inserting 2017.
				(d)Demonstration
			 grants to improve pediatric device availabilitySection 305(e) of Pediatric Medical Device
			 Safety and Improvement Act (Public Law 110–85; 42 U.S.C. 282 note)) is amended
			 by striking $6,000,000 for each of fiscal years 2008 through
			 2012 and inserting $4,500,000 for each of fiscal years 2013
			 through 2017.
				(e)Program for
			 pediatric study of drugs in PHSASection 409I(e)(1)(B) of the Public Health
			 Service Act (42 U.S.C. 284m((e)(1)(B)) is amended by striking of the
			 four succeeding fiscal years and inserting succeeding fiscal
			 year.
				508.Report
				(a)In
			 generalNot later than October 31, 2016, and at the end of each
			 subsequent 5-year period, the Secretary shall submit to Congress a report that
			 evaluates the effectiveness of sections 505A and 505B of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355a, 355c) and section 409I of the Public
			 Health Service Act (42 U.S.C. 284m) in ensuring that medicines used by children
			 are tested in pediatric populations and properly labeled for use in
			 children.
				(b)ContentsThe
			 report under subsection (a) shall include—
					(1)the number and
			 importance of drugs and biological products for children for which studies have
			 been requested or required (as of the date of such report) under 505A and 505B
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a, 355c) and section
			 409I of the Public Health Service Act (42 U.S.C. 284m), including—
						(A)the number of
			 labeling changes made to drugs and biological products pursuant to such
			 sections since the date of enactment of this Act; and
						(B)the importance of
			 such drugs and biological products in the improvement of the health of
			 children;
						(2)the number of
			 required studies under such section 505B that have not met the initial deadline
			 provided under such section, including—
						(A)the number of
			 deferrals and deferral extensions granted and the reasons such extensions were
			 granted;
						(B)the number of
			 waivers and partial waivers granted; and
						(C)the number of
			 letters issued under subsection (d) of such section 505B;
						(3)the number of
			 written requests issued, declined, and referred to the National Institutes of
			 Health under such section 505A since the date of enactment of this Act
			 (including the reasons for such declination), and a description and status of
			 referrals made under subsection (n) of such section 505A;
					(4)the number of
			 proposed pediatric study plans submitted and agreed to as identified in the
			 marketing application under such section 505B;
					(5)any labeling
			 changes recommended by the Pediatric Advisory Committee as a result of the
			 review by such Committee of adverse events reports;
					(6)the number and
			 current status of pediatric postmarketing requirements;
					(7)the number and
			 importance of drugs and biological products for children that are not being
			 tested for use in pediatric populations, notwithstanding the existence of the
			 programs under such sections 505A and 505B and section 409I of the Public
			 Health Service Act;
					(8)the possible
			 reasons for the lack of testing reported under paragraph (7);
					(9)the number of
			 drugs and biological products for which testing is being done (as of the date
			 of the report) and for which a labeling change is required under the programs
			 described in paragraph (7), including—
						(A)the date labeling
			 changes are made;
						(B)which labeling
			 changes required the use of the dispute resolution process; and
						(C)for labeling
			 changes that required such dispute resolution process, a description of—
							(i)the
			 disputes;
							(ii)the
			 recommendations of the Pediatric Advisory Committee; and
							(iii)the outcomes of
			 such process; and
							(D)an assessment of
			 the effectiveness in improving information about pediatric uses of drugs and
			 biological products;
						(10)(A)the efforts made by the
			 Secretary to increase the number of studies conducted in the neonatal
			 population (including efforts made to encourage the conduct of appropriate
			 studies in neonates by companies with products that have sufficient safety and
			 other information to make the conduct of the studies ethical and safe);
			 and
						(B)the results of such efforts;
						(11)(A)the number and
			 importance of drugs and biological products for children with cancer that are
			 being tested as a result of the programs described in paragraph (7); and
						(B)any recommendations for modifications
			 to such programs that would lead to new and better therapies for children with
			 cancer, including a detailed rationale for each recommendation;
						(12)an assessment of
			 progress made in addressing the recommendations and findings of any prior
			 report issued by the Comptroller General, the Institute of Medicine, or the
			 Secretary regarding the topics addressed in the report under this section,
			 including with respect to—
						(A)improving public
			 access to information from pediatric studies conducted under such sections 505A
			 and 505B; and
						(B)improving the
			 timeliness of pediatric studies and pediatric study planning under such
			 sections 505A and 505B;
						(13)any
			 recommendations for modification to the programs that would improve pediatric
			 drug research and increase pediatric labeling of drugs and biological products;
			 and
					(14)an assessment of
			 the successes of and limitations to studying drugs for rare diseases under such
			 sections 505A and 505B.
					(c)Consultation on
			 recommendationsAt least 180 days before the report is due under
			 subsection (a), and no sooner than 4 years after the date of enactment of this
			 Act, the Secretary shall consult with representatives of patient groups,
			 including pediatric patient groups, consumer groups, regulated industry,
			 scientific and medical communities, academia, and other interested parties to
			 obtain any recommendations or information relevant to the effectiveness of the
			 programs described in subsection (b)(7), including suggestions for
			 modifications to such programs.
				509.Technical
			 amendments
				(a)Pediatric
			 studies of drugs in FFDCASection 505A (21 U.S.C. 355a) is
			 amended—
					(1)in subsection
			 (k)(2), by striking subsection (f)(3)(F) and inserting
			 subsection (f)(6)(F);
					(2)in subsection
			 (n)—
						(A)in the subsection
			 heading, by striking completed and inserting
			 submitted; and
						(B)in paragraph
			 (1)—
							(i)in the matter
			 preceding subparagraph (A), by striking have not been completed
			 and inserting have not been submitted by the date specified in the
			 written request issued or if the applicant or holder does not agree to the
			 request;
							(ii)in
			 subparagraph (A)—
								(I)in the first
			 sentence, by inserting , or for which a period of exclusivity eligible
			 for extension under subsection (b)(1) or (c)(1) of this section or under
			 subsection (m)(2) or (m)(3) of section 351 of the Public Health Service Act has
			 not ended after expired; and
								(II)by striking
			 Prior to and all that follows through the period at the end;
			 and
								(iii)in
			 subparagraph (B), by striking no listed patents or has 1 or more listed
			 patents that have expired, and inserting no unexpired listed
			 patents and for which no unexpired periods of exclusivity eligible for
			 extension under subsection (b)(1) or (c)(1) of this section or under subsection
			 (m)(2) or (m)(3) of section 351 of the Public Health Service Act
			 apply,; and
							(3)in subsection
			 (o)(2), by amendment subparagraph (B) to read as follows:
						
							(B)a statement of
				any appropriate pediatric contraindications, warnings, precautions, or other
				information that the Secretary considers necessary to assure safe
				use.
							.
					(b)Research into
			 pediatric uses for drugs and biological projects in FFDCASection 505B (21 U.S.C. 355c) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by inserting for a drug
			 after (or supplement to an application);
							(ii)in subparagraph
			 (A), by striking for a and inserting , including, with
			 respect to a drug, an application (or supplement to an application) for
			 a;
							(iii)in subparagraph (B), by striking for
			 a and inserting , including, with respect to a drug, an
			 application (or supplement to an application) for a; and
							(iv)in the matter
			 following subparagraph (B), by inserting (or supplement) after
			 application; and
							(B)in paragraph
			 (4)(C)—
							(i)in
			 the first sentence, by inserting partial before waiver is
			 granted; and
							(ii)in the second
			 sentence, by striking either a full or and inserting such
			 a;
							(2)in subsection
			 (b)(1), in the matter preceding subparagraph (A), by striking After
			 providing notice and all that follows through studies),
			 the and inserting The;
					(3)in subsection
			 (g)—
						(A)in paragraph
			 (1)(A), by inserting that receives a priority review or 330 days after
			 the date of the submission of an application or supplement that receives a
			 standard review after after the date of the submission of the
			 application or supplement; and
						(B)in paragraph (2),
			 by striking the label of such product and inserting the
			 labeling of such product; and
						(4)in subsection
			 (h)(1)—
						(A)by inserting
			 an application (or supplement to an application) that contains
			 after date of submission of; and
						(B)by inserting
			 , if the application (or supplement) receives a priority review, or not
			 later than 330 days after the date of submission of an application (or
			 supplement to an application) that contains a pediatric assessment under this
			 section, if the application (or supplement) receives a standard review,
			 after under this section,.
						(c)Internal review
			 committeeThe heading of section 505C (21 U.S.C. 355d) is amended
			 by inserting and deferral
			 extensions after deferrals.
				(d)Program for
			 pediatric studies of drugsSection 409I(c) of the Public Health
			 Service Act (42 U.S.C. 284m(c)) is amended—
					(1)in paragraph
			 (1)—
						(A)in the matter
			 preceding subparagraph (A), by inserting or section 351(m) of this
			 Act, after Cosmetic Act,;
						(B)in subparagraph
			 (A)(i), by inserting or section 351(k) of this Act after
			 Cosmetic Act; and
						(C)by amending
			 subparagraph (B) to read as follows:
							
								(B)there remains no
				patent listed pursuant to section 505(b)(1) of the Federal Food, Drug, and
				Cosmetic Act, and every three-year and five-year period referred to in
				subsection (c)(3)(E)(ii), (c)(3)(E)(iii), (c)(3)(E)(iv), (j)(5)(F)(ii),
				(j)(5)(F)(iii), or (j)(5)(F)(iv) of section 505 of the Federal Food, Drug, and
				Cosmetic Act, or applicable twelve-year period referred to in section 351(k)(7)
				of this Act, and any seven-year period referred to in section 527 of the
				Federal Food, Drug, and Cosmetic Act has ended for at least one form of the
				drug; and
								;
				and
						(2)in paragraph
			 (2)—
						(A)in the paragraph
			 heading, by striking for
			 drugs lacking exclusivity; and
						(B)by striking
			 under section 505 of the Federal Food, Drug, and Cosmetic Act;
			 and
						(C)by striking
			 505A of such Act and inserting 505A of the Federal Food,
			 Drug, and Cosmetic Act or section 351(m) of this Act.
						(e)Pediatric
			 subcommittee of the Oncologic Advisory CommitteeSection 15(a) of
			 the Best Pharmaceuticals for Children Act (Public Law 107–109), as amended by
			 section 502(e) of the Food and Drug Administration Amendments Act of 2007
			 (Public Law 110–85), is amended in paragraph (1)(D), by striking ‘‘section
			 505B(f)’’ and inserting ‘section 505C’.
				(f)Foundation of
			 national institutes of healthSection 499(c)(1)(C) of the Public
			 Health Service Act (42 U.S.C. 290b(c)(1)(C)) is amended by striking for
			 which the Secretary issues a certification in the affirmative under section
			 505A(n)(1)(A) of the Federal Food, Drug, and Cosmetic Act.
				(g)ApplicationNotwithstanding
			 any provision of section 505A and 505B of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355a, 355c) stating that a provision applies beginning on the
			 date of the enactment of the Best Pharmaceuticals for Children Act of 2007 or
			 the date of the enactment of the Pediatric Research Equity Act of 2007, any
			 amendment made by this title to such a provision applies beginning on the date
			 of the enactment of this Act.
				510.Relationship
			 Between Pediatric Labeling and New Clinical Investigation Exclusivity
				(a)In
			 generalSection 505 (21 U.S.C. 351) is amended by adding at the
			 end the following:
					
						(w)Relationship
				Between Pediatric Labeling and New Clinical Investigation
				ExclusivityThe period of market exclusivity described in clauses
				(iii) and (iv) of subsection (c)(3)(E) and clauses (iii) and (iv) of subsection
				(j)(5)(F) shall not apply to a pediatric study conducted under section 505A or
				505B that results, pursuant to section 505B(g)(2), in the inclusion in the
				labeling of the product a determination that the product is not indicated for
				use in pediatric populations or subpopulations or information indicating that
				the results of a study were inconclusive or did not demonstrate that the
				product is safe or effective in pediatric populations or
				subpopulations.
						.
				(b)Pediatric
			 studies of drugsSection 505A(m) (21 U.S.C. 355a(m)) is
			 amended—
					(1)by striking
			 (m) Clarification of
			 Interaction of Market Exclusivity Under This Section and Market Exclusivity
			 Awarded to An Applicant for Approval of A Drug Under Section
			 505(j).—If a and all
			 that follows through the end of the matter that precedes paragraph (1) and
			 inserting the following:
						
							(m)Clarification
				of Interaction of Market Exclusivity Under This Section and Market Exclusivity
				Awarded to An application or supplement under subsection (c) or (j) of Section
				505
								(1)180-day
				exclusivity periodIf a 180-day period under section
				505(j)(5)(B)(iv) overlaps with a 6-month exclusivity period under this section,
				so that the applicant for approval of a drug under section 505(j) entitled to
				the 180-day period under that section loses a portion of the 180-day period to
				which the applicant is entitled for the drug, the 180-day period shall be
				extended
				from—
								;
					(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B) and moving such
			 subparagraphs, as so redesignated, 2 ems to the right; and
					(3)by adding at the
			 end the following:
						
							(2)3-year
				exclusivity periodThe 3-year period of exclusivity under clauses
				(iii) and (iv) of subsection 505(c)(3)(E) and clauses (iii) and (iv) of
				subsection 505(j)(5)(F) are not available for approval of applications or
				supplements to applications based on reports of pediatric studies conducted
				under sections 505A or 505B that resulted, pursuant to section 505A(j) or
				505B(g)(2), in the inclusion in the labeling of the product a determination
				that the product is not indicated for use in pediatric populations or
				subpopulations or information indicating that the results of an assessment were
				inconclusive or did not demonstrate that the product is safe or effective in
				pediatric populations or
				subpopulation.
							.
					(c)Prompt Approval
			 of DrugsSection 505A(o) (21 U.S.C. 355a(o)) is amended—
					(1)in the heading,
			 by striking section
			 505(j) and inserting subsections (c) and (j) of section
			 505;
					(2)in paragraph (1),
			 by striking under section 505(j) and inserting under
			 subsection (b)(2), (c), or (j) of section 505;
					(3)in paragraph (2),
			 in the matter preceding subparagraph (A), by inserting clauses (iii) and
			 (iv) of section 505(c)(3)(E) or after Notwithstanding;
			 and
					(4)in paragraph
			 (3)—
						(A)in subparagraph
			 (B), by inserting that differ from adult formulations before the
			 semicolon at the end; and
						(B)in subparagraph
			 (C)—
							(i)by
			 striking under section 505(j) and inserting under
			 subsection (c) or (j) of section 505; and
							(ii)by inserting
			 clauses (iii) or (iv) of section 505(c)(3)(E) or after
			 exclusivity under.
							VIMedical device
			 regulatory improvements
			601.Reclassification
			 procedures
				(a)Classification
			 changes
					(1)In
			 generalSection 513(e)(1) (21
			 U.S.C. 360c(e)(1)) is amended to read as follows:
						
							(e)(1)(A)Based on new
				information respecting a device, the Secretary may, upon the initiative of the
				Secretary or upon petition of an interested person, change the classification
				of such device, and revoke, on account of the change in classification, any
				regulation or requirement in effect under section 514 or 515 with respect to
				such device, by administrative order published in the Federal Register
				following publication of a proposed reclassification order in the Federal
				Register, a meeting of a device classification panel described in subsection
				(b), and consideration of comments to a public docket, notwithstanding
				subchapter II of Chapter 5 of title 5 of the United States Code. An order under
				this subsection changing the classification of a device from class III to class
				II may provide that such classification shall not take effect until the
				effective date of a performance standard established under section 514 for such
				device.
									(B)Authority to issue such
				administrative order shall not be delegated below the Commissioner. The
				Commissioner shall issue such an order as proposed by the Director of the
				Center for Devices and Radiological Health unless the Commissioner, in
				consultation with the Office of the Secretary of Health and Human Services,
				concludes that the order exceeds the legal authority of the Food and Drug
				Administration or that the order would be lawful, but unlikely to advance the
				public
				health.
									.
					(2)Technical and
			 conforming amendments
						(A)Section 513(e)(2)
			 (21 U.S.C. 360c(e)(2)) is amended by striking regulation
			 promulgated and inserting an order issued.
						(B)Section 514(a)(1)
			 (21 U.S.C. 360d(a)(1)) is amended by striking under a regulation under
			 section 513(e) but such regulation and inserting under an
			 administrative order under section 513(e) (or a regulation promulgated under
			 such section prior to the date of enactment of the
			 Food and Drug Administration Safety and
			 Innovation Act) but such order (or regulation);
						(C)Section 517(a)(1)
			 (21 U.S.C. 360g(a)(1)) is amended by striking or changing the
			 classification of a device to class I and inserting , an
			 administrative order changing the classification of a device to class
			 I,.
						(3)Devices
			 reclassified prior to the date of enactment of this Act
						(A)In
			 generalThe amendments made by this subsection shall have no
			 effect on a regulation promulgated with respect to the classification of a
			 device under section 513(e) of the Federal Food, Drug, and Cosmetic Act prior
			 to the date of enactment of this Act.
						(B)Applicability
			 of other provisionsIn the case of a device reclassified under
			 section 513(e) of the Federal Food, Drug, and Cosmetic Act by regulation prior
			 to the date of enactment of this Act, section 517(a)(1) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 360g(a)(1)) shall apply to such regulation
			 promulgated under section 513(e) of such Act with respect to such device in the
			 same manner such section 517(a)(1) applies to an administrative order issued
			 with respect to a device reclassified after the date of enactment of this
			 Act.
						(b)Devices
			 marketed before May 28, 1976
					(1)Premarket
			 approvalSection 515 (21 U.S.C. 360e) is amended—
						(A)in subsection
			 (a), by striking regulation promulgated under subsection (b) and
			 inserting an order issued under subsection (b) (or a regulation
			 promulgated under such subsection prior to the date of enactment of the
			 Food and Drug Administration Safety and
			 Innovation Act);
						(B)in subsection
			 (b)—
							(i)in paragraph
			 (1)—
								(I)in the heading,
			 by striking Regulation and inserting Order;
			 and
								(II)in the matter
			 following subparagraph (B)—
									(aa)by striking
			 by regulation, promulgated in accordance with this subsection
			 and inserting by administrative order following publication of a
			 proposed order in the Federal Register, a meeting of a device classification
			 panel described in section 513(b), and consideration of comments from all
			 affected stakeholders, including patients, payors, and providers,
			 notwithstanding subchapter II of chapter 5 of title 5, United States
			 Code; and
									(bb)by adding at the
			 end the following:
									Authority to issue such administrative order
			 shall not be delegated below the Commissioner. Before publishing such
			 administrative order, the Commissioner shall consult with the Office of the
			 Secretary. The Commissioner shall issue such an order as proposed by the
			 Director of the Center for Devices and Radiological Health unless the
			 Commissioner, in consultation with the Office of the Secretary, concludes that
			 the order exceeds the legal authority of the Food and Drug Administration or
			 that the order would be lawful, but unlikely to advance the public
			 health.;(ii)in paragraph
			 (2)—
								(I)by striking
			 subparagraph (B); and
								(II)in subparagraph
			 (A)—
									(aa)by striking
			 (2)(A) A proceeding for the promulgation of a regulation under paragraph
			 (1) respecting a device shall be initiated by the publication in the Federal
			 Register of a notice of proposed rulemaking. Such notice shall contain—
			 and inserting (2) A proposed order required under paragraph (1) shall
			 contain—;
									(bb)by redesignating
			 clauses (i) through (iv) as subparagraphs (A) through (D), respectively;
									(cc)in subparagraph
			 (A), as so redesignated, by striking regulation and inserting
			 order; and
									(dd)in subparagraph
			 (C), as so redesignated, by striking regulation and inserting
			 order;
									(iii)in paragraph
			 (3)—
								(I)by striking
			 proposed regulation each place such term appears and inserting
			 proposed order;
								(II)by striking
			 paragraph (2) and after and inserting paragraph
			 (2),;
								(III)by inserting
			 and a meeting of a device classification panel described in section
			 513(b), after such proposed regulation and
			 findings,;
								(IV)by striking
			 (A) promulgate such regulation and inserting (A) issue an
			 administrative order under paragraph (1);
								(V)by striking
			 paragraph (2)(A)(ii) and inserting paragraph
			 (2)(B); and
								(VI)by striking
			 promulgation of the regulation and inserting issuance of
			 the administrative order; and
								(iv)by striking
			 paragraph (4); and
							(C)in subsection
			 (i)—
							(i)in paragraph
			 (2)—
								(I)in the matter
			 preceding subparagraph (A)—
									(aa)by striking
			 December 1, 1995 and inserting the date that is 2 years
			 after the date of enactment of the Food and
			 Drug Administration Safety and Innovation Act; and
									(bb)by striking
			 publish a regulation in the Federal Register and inserting
			 issue an administrative order following publication of a proposed order
			 in the Federal Register, a meeting of a device classification panel described
			 in section 513(b), and consideration of comments from all affected
			 stakeholders, including patients, payors, and providers, notwithstanding
			 subchapter II of chapter 5 of title 5, United States Code,;
									(II)in subparagraph
			 (B), by striking final regulation has been promulgated under section
			 515(b) and inserting administrative order has been issued under
			 subsection (b) (or no regulation has been promulgated under such subsection
			 prior to the date of enactment of the Food
			 and Drug Administration Safety and Innovation
			 Act);
								(III)in the matter
			 following subparagraph (B), by striking regulation requires and
			 inserting administrative order issued under this paragraph
			 requires; and
								(IV)by striking the
			 third and fourth sentences; and
								(ii)in paragraph
			 (3)—
								(I)by striking
			 regulation requiring each place such term appears and inserting
			 order requiring; and
								(II)by striking
			 promulgation of a section 515(b) regulation and inserting
			 issuance of an administrative order under subsection (b).
								(2)Technical and
			 conforming amendmentsSection 501(f) (21 U.S.C. 351(f)) is
			 amended—
						(A)in subparagraph
			 (1)(A)—
							(i)in subclause (i),
			 by striking a regulation promulgated and inserting an
			 order issued; and
							(ii)in subclause
			 (ii), by striking promulgation of such regulation and inserting
			 issuance of such order;
							(B)in subparagraph
			 (2)(B)—
							(i)by striking
			 a regulation promulgated and inserting an order
			 issued; and
							(ii)by striking
			 promulgation of such regulation and inserting issuance of
			 such order; and
							(C)by adding at the
			 end the following:
							
								(3)In the case of a device with respect
				to which a regulation was promulgated under section 515(b) prior to the date of
				enactment of the Food and Drug Administration
				Safety and Innovation Act, a reference in this subsection to an
				order issued under section 515(b) shall be deemed to include such
				regulation.
								.
						(3)Approval by
			 regulation prior to the date of enactment of this ActThe
			 amendments made by this subsection shall have no effect on a regulation that
			 was promulgated prior to the date of enactment of this Act requiring that a
			 device have an approval under section 515 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360e) of an application for premarket approval.
					(c)ReportingThe
			 Secretary of Health and Human Services shall annually post on the Internet web
			 site of the Food and Drug Administration—
					(1)the number and
			 type of class I and class II devices reclassified as class II or class III in
			 the previous calendar year under section 513(e)(1) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360c(e)(1));
					(2)the number and
			 type of class II and class III devices reclassified as class I or class II in
			 the previous calendar year under such section 513(e)(1); and
					(3)the number and
			 type of devices reclassified in the previous calendar year under section 515 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360e).
					602.Condition of
			 approval studiesSection
			 515(d)(1)(B)(ii) (21 U.S.C. 360e(d)(1)(B)(ii)) is amended—
				(1)by striking (ii) and
			 inserting (ii)(I); and
				(2)by adding at the
			 end the following:
					
						(II)An order approving an application
				for a device may require as a condition to such approval that the applicant
				conduct a postmarket study regarding the
				device.
						.
				603.Postmarket
			 surveillanceSection 522 (21
			 U.S.C. 360l) is amended—
				(1)in subsection
			 (a)(1)(A), in the matter preceding clause (i), by inserting , at the
			 time of approval or clearance of a device or at any time thereafter,
			 after by order; and
				(2)in subsection
			 (b)(1), by inserting The manufacturer shall commence surveillance under
			 this section not later than 15 months after the day on which the Secretary
			 issues an order under this section. after the second sentence.
				604.SentinelSection 519 (21 U.S.C. 360i) is amended by
			 adding at the end the following:
				
					(h)Inclusion of
				devices in the postmarket risk identification and analysis system
						(1)In
				general
							(A)Application to
				devicesThe Secretary shall
				amend the procedures established and maintained under clauses (i), (ii), (iii),
				and (v) of section 505(k)(3)(C) in order to expand the postmarket risk
				identification and analysis system established under such section to include
				and apply to devices.
							(B)ExceptionSubclause
				(II) of clause (i) of section 505(k)(3)(C) shall not apply to devices.
							(C)ClarificationWith
				respect to devices, the private sector health-related electronic data provided
				under section 505(k)(3)(C)(i)(III)(bb) may include medical device utilization
				data, health insurance claims data, and procedure and device registries.
							(2)DataIn expanding the system as described in
				paragraph (1)(A), the Secretary shall use relevant data with respect to devices
				cleared under section 510(k) or approved under section 515, including claims
				data, patient survey data, and any other data deemed appropriate by the
				Secretary.
						(3)Stakeholder
				inputTo help ensure effective implementation of the system
				described in paragraph (1)(A), the Secretary shall engage outside stakeholders
				in development of the system through a public hearing, advisory committee
				meeting, public docket, or other like public measures, as appropriate.
						(4)Voluntary
				surveysChapter 35 of title
				44, United States Code, shall not apply to the collection of voluntary
				information from health care providers, such as voluntary surveys or
				questionnaires, initiated by the Secretary for purposes of postmarket risk
				identification for
				devices.
						.
			605.Recalls
				(a)Assessment of
			 device recall information
					(1)In
			 general
						(A)Assessment
			 programThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall enhance the Food and
			 Drug Administration's recall program to routinely and systematically
			 assess—
							(i)information
			 submitted to the Secretary pursuant to a device recall order under section
			 518(e) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360h(e));
			 and
							(ii)information
			 required to be reported to the Secretary regarding a correction or removal of a
			 device under section 519(g) of such Act (21 U.S.C. 360i(g)).
							(B)UseThe
			 Secretary shall use the assessment of information described under subparagraph
			 (A) to proactively identify strategies for mitigating health risks presented by
			 defective or unsafe devices.
						(2)DesignThe
			 program under paragraph (1) shall, at a minimum, identify—
						(A)trends in the
			 numbers and types of device recalls;
						(B)the types of
			 devices in each device class that are most frequently recalled;
						(C)the causes of
			 device recalls; and
						(D)any other
			 information as the Secretary determines appropriate.
						(b)Audit check
			 proceduresThe Secretary shall clarify procedures for conducting
			 device recall audit checks to improve the ability of investigators to perform
			 these checks in a consistent manner.
				(c)Assessment
			 criteriaThe Secretary shall develop explicit criteria for
			 assessing whether a person subject to a recall order under section 518(e) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360h(e)) or to a
			 requirement under section 519(g) of such Act (21 U.S.C. 360i(g)) has performed
			 an effective recall under such section 518(e) or an effective correction or
			 removal action under such section 519(g), respectively.
				(d)Termination of
			 recallsThe Secretary shall document the basis for the
			 termination by the Food and Drug Administration of—
					(1)an individual
			 device recall ordered under section 518(e) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360h(e)); and
					(2)any correction or
			 removal action for which a report is required to be submitted to the Secretary
			 under section 519(g) of such Act (21 U.S.C. 360i(g)).
					606.Clinical holds on investigational device
			 exemptionsSection 520(g) (21
			 U.S.C. 360j(g)) is amended by adding at the end the following:
				
					(8)(A)At any time, the
				Secretary may prohibit the sponsor of an investigation from conducting the
				investigation (referred to in this paragraph as a clinical hold)
				if the Secretary makes a determination described in subparagraph (B). The
				Secretary shall specify the basis for the clinical hold, including the specific
				information available to the Secretary which served as the basis for such
				clinical hold, and confirm such determination in writing.
						(B)For purposes of subparagraph (A), a
				determination described in this subparagraph with respect to a clinical hold is
				a determination that—
							(i)the device involved represents an
				unreasonable risk to the safety of the persons who are the subjects of the
				clinical investigation, taking into account the qualifications of the clinical
				investigators, information about the device, the design of the clinical
				investigation, the condition for which the device is to be investigated, and
				the health status of the subjects involved; or
							(ii)the clinical hold should be issued
				for such other reasons as the Secretary may by regulation establish.
							(C)Any written request to the Secretary
				from the sponsor of an investigation that a clinical hold be removed shall
				receive a decision, in writing and specifying the reasons therefor, within 30
				days after receipt of such request. Any such request shall include sufficient
				information to support the removal of such clinical
				hold.
						.
			607.Unique device
			 identifierSection 519(f) (21
			 U.S.C. 360i(f)) is amended—
				(1)by striking The Secretary shall
			 promulgate and inserting Not later than December 31, 2012, the
			 Secretary shall issue proposed; and
				(2)by adding at the end the following:
			 The Secretary shall finalize the proposed regulations not later than 6
			 months after the close of the comment period and shall implement the final
			 regulations with respect to devices that are implantable, life-saving, and life
			 sustaining not later than 2 years after the regulations are
			 finalized..
				608.Clarification
			 of least burdensome standard
				(a)Premarket
			 approvalSection 513(a)(3)(D) (21 U.S.C. 360c(a)(3)(D)) is
			 amended—
					(1)by redesignating
			 clause (iii) as clause (v); and
					(2)by inserting
			 after clause (ii) the following:
						
							(iii)For purposes of clause (ii), the
				term necessary means the minimum required information that would
				support a determination by the Secretary that an application provides
				reasonable assurance of the effectiveness of the device.
							(iv)Nothing in this subparagraph shall
				alter the criteria for evaluating an application for premarket approval of a
				device.
							.
					(b)Premarket
			 notification under section 510(k)Section 513(i)(1)(D) (21 U.S.C.
			 360c(i)(1)(D)) is amended—
					(1)by striking
			 (D) Whenever and inserting (D)(i) Whenever;
			 and
					(2)by adding at the
			 end the following:
						
							(ii)For purposes of clause (i), the term
				necessary means the minimum required information that would
				support a determination of substantial equivalence between a new device and a
				predicate device.
							(iii)Nothing in this subparagraph shall
				alter the standard for determining substantial equivalence between a new device
				and a predicate
				device.
							.
					609.Custom
			 devicesSection 520(b) (21
			 U.S.C. 360j(b)) is amended to read as follows:
				
					(b)Custom
				devices
						(1)In
				generalThe requirements of sections 514 and 515 shall not apply
				to a device that—
							(A)is created or
				modified in order to comply with the order of an individual physician or
				dentist (or any other specially qualified person designated under regulations
				promulgated by the Secretary after an opportunity for an oral hearing);
							(B)in order to
				comply with an order described in subparagraph (A), necessarily deviates from
				an otherwise applicable performance standard under section 514 or requirement
				under section 515;
							(C)is not generally
				available in the United States in finished form through labeling or advertising
				by the manufacturer, importer, or distributor for commercial
				distribution;
							(D)is designed to
				treat a unique pathology or physiological condition that no other device is
				domestically available to treat;
							(E)(i)is intended to meet the
				special needs of such physician or dentist (or other specially qualified person
				so designated) in the course of the professional practice of such physician or
				dentist (or other specially qualified person so designated); or
								(ii)is intended for use by an
				individual patient named in such order of such physician or dentist (or other
				specially qualified person so designated);
								(F)is assembled from
				components or manufactured and finished on a case-by-case basis to accommodate
				the unique needs described in clause (i) or (ii) of subparagraph (E);
				and
							(G)may have common,
				standardized design characteristics, chemical and material compositions, and
				manufacturing processes as commercially distributed devices.
							(2)LimitationsParagraph
				(1) shall apply to a device only if—
							(A)such device is
				for the purpose of treating a sufficiently rare condition, such that conducting
				clinical investigations on such device would be impractical; and
							(B)production of
				such device under paragraph (1) is limited to no more than 5 units per year of
				a particular device type, provided that such replication otherwise complies
				with this section.
							(3)ExceptionParagraph
				(1) shall not apply to oral facial devices.
						(4)GuidanceNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall issue final guidance on replication of multiple devices described in
				paragraph (2)(B).
						(5)Notification to
				the SecretaryThe manufacturer of a device created or modified as
				described in paragraph (1) shall notify the Secretary, in a manner prescribed
				by the Secretary, of the manufacture of such
				device.
						.
			610.Agency
			 documentation and review of certain decisions regarding devicesChapter V (21 U.S.C. 351 et seq.) is amended
			 by inserting after section 517 the following:
				
					517A.Agency
				documentation and review of certain decisions regarding devices
						(a)Documentation of
				rationale for denialIf the Secretary renders a final decision to
				deny clearance of a premarket notification under section 510(k) or approval of
				a premarket application under section 515, or when the Secretary disapproves an
				application for an investigational exemption under 520(g), the written
				correspondence to the applicant communicating that decision shall provide a
				substantive summary of the scientific and regulatory rationale for the
				decision.
						(b)Review of
				denial
							(1)In
				generalA person who has submitted a report under section 510(k),
				an application under section 515, or an application for an exemption under
				section 520(g) and for whom clearance of the report or approval of the
				application is denied may request a supervisory review of the decision to deny
				such clearance or approval. Such review shall be conducted by an individual at
				the organizational level above the organization level at which the decision to
				deny the clearance of the report or approval of the application is made.
							(2)Submission of
				requestA person requesting a supervisory review under paragraph
				(1) shall submit such request to the Secretary not later than 30 days after
				such denial and shall indicate in the request whether such person seeks an
				in-person meeting or a teleconference review.
							(3)Timeframe
								(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall schedule an in-person or teleconference review, if so requested, not
				later than 30 days after such request is made. The Secretary shall issue a
				decision to the person requesting a review under this subsection not later than
				45 days after the request is made under paragraph (1), or, in the case of a
				person who requests an in-person meeting or teleconference, 30 days after such
				meeting or teleconference.
								(B)ExceptionSubparagraph
				(A) shall not apply in cases that involve consultation with experts outside of
				the Food and Drug Administration, or in cases in which the sponsor seeks to
				introduce evidence not already in the administrative record at the time the
				denial decision was
				made.
								.
			611.Good guidance
			 practices relating to devicesSubparagraph (C) of section 701(h)(1) (21
			 U.S.C. 371(h)(1)) is amended—
				(1)by striking
			 (C) For guidance documents and inserting (C)(i) For
			 guidance documents; and
				(2)by adding at the
			 end the following:
					
						(ii)With respect to devices, if a notice to
				industry guidance letter, a notice to industry advisory letter, or any similar
				notice sets forth initial interpretations of a regulation or policy or sets
				forth changes in interpretation or policy, such notice shall be treated as a
				guidance document for purposes of this
				subparagraph.
						.
				612.Modification of de
			 novo application process
				(a)In
			 generalSection 513(f)(2) (21
			 U.S.C. 360c(f)(2)) is amended—
					(1)by redesignating subparagraphs (B) and (C)
			 as subparagraphs (C) and (D), respectively;
					(2)by amending subparagraph (A) to read as
			 follows:
						
							(A)In the case of a type of device that
				has not previously been classified under this Act, a person may do one of the
				following:
								(i)Submit a report under section 510(k),
				and, if the device is classified into class III under paragraph (1), such
				person may request, not later than 30 days after receiving written notice of
				such a classification, the Secretary to classify the device under the criteria
				set forth in subparagraphs (A) through (C) of subsection (a)(1). The person
				may, in the request, recommend to the Secretary a classification for the
				device. Any such request shall describe the device and provide detailed
				information and reasons for the recommended classification.
								(ii)Submit a request for initial
				classification of the device under this subparagraph, if the person declares
				that there is no legally marketed device upon which to base a substantial
				equivalence determination as that term is defined in subsection (i). Subject to
				subparagraph (B), the Secretary shall classify the device under the criteria
				set forth in subparagraphs (A) through (C) of subsection (a)(1). The person
				submitting the request for classification under this subparagraph may recommend
				to the Secretary a classification for the device and shall, if recommending
				classification in class II, include in the request an initial draft proposal
				for applicable special controls, as described in subsection (a)(1)(B), that are
				necessary, in conjunction with general controls, to provide reasonable
				assurance of safety and effectiveness and a description of how the special
				controls provide such assurance. Requests under this clause shall be subject to
				the electronic copy requirements of section
				745A(b).
								;
					(3)by inserting
			 after subparagraph (A) the following:
						
							(B)The Secretary may decline to
				undertake a classification request submitted under clause (2)(A)(ii) if the
				Secretary identifies a legally marketed device that could provide a reasonable
				basis for review of substantial equivalence under paragraph (1), or when the
				Secretary determines that the device submitted is not of low-moderate risk or
				that general controls would be inadequate to control the risks and special
				controls to mitigate the risks cannot be
				developed.
							;
				and
					(4)in subparagraph
			 (C), as so redesignated—
						(A)in clause (i), by
			 striking Not later than 60 days after the date of the submission of the
			 request under subparagraph (A), and inserting Not later than 120
			 days after the date of the submission of the request under subparagraph (A)(i)
			 or 150 days after the date of the submission of the request under subparagraph
			 (A)(ii),; and
						(B)in clause (ii),
			 by inserting or is classified in after remains
			 in.
						(b)GAO
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Comptroller General of the United States shall complete a study and
			 submit to Congress a report on the effectiveness of the review pathway under
			 section 513(f)(2)(A) of the Federal Food, Drug, and Cosmetic Act, as amended by
			 this Act.
				(c)Conforming
			 amendmentSection 513(f)(1)(B) (21 U.S.C. 360c(f)(1)(B)) is
			 amended by inserting a request under paragraph (2) or after
			 response to.
				613.Humanitarian
			 device exemptions
				(a)In
			 generalSection 520(m) (21
			 U.S.C. 360j(m)) is amended—
					(1)in paragraph (6)—
						(A)in subparagraph (A)—
							(i)in
			 the matter preceding clause (i), by striking subparagraph (D)
			 and inserting subparagraph (C);
							(ii)by striking clause (i) and inserting the
			 following:
								
									(i)The device with respect to which the
				exemption is granted—
										(I)is intended for the treatment or diagnosis
				of a disease or condition that occurs in pediatric patients or in a pediatric
				subpopulation, and such device is labeled for use in pediatric patients or in a
				pediatric subpopulation in which the disease or condition occurs; or
										(II)is intended for the treatment or
				diagnosis of a disease or condition that does not occur in pediatric patients
				or that occurs in pediatric patients in such numbers that the development of
				the device for such patients is impossible, highly impracticable, or
				unsafe.
										;
				and
							(iii)by striking
			 clause (ii) and inserting the following:
								
									(ii)During any calendar year, the number
				of such devices distributed during that year under each exemption granted under
				this subsection does not exceed the number of such devices needed to treat,
				diagnose, or cure a population of 4,000 individuals in the United States
				(referred to in this paragraph as the annual distribution
				number).
									;
							(B)by striking
			 subparagraph (C);
						(C)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively;
			 and
						(D)in subparagraph
			 (C), as so redesignated, by striking and modified under subparagraph
			 (C), if applicable,;
						(2)in paragraph (7),
			 by striking regarding a device and inserting regarding a
			 device described in paragraph (6)(A)(i)(I); and
					(3)in paragraph (8),
			 by striking of all devices described in paragraph (6) and
			 inserting of all devices described in paragraph
			 (6)(A)(i)(I).
					(b)Applicability
			 to existing devicesA sponsor of a device for which an exemption
			 was approved under paragraph (2) of section 520(m) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360j(m)) before the date of enactment of this Act
			 may seek a determination under subclause (I) or (II) of section 520(m)(6)(A)(i)
			 (as amended by subsection (a)). If the Secretary determines that such subclause
			 (I) or (II) applies with respect to a device, clauses (ii), (iii), and (iv) of
			 subparagraph (A) and subparagraphs (B), (C), and (D) of paragraph (6) of such
			 section 520(m) shall apply to such device.
				(c)ReportNot
			 later than January 1, 2017, the Comptroller General of the United States shall
			 submit to Congress a report that evaluates and describes—
					(1)the effectiveness
			 of the amendments made by subsection (a) in stimulating innovation with respect
			 to medical devices, including any favorable or adverse impact on pediatric
			 device development;
					(2)the impact of
			 such amendments on pediatric device approvals for devices that received a
			 humanitarian use designation under section 520(m) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360j(m)) prior to the date of enactment of this
			 Act;
					(3)the status of
			 public and private insurance coverage of devices granted an exemption under
			 paragraph (2) of such section 520(m) (as amended by subsection (a)) and costs
			 to patients of such devices;
					(4)the impact that
			 paragraph (4) of such section 520(m) has had on access to and insurance
			 coverage of devices granted an exemption under paragraph (2) of such section
			 520(m); and
					(5)the effect of the
			 amendments made by subsection (a) on patients described in such section
			 520(m).
					614.Reauthorization
			 of third-party review and inspections
				(a)Third party
			 reviewSection 523(c) (21
			 U.S.C. 360m(c)) is amended by striking 2012 and inserting
			 2017.
				(b)Third party
			 inspectionsSection 704(g)(11) (21 U.S.C. 374(g)(11)) is amended
			 by striking 2012 and inserting 2017.
				615.510(k) device
			 modificationsHaving
			 acknowledged to Congress potential unintended consequences that may result from
			 the implementation of the Food and Drug Administration guidance entitled
			 Guidance for Industry and FDA Staff—510(k) Device Modifications:
			 Deciding When to Submit a 510(k) for a Change to an Existing Device,
			 the Secretary of Health and Human Services shall withdraw such guidance
			 promptly and ensure that, before any future guidance document on this issue is
			 made final, affected stakeholders are provided with an opportunity to
			 comment.
			VIIDrug supply
			 chain
			701.Registration
			 of domestic drug establishmentsSection 510 (21 U.S.C. 360) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking On or before and all that follows through the period
			 at the end and inserting the following: “During the period beginning on October
			 1 and ending on December 31 of each year, every person who owns or operates any
			 establishment in any State engaged in the manufacture, preparation,
			 propagation, compounding, or processing of a drug or drugs shall register with
			 the Secretary—
						
							(A)the name of such person, places of
				business of such person, all such establishments, the unique facility
				identifier of each such establishment, and a point of contact e-mail address;
				and
							(B)the name and place of business of each
				drug importer that takes physical possession of a drug (other than an
				excipient), with which the person conducts business, including all
				establishments of each such drug importer, the unique facility identifier of
				each such establishment, and a point of contact e-mail address for each such
				drug importer.
							;
				and
					(B)by adding at the
			 end the following:
						
							(3)The Secretary may specify the unique
				facility identifier system that shall be used by registrants under paragraph
				(1).
							;
				and
					(2)in subsection
			 (c), by striking with the Secretary his name, place of business, and
			 such establishment and inserting “with the Secretary—
					
						(1)with respect to
				drugs, the information described under subsection (b)(1); and
						(2)with respect to
				devices, the information described under subsection
				(b)(2).
						.
				702.Registration
			 of foreign establishments
				(a)Enforcement of
			 registration of foreign establishmentsSection 502(o) (21 U.S.C.
			 352(o)) is amended by striking in any State.
				(b)Registration of
			 foreign drug establishmentsSection 510(i) (U.S.C. 360(i)) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)by amending the
			 matter preceding subparagraph (A) to read as follows: Every person who
			 owns or operates any establishment within any foreign country engaged in the
			 manufacture, preparation, propagation, compounding, or processing of a drug or
			 device that is imported or offered for import into the United States shall,
			 through electronic means in accordance with the criteria of the
			 Secretary—;
						(B)by amending
			 subparagraph (A) to read as follows:
							
								(A)upon first engaging in any such
				activity, immediately submit a registration to the Secretary that
				includes—
									(i)with respect to drugs, the name and
				place of business of such person, all such establishments, the unique facility
				identifier of each such establishment, a point of contact e-mail address, the
				name of the United States agent of each such establishment, the name and place
				of business of each drug importer with which such person conducts business,
				including all establishments of each such drug importer, the unique facility
				identifier of each such establishment, and a point of contact e-mail address
				for each such drug importer; and
									(ii)with respect to devices, the name
				and place of business of the establishment, the name of the United States agent
				for the establishment, the name of each importer of such device in the United
				States that is known to the establishment, and the name of each person who
				imports or offers for import such device to the United States for purposes of
				importation; and
									;
				and
						(C)by amending
			 subparagraph (B) to read as follows:
							
								(B)each establishment subject to the
				requirements of subparagraph (A) shall thereafter register with the Secretary
				during the period beginning on October 1 and ending on December 31 of each
				year.
								;
				and
						(2)by adding at the
			 end the following:
						
							(4)The Secretary may specify the unique
				facility identifier system that shall be used by registrants under paragraph
				(1) with respect to
				drugs.
							.
					703.Identification
			 of drug excipient information with product listingSection
			 510(j)(1) (21 U.S.C. 360(j)(1)) is amended—
				(1)in subparagraph (C), by striking ;
			 and and inserting a semicolon;
				(2)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the end the following:
					
						(E)in the case of a drug contained in the
				applicable list and subject to section 505 or 512, the name and place of
				business of each manufacturer of an excipient of the listed drug with which the
				person listing the drug conducts business, including all establishments used in
				the production of such excipient, the unique facility identifier of each such
				establishment, and a point of contact e-mail address for each such excipient
				manufacturer.
						.
				704.Electronic
			 system for registration and listingSection 510(p) (21 U.S.C. 360(p)) is
			 amended—
				(1)by striking
			 (p) Registrations and listings and inserting the
			 following:
					
						(p)Electronic
				registration and listing
							(1)In
				generalRegistration and
				listing
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Electronic
				databaseNot later than 2 years after the Secretary specifies a
				unique facility identifier system under subsections (b) and (i), the Secretary
				shall maintain an electronic database, which shall not be subject to inspection
				under subsection (f), populated with the information submitted as described
				under paragraph (1) that—
							(A)enables personnel
				of the Food and Drug Administration to search the database by any field of
				information submitted in a registration described under paragraph (1), or
				combination of such fields; and
							(B)uses the unique
				facility identifier system to link with other relevant databases within the
				Food and Drug Administration, including the database for submission of
				information under section 801(r).
							(3)Risk-based
				information and coordinationThe Secretary shall ensure the
				accuracy and coordination of relevant Food and Drug Administration databases in
				order to identify and inform risk-based inspections under section
				510(h).
						.
				705.Risk-based
			 inspection frequencySection
			 510(h) (21 U.S.C. 360(h)) is amended to read as follows:
				
					(h)Inspections
						(1)In
				generalEvery establishment that is required to be registered
				with the Secretary under this section shall be subject to inspection pursuant
				to section 704.
						(2)Biennial
				inspections for devicesEvery establishment described in
				paragraph (1) that is engaged in the manufacture, propagation, compounding, or
				processing of a device or devices classified in class II or III shall be so
				inspected by one or more officers or employees duly designated by the
				Secretary, or by persons accredited to conduct inspections under section
				704(g), at least once in the 2-year period beginning with the date of
				registration of such establishment pursuant to this section and at least once
				in every successive 2-year period thereafter.
						(3)Risk-based
				schedule for drugsThe Secretary, acting through one or more
				officers or employees duly designated by the Secretary, shall inspect
				establishments described in paragraph (1) that are engaged in the manufacture,
				preparation, propagation, compounding, or processing of a drug or drugs
				(referred to in this subsection as drug establishments) in
				accordance with a risk-based schedule established by the Secretary.
						(4)Risk
				factorsIn establishing the risk-based scheduled under paragraph
				(3), the Secretary shall inspect establishments according to the known safety
				risks of such establishments, which shall be based on the following
				factors:
							(A)The compliance
				history of the establishment.
							(B)The record,
				history, and nature of recalls linked to the establishment.
							(C)The inherent risk
				of the drug manufactured, prepared, propagated, compounded, or processed at the
				establishment.
							(D)The
				certifications described under sections 801(r) and 809 for the
				establishment.
							(E)Whether the
				establishment has been inspected in the preceding 4-year period.
							(F)Any other
				criteria deemed necessary and appropriate by the Secretary for purposes of
				allocating inspection resources.
							(5)Effect of
				statusIn determining the risk associated with an establishment
				for purposes of establishing a risk-based schedule under paragraph (3), the
				Secretary shall not consider whether the drugs manufactured, prepared,
				propagated, compounded, or processed by such establishment are drugs described
				in section 503(b).
						(6)Annual report
				on inspections of establishmentsNot later than February 1 of
				each year, the Secretary shall submit a report to Congress regarding—
							(A)(i)the number of domestic
				and foreign establishments registered pursuant to this section in the previous
				fiscal year; and
								(ii)the number of such domestic
				establishments and the number of such foreign establishments that the Secretary
				inspected in the previous fiscal year;
								(B)with respect to
				establishments that manufacture, prepare, propagate, compound, or process an
				active ingredient of a drug, a finished drug product, or an excipient of a
				drug, the number of each such type of establishment; and
							(C)the percentage of
				the budget of the Food and Drug Administration used to fund the inspections
				described under subparagraph (A).
							(7)Public
				availability of annual reportsThe Secretary shall make the
				report required under paragraph (6) available to the public on the Internet Web
				site of the Food and Drug
				Administration.
						.
			706.Records for
			 inspectionSection 704(a) (21
			 U.S.C. 374(a)) is amended by adding at the end the following:
				
					(4)(A)Any records or other
				information that the Secretary is entitled to request under this section from a
				person that owns or operates an establishment that is engaged in the
				manufacture, preparation, propagation, compounding, or processing of a drug
				shall, upon the request of the Secretary, be provided to the Secretary by such
				person within a reasonable time frame, within reasonable limits and in a
				reasonable manner, and in electronic form, at the expense of such person. The
				Secretary’s request shall include a clear description of the records
				requested.
						(B)Upon receipt of the records requested
				under subparagraph (A), the Secretary shall provide to the person confirmation
				of the receipt of such records.
						(C)Nothing in this paragraph supplants
				the authority of the Secretary to conduct inspections otherwise permitted under
				this Act in order to ensure compliance by an establishment with this
				Act.
						.
			707.Failure to
			 allow foreign inspectionSection 801(a) (21 U.S.C. 381(a)) is amended
			 by adding at the end the following: Notwithstanding any other provision
			 of this subsection, the Secretary of Homeland Security shall, upon request from
			 the Secretary of Health and Human Services refuse to admit into the United
			 States any article if the article was manufactured, prepared, propagated,
			 compounded, processed, or held at an establishment that has refused to permit
			 the Secretary of Health and Human Services to enter or inspect the
			 establishment in the same manner and to the same extent as the Secretary may
			 inspect establishments under section 704..
			708.Exchange of
			 informationSection 708 (21
			 U.S.C. 379) is amended—
				(1)by striking
			 Confidential
			 information and all that follows through The
			 Secretary and inserting “Confidential information.
					
						(a)ContractorsThe
				Secretary
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)Ability to
				receive and protect confidential informationThe Secretary shall
				not be required to disclose under section 552 of title 5, United States Code,
				or any other provision of law, any information relating to drugs obtained from
				a Federal, State or local government agency, or from a foreign government
				agency, if the agency has requested that the information be kept confidential,
				except pursuant to an order of a court of the United States. For purposes of
				section 552 of title 5, United States Code, this subsection shall be considered
				a statute described in section 552(b)(3)(B).
						(c)Authority to
				enter into memoranda of understanding for purposes of information
				exchangeThe Secretary may enter into written agreements
				regarding the exchange of information referenced in section 301(j) subject to
				the following criteria:
							(1)CertificationThe
				Secretary may only enter into written agreements under this subsection with
				foreign governments that the Secretary has certified as having the authority
				and demonstrated ability to protect trade secret information from disclosure.
				Responsibility for this certification shall not be delegated to any officer or
				employee other than the Commissioner.
							(2)Written
				agreementThe written agreement under this subsection shall
				include a commitment by the foreign government to protect information exchanged
				under this subsection from disclosure unless and until the sponsor gives
				written permission for disclosure or the Secretary makes a declaration of a
				public health emergency pursuant to section 319 of the Public Health Service
				Act that is relevant to the information.
							(3)Information
				exchangeThe Secretary may provide to a foreign government that
				has been certified under paragraph (1) and that has executed a written
				agreement under paragraph (2) information referenced in section 301(j) in the
				following circumstances:
								(A)Information
				concerning the inspection of a facility may be provided if—
									(i)the Secretary
				reasonably believes, or that the written agreement described in paragraph (2)
				establishes, that the government has authority to otherwise obtain such
				information; and
									(ii)the written
				agreement executed under paragraph (2) limits the recipient’s use of the
				information to the recipient’s civil regulatory purposes.
									(B)Information not
				described in subparagraph (A) may be provided as part of an investigation, or
				to alert the foreign government to the potential need for an investigation, if
				the Secretary has reasonable grounds to believe that a drug has a reasonable
				probability of causing serious adverse health consequences or death to humans
				or animals.
								(4)Effect of
				subsectionNothing in this subsection affects the ability of the
				Secretary to enter into any written agreement authorized by other provisions of
				law to share confidential
				information.
							.
				709.Enhancing the
			 safety and quality of the drug supplySection 501 (21 U.S.C. 351) is amended by
			 adding at the end the following flush text:
				
					For purposes
				of subsection (a)(2)(B), the term current good manufacturing
				practice includes the implementation of oversight and controls over the
				manufacture of drugs to ensure quality, including managing the risk of and
				establishing the safety of raw materials, materials used in the manufacturing
				of drugs, and finished drug
				products..
			710.Accreditation
			 of third-party auditors for drug establishments
				(a)In
			 GeneralChapter VIII (21 U.S.C. 381 et seq.) is amended by adding
			 at the end the following:
					
						809.Accreditation
				of third-party auditors for drug establishments
							(a)DefinitionsIn
				this section:
								(1)Accreditation
				bodyThe term accreditation body means an authority
				that performs accreditation of third-party auditors.
								(2)Accredited
				third-party auditorThe term accredited third-party
				auditor means a third-party auditor (which may be an individual)
				accredited by an accreditation body to conduct drug safety and quality
				audits.
								(3)Audit
				agentThe term audit agent means an individual who
				is an employee or agent of an accredited third-party auditor and, although not
				individually accredited, is qualified to conduct drug safety and quality audits
				on behalf of an accredited third-party auditor.
								(4)Consultative
				auditThe term consultative audit means an audit of
				an eligible entity intended for internal purposes only to determine whether an
				establishment is in compliance with the provisions of this Act and applicable
				industry practices, or any other such service.
								(5)Drug safety and
				quality auditThe term drug safety and quality
				audit—
									(A)means an audit of
				an eligible entity to certify that the eligible entity meets the requirements
				of this Act applicable to drugs, including the requirements of section 501 with
				respect to drugs; and
									(B)is not a
				consultative audit.
									(6)Eligible
				entityThe term eligible entity means an entity,
				including a foreign drug establishment registered under section 510(c), in the
				drug supply chain that chooses to be audited by an accredited third-party
				auditor or the audit agent of such accredited third-party auditor.
								(7)Third-party
				auditorThe term third-party auditor means a foreign
				government, agency of a foreign government or any other third party (which may
				be an individual), as the Secretary determines appropriate in accordance with
				the criteria described in subsection (c)(1), that is eligible to be considered
				for accreditation to conduct drug safety and quality audits.
								(b)Accreditation
				system
								(1)Recognition of
				accreditation bodies
									(A)In
				generalNot later than 2 years after date of enactment of the
				Food and Drug Administration Safety and
				Innovation Act, the Secretary shall establish a system for the
				recognition of accreditation bodies that accredit third-party auditors to
				conduct drug safety and quality audits.
									(B)Direct
				accreditation
										(i)In
				generalIf, by the date that is 2 years after the date of
				establishment of the system described in subparagraph (A), the Secretary has
				not identified and recognized an accreditation body to meet the requirements of
				this section, the Secretary may directly accredit third-party auditors.
										(ii)Certain direct
				accreditationsNotwithstanding subparagraph (A) or clause (i),
				the Secretary may directly accredit any foreign government or any agency of a
				foreign government as a third-party auditor at any time after the date of
				enactment of the Food and Drug Administration
				Safety and Innovation Act.
										(2)NotificationEach
				accreditation body recognized by the Secretary shall submit to the
				Secretary—
									(A)a list of all
				accredited third-party auditors accredited by such body (including the name,
				contact information, and scope and duration of accreditation for each such
				auditor), and the audit agents of such auditors; and
									(B)updated lists as
				needed to ensure the list held by the Secretary is accurate.
									(3)Revocation of
				recognition as an accreditation bodyThe Secretary shall promptly
				revoke, after the opportunity for an informal hearing, the recognition of any
				accreditation body found not to be in compliance with the requirements of this
				section.
								(4)ReinstatementThe
				Secretary shall establish procedures to reinstate recognition of an
				accreditation body if the Secretary determines, based on evidence presented by
				such accreditation body, that revocation was inappropriate or that the body
				meets the requirements for recognition under this section.
								(5)Model
				accreditation standards
									(A)In
				generalNot later than 18 months after the date of enactment of
				the Food and Drug Administration Safety and
				Innovation Act, the Secretary shall develop model standards,
				including standards for drug safety and quality audit results, reports, and
				certifications, and each recognized accreditation body shall ensure that
				third-party auditors and audit agents of such auditors meet such standards in
				order to qualify such third-party auditors as accredited third-party auditors
				under this section.
									(B)ContentThe
				standards developed under subparagraph (A) may—
										(i)include a
				description of required standards relating to the training procedures,
				competency, management responsibilities, quality control, and conflict of
				interest requirements of accredited third-party auditors; and
										(ii)set forth
				procedures for the periodic renewal of the accreditation of accredited
				third-party auditors.
										(C)Requirement to
				provide results and reports to the SecretaryAn accreditation
				body (or, in the case of direct accreditation under subsection (b)(1)(B), the
				Secretary) may not accredit a third-party auditor unless such third-party
				auditor agrees to provide to the Secretary, upon request, the results and
				reports of any drug safety and quality audit conducted pursuant to the
				accreditation provided under this section.
									(6)DisclosureThe
				Secretary shall maintain on the Internet Web site of the Food and Drug
				Administration a list of recognized accreditation bodies and accredited
				third-party auditors under this section.
								(c)Accredited
				third-party auditors
								(1)Requirements
				for accreditation as a third-party auditor
									(A)Foreign
				governmentsPrior to accrediting a foreign government or an
				agency of a foreign government as an accredited third-party auditor, the
				accreditation body (or, in the case of direct accreditation under subsection
				(b)(1)(B), the Secretary) shall perform such reviews and audits of drug safety
				programs, systems, and standards of the government or agency of the government
				as the Secretary deems necessary, including requirements under the standards
				developed under subsection (b)(5), to determine that the foreign government or
				agency of the foreign government is capable of adequately ensuring that
				eligible entities or drugs certified by such government or agency meet the
				requirements of this Act.
									(B)Other third
				partiesPrior to accrediting any other third party to be an
				accredited third-party auditor, the accreditation body (or, in the case of
				direct accreditation under subsection (b)(1)(B), the Secretary) shall perform
				such reviews and audits of the training and qualifications of audit agents used
				by that party and conduct such reviews of internal systems and such other
				investigation of the party as the Secretary deems necessary, including
				requirements under the standards developed under subsection (b)(5), to
				determine that the third-party auditor is capable of adequately ensuring that
				an eligible entity or drug certified by such third-party auditor meets the
				requirements of this Act.
									(2)Use of audit
				agentsAn accredited third-party auditor may conduct drug safety
				and quality audits and may employ or use audit agents to conduct drug safety
				and quality audits, but must ensure that such audit agents comply with all
				requirements the Secretary deems necessary, including requirements under
				paragraph (1) and subsection (b)(5).
								(3)Revocation of
				accreditation
									(A)In
				generalThe Secretary shall promptly revoke, after the
				opportunity for an informal hearing, the accreditation of an accredited
				third-party auditor—
										(i)if, following an
				evaluation, the Secretary finds that the accredited third-party auditor is not
				in compliance with the requirements of this section; or
										(ii)following a
				refusal to allow United States officials to conduct such audits and
				investigations as may be necessary to determine compliance with the
				requirements set forth in this section.
										(B)Additional
				basis for revocation of accreditationThe Secretary may revoke
				accreditation from an accredited third-party auditor in the case that such
				third-party auditor is accredited by an accreditation body for which
				recognition as an accreditation body under subsection (b)(3) is revoked, if the
				Secretary determines that there is good cause for the revocation of
				accreditation.
									(4)ReaccreditationThe
				Secretary shall establish procedures to reinstate the accreditation of a
				third-party auditor for which accreditation has been revoked under paragraph
				(3)—
									(A)if the Secretary
				determines, based on evidence presented, that—
										(i)the third-party
				auditor satisfies the requirements of this section; and
										(ii)adequate grounds
				for revocation no longer exist; and
										(B)in the case of a
				third-party auditor accredited by an accreditation body for which recognition
				as an accreditation body is revoked under subsection (b)(3)—
										(i)if the
				third-party auditor becomes accredited not later than 1 year after revocation
				of accreditation under paragraph (3), through direct accreditation under
				subsection (b)(1)(B), or by an accreditation body in good standing; or
										(ii)under such other
				conditions as the Secretary may require.
										(5)Requirement to
				issue certification of eligible entities for compliance with current good
				manufacturing practice
									(A)In
				generalAn accreditation body (or, in the case of direct
				accreditation under subsection (b)(1)(B), the Secretary) may not accredit a
				third-party auditor unless such third-party auditor agrees to issue a written
				and, as appropriate, electronic, document or certification, as the Secretary
				may require under this Act, regarding compliance with section 501. The
				Secretary may consider any such document or certification to satisfy
				requirements under section 801(r) and to target inspection resources under
				section 510(h).
									(B)Requirements
				for issuing certification
										(i)In
				generalAn accredited third-party auditor shall issue a drug
				certification described in subparagraph (A) only after conducting a drug safety
				and quality audit and such other activities that may be necessary to establish
				compliance with the provisions of section 501.
										(ii)Provision of
				certificationOnly an accredited third-party auditor or the
				Secretary may provide a drug certification described in subparagraph
				(A).
										(C)RecordsFollowing
				any accreditation of a third-party auditor, the Secretary may, at any time,
				require the accredited third-party auditor or any audit agent of such auditor
				to submit to the Secretary a drug safety and quality audit report and such
				other reports or documents required as part of the drug safety and quality
				audit process, for any eligible entity for which the accredited third-party
				auditor or audit agent of such auditor performed a drug safety and quality
				audit. The Secretary may require documentation that the eligible entity is in
				compliance with any applicable registration requirements.
									(D)LimitationThe
				requirement under subparagraph (C) shall not include any report or other
				documents resulting from a consultative audit, except that the Secretary may
				access the results of a consultative audit in accordance with section
				704.
									(E)Declaration of
				audit typeBefore an accredited third-party auditor begins any
				audit or provides any consultative service to an eligible entity, both the
				accredited third-party auditor and eligible entity shall establish in writing
				whether the audit is intended to be a drug safety and quality audit. Any audit,
				inspection, or consultative service of any type provided by an accredited
				third-party auditor on behalf of an eligible entity shall be presumed to be a
				drug safety and quality audit in the absence of such a written agreement. Once
				a drug safety and quality audit is initiated, it shall be subject to the
				requirements of this section, and no person may withhold from the Secretary any
				document subject to subparagraph (C) on the grounds that the audit was a
				consultative audit or otherwise not a drug safety and quality audit.
									(F)Rule of
				ConstructionNothing in this section shall be construed to limit
				the authority of the Secretary under section 704.
									(6)Requirements
				regarding serious risks to the public healthIf, at any time
				during a drug safety and quality audit, an accredited third-party auditor or an
				audit agent of such auditor discovers a condition that could cause or
				contribute to a serious risk to the public health, such auditor shall
				immediately notify the Secretary of—
									(A)the identity and
				location of the eligible entity subject to the drug safety and quality audit;
				and
									(B)such
				condition.
									(7)Limitations
									(A)In
				generalAn audit agent of an accredited third-party auditor may
				not perform a drug safety and quality audit of an eligible entity if such audit
				agent has performed a drug safety and quality audit or consultative audit of
				such eligible entity during the previous 13-month period.
									(B)WaiverThe
				Secretary may waive the application of subparagraph (A) if the Secretary
				determines that there is insufficient access to accredited third-party auditors
				in a country or region or that the use of the same audit agent or accredited
				third-party auditor is otherwise necessary.
									(8)Conflicts of
				interest
									(A)Accreditation
				bodiesA recognized accreditation body shall—
										(i)not be owned,
				managed, or controlled by any person that owns or operates a third-party
				auditor to be accredited by such body;
										(ii)in carrying out
				accreditation of third-party auditors under this section, have procedures to
				ensure against the use of any officer or employee of such body that has a
				financial conflict of interest regarding a third-party auditor to be accredited
				by such body; and
										(iii)annually make
				available to the Secretary disclosures of the extent to which such body and the
				officers and employees of such body have maintained compliance with clauses (i)
				and (ii) relating to financial conflicts of interest.
										(B)Accredited
				third-party auditorsAn accredited third-party auditor
				shall—
										(i)not be owned,
				managed, or controlled by any person that owns or operates an eligible entity
				to be certified by such auditor;
										(ii)in carrying out
				drug safety and quality audits of eligible entities under this section, have
				procedures to ensure against the use of any officer or employee of such auditor
				that has a financial conflict of interest regarding an eligible entity to be
				certified by such auditor; and
										(iii)annually make
				available to the Secretary disclosures of the extent to which such auditor and
				the officers and employees of such auditor have maintained compliance with
				clauses (i) and (ii) relating to financial conflicts of interest.
										(C)Audit
				agentsAn audit agent shall—
										(i)not own or
				operate an eligible entity to be audited by such agent;
										(ii)in carrying out
				audits of eligible entities under this section, have procedures to ensure that
				such agent does not have a financial conflict of interest regarding an eligible
				entity to be audited by such agent; and
										(iii)annually make
				available to the Secretary disclosures of the extent to which such agent has
				maintained compliance with clauses (i) and (ii) relating to financial conflicts
				of interest.
										(d)False
				statementsAny statement or representation made—
								(1)by an employee or
				agent of an eligible entity to an accredited third-party auditor or audit
				agent; or
								(2)by an
				accreditation body, accredited third-party auditor, or audit agent of such
				auditor to the Secretary, shall be subject to section 1001 of title 18, United
				States Code.
								(e)MonitoringTo
				ensure compliance with the requirements of this section, the Secretary—
								(1)shall
				periodically, or at least once every 4 years, reevaluate the accreditation
				bodies described in subsection (b)(1);
								(2)shall
				periodically, or at least once every 4 years, evaluate the performance of each
				accredited third-party auditor, through the review of regulatory audit reports
				by such auditors, the compliance history as available of eligible entities
				certified by such auditors, and any other measures deemed necessary by the
				Secretary;
								(3)may at any time,
				conduct an onsite audit of any eligible entity certified by an accredited
				third-party auditor, with or without the auditor present; and
								(4)shall take any
				other measures deemed necessary by the Secretary.
								(f)Effect of
				AuditThe results of a drug safety and quality audit by an
				accredited third-party auditor under this section—
								(1)may be used by
				the eligible entity—
									(A)as documentation
				of compliance with section 501(a)(2)(B) or section 801(r); and
									(B)for other
				purposes as determined appropriate by the Secretary; and
									(2)shall be used by
				the Secretary in establishing the risk-based inspection schedules under section
				510(h).
								(g)Costs
								(1)Authorized fees
				of SecretaryThe Secretary may assess fees on accreditation
				bodies and accredited third-party auditors in such an amount necessary to
				establish and administer the recognition and accreditation program under this
				section. The Secretary may require accredited third-party auditors and audit
				agents to reimburse the Food and Drug Administration for the work performed to
				carry out this section. The Secretary shall not generate surplus revenue from
				such a reimbursement mechanism. Fees authorized under this paragraph shall be
				collected and available for obligation only to the extent and in the amount
				provided in advance in appropriation Acts. Such fees are authorized to remain
				available until expended.
								(2)Authorized fees
				for recognized accreditation bodiesAn accreditation body
				recognized by the Secretary under subsection (b) may assess a reasonable fee to
				accredit third-party auditors.
								(h)Limitations
								(1)No effect on
				Section 704 inspectionsThe drug safety and quality audits
				performed under this section shall not be considered inspections under section
				704.
								(2)No effect on
				inspection authorityNothing in this section affects the
				authority of the Secretary to inspect any eligible entity pursuant to this
				Act.
								(i)Regulations
								(1)In
				generalNot later than 18 months after the date of enactment of
				the Food and Drug Administration Safety and
				Innovation Act, the Secretary shall adopt final regulations
				implementing this section.
								(2)ProcedureIn
				promulgating the regulations implementing this section, the Secretary
				shall—
									(A)issue a notice of
				proposed rulemaking that includes the proposed regulation;
									(B)provide a period
				of not less than 60 days for comments on the proposed regulation; and
									(C)publish the final
				regulation not less than 30 days before the effective date of the
				regulation.
									(3)ContentSuch
				regulations shall include—
									(A)requirements
				that, to the extent practicable, drug safety and quality audits performed under
				this section be unannounced;
									(B)a structure to
				decrease the potential for conflicts of interest, including timing and public
				disclosure, for fees paid by eligible entities to accredited third-party
				auditors; and
									(C)appropriate
				limits on financial affiliations between an accredited third-party auditor or
				audit agents of such auditor and any person that owns or operates an eligible
				entity to be audited by such auditor, as described in subparagraphs (A) and
				(B).
									(4)RestrictionsNotwithstanding
				any other provision of law, the Secretary shall promulgate regulations
				implementing this section only as described in paragraph
				(2).
								.
				(b)Report on
			 accredited third-party auditorsNot later than January 20, 2017,
			 the Comptroller General of the United States shall submit to Congress a report
			 that addresses the following, with respect to the period beginning on the date
			 of implementation of section 809 of the Federal Food, Drug, and Cosmetic Act
			 (as added by subsection (a)) and ending on the date of such report:
					(1)The extent to
			 which drug safety and quality audits completed by accredited third-party
			 auditors under such section 809 are being used by the Secretary of Health and
			 Human Services (referred to in this subsection as the Secretary)
			 in establishing or applying the risk-based inspection schedules under section
			 510(h) of such Act (as amended by section 705).
					(2)The extent to
			 which drug safety and quality audits completed by accredited third-party
			 auditors or agents are assisting the Food and Drug Administration in evaluating
			 compliance with sections 501(a)(2)(B) of such Act (21 U.S.C. 351(a)(2)(B)) and
			 801(r) of such Act (as added by section 711).
					(3)Whether the
			 Secretary has been able to access drug safety and quality audit reports
			 completed by accredited third-party auditors under such section 809.
					(4)Whether
			 accredited third-party auditors accredited under such section 809 have adhered
			 to the conflict of interest provisions set forth in such section.
					(5)The extent to
			 which the Secretary has audited recognized accreditation bodies or accredited
			 third-party auditors to ensure compliance with the requirements of such section
			 809.
					(6)The number of
			 waivers under subsection (c)(7)(B) of such section 809 issued during the most
			 recent 12-month period and the official justification by the Secretary for each
			 determination that there was insufficient access to an accredited third-party
			 auditor.
					(7)The number of
			 times a manufacturer has used the same accredited third-party auditor for 2 or
			 more consecutive drug safety and quality audits under such section 809.
					(8)Recommendations
			 to Congress regarding the accreditation program under such section 809,
			 including whether Congress should continue, modify, or terminate the
			 program.
					711.Standards for
			 admission of imported drugsSection 801 (21 U.S.C. 381) is
			 amended—
				(1)in subsection
			 (o), by striking drug or; and
				(2)by adding at the
			 end the following:
					
						(r)(1)The Secretary may
				require, as a condition of granting admission to a drug imported or offered for
				import into the United States, that the importer electronically submit
				information demonstrating that the drug complies with applicable requirements
				of this Act.
							(2)The information described under
				paragraph (1) may include—
								(A)information demonstrating the
				regulatory status of the drug, such as the new drug application, abbreviated
				new drug application, or investigational new drug or drug master file
				number;
								(B)facility information, such as proof of
				registration and the unique facility identifier;
								(C)indication of compliance with current
				good manufacturing practice, testing results, certifications relating to
				satisfactory inspections, and compliance with the country of export
				regulations; and
								(D)any other information deemed necessary
				and appropriate by the Secretary to assess compliance of the article being
				offered for import.
								(3)Information requirements referred to
				in paragraph (2)(C) may, at the discretion of the Secretary, be
				satisfied—
								(A)by certifications from accredited
				third parties, as described under section 809;
								(B)through representation by a foreign
				government, if such inspection is conducted using standards and practices as
				agreed to by the Secretary; or
								(C)other appropriate documentation or
				evidence as described by the Secretary.
								(4)(A)Not later than 18
				months after the date of enactment of the Food and Drug Administration Safety and Innovation
				Act, the Secretary shall adopt final regulations implementing
				this subsection. Such requirements shall be appropriate for the type of import,
				such as whether the drug is for import into the United States for use in
				preclinical research or in a clinical investigation under an investigational
				new drug exemption under 505(i).
								(B)In promulgating the regulations
				implementing this subsection, the Secretary shall—
									(i)issue a notice of proposed rulemaking
				that includes the proposed regulation;
									(ii)provide a period of not less than 60
				days for comments on the proposed regulation; and
									(iii)publish the final regulation not
				less than 30 days before the effective date of the regulation.
									(C)Notwithstanding any other provision
				of law, the Secretary shall promulgate regulations implementing this subsection
				only as described in subparagraph
				(B).
								.
				712.Notification
				(a)Prohibited
			 actsSection 301 (21 U.S.C.
			 331) is amended by adding at the end the following:
					
						(aaa)The failure to notify the Secretary in
				violation of section
				568.
						.
				(b)Notification
					(1)In
			 generalSubchapter E of
			 chapter V (21 U.S.C. 360bbb et seq.) is amended by adding at the end the
			 following:
						
							568.Notification
								(a)Notification to
				SecretaryWith respect to a drug, the Secretary may require
				notification to the Secretary by a covered person if the covered person
				knows—
									(1)of a substantial
				loss or theft of such drug; or
									(2)that such
				drug—
										(A)has been or is
				being counterfeited; and
										(B)(i)is the counterfeit
				product in commerce in the United States; or
											(ii)is offered for import into the
				United States.
											(b)Manner of
				notificationNotification under this section shall be made in a
				reasonable time, in such reasonable manner, and by such reasonable means as the
				Secretary may require by regulation or specify in guidance.
								(c)DefinitionIn
				this section, the term covered person means—
									(1)a person who is
				required to register under section 510 with respect to an establishment engaged
				in the manufacture, preparation, propagation, compounding, or processing of a
				drug; or
									(2)a person engaged
				in the wholesale distribution (as defined in section 503(e)(3)(B)) of a
				drug.
									.
					(2)ApplicabilityNotifications
			 under section 568 of the Federal Food, Drug, and Cosmetic Act (as added by
			 paragraph (1)) apply to losses, thefts, or counterfeiting, as described in
			 subsection (a) of such section 568, that occur on or after the date of
			 enactment of this Act.
					713.Protection
			 against intentional adulterationSection 303(b) (21 U.S.C. 333(b)) is amended
			 by adding at the end the following:
				
					(7)Notwithstanding subsection (a)(2),
				any person that knowingly and intentionally adulterates a drug such that the
				drug is adulterated under subsection (a)(1), (b), (c), or (d) of section 501
				and has a reasonable probability of causing serious adverse health consequences
				or death to humans or animals shall be imprisoned for not more than 20 years or
				fined not more than $1,000,000, or
				both.
					.
			714.Enhanced
			 criminal penalty for counterfeiting drugsSection 303(b) (21 U.S.C. 333(b)), as
			 amended by section 713, is further amended by adding at the end the
			 following:
				
					(8)Notwithstanding subsection (a)(2),
				any person who knowingly and intentionally violates section 301(i) shall be
				imprisoned for not more than 20 years or fined not more than $4,000,000 or
				both.
					.
			715.Extraterritorial
			 jurisdictionChapter III (21
			 U.S.C. 331 et seq.) is amended by adding at the end the following:
				
					311.Extraterritorial
				jurisdictionThere is
				extraterritorial jurisdiction over any violation of this Act relating to any
				article regulated under this Act if such article was intended for import into
				the United States or if any act in furtherance of the violation was committed
				in the United
				States.
					.
			716.Compliance with
			 international agreementsThe
			 provisions of this title (and the amendments made by this title) shall be
			 applied in a manner that the Secretary of Health and Human Services, in
			 consultation with the United States Trade Representative, considers necessary
			 to comply with the obligations of the United States under international
			 agreements.
			VIIIGenerating
			 Antibiotic Incentives Now 
			801.Extension of
			 exclusivity period for drugs
				(a)In
			 generalChapter V (21 U.S.C. 351 et seq.) is amended by inserting
			 after section 505D the following:
					
						505E.Extension of
				exclusivity period for new qualified infectious disease products
							(a)ExtensionIf
				the Secretary approves an application pursuant to section 505 for a drug that
				has been designated as a qualified infectious disease product under subsection
				(d), the 4- and 5-year periods described in subsections (c)(3)(E)(ii) and
				(j)(5)(F)(ii) of section 505, the 3-year periods described in clauses (iii) and
				(iv) of subsection (c)(3)(E) and clauses (iii) and (iv) of subsection (j)(5)(F)
				of section 505, or the 7-year period described in section 527, as applicable,
				shall be extended by 5 years.
							(b)Relation to
				pediatric exclusivityAny extension under subsection (a) of a
				period shall be in addition to any extension of the period under section 505A
				with respect to the drug.
							(c)LimitationsSubsection
				(a) does not apply to the approval of—
								(1)a supplement to an
				application under section 505(b) for any qualified infectious disease product
				for which an extension described in subsection (a) is in effect or has
				expired;
								(2)a subsequent
				application filed with respect to a product approved under section 505 for a
				change that results in a new indication, route of administration, dosing
				schedule, dosage form, delivery system, delivery device, or strength; or
								(3)an application
				for a product that is not approved for the use for which it received a
				designation under subsection (d).
								(d)Designation
								(1)In
				generalThe manufacturer or sponsor of a drug may request the
				Secretary to designate a drug as a qualified infectious disease product at any
				time before the submission of an application under section 505(b) for such
				drug. The Secretary shall, not later than 60 days after the submission of such
				a request, determine whether the drug is a qualified infectious disease
				product.
								(2)LimitationExcept
				as provided in paragraph (3), a designation under this subsection shall not be
				withdrawn for any reason, including modifications to the list of qualifying
				pathogens under subsection (f)(2)(C).
								(3)Revocation of
				designationThe Secretary may revoke a designation of a drug as a
				qualified infectious disease product if the Secretary finds that the request
				for such designation contained an untrue statement of material fact.
								(e)Regulations
								(1)In
				generalNot later than 2 years after the date of enactment of the
				Food and Drug Administration Safety and
				Innovation Act, the Secretary shall adopt final regulations
				implementing this section.
								(2)ProcedureIn
				promulgating a regulation implementing this section, the Secretary
				shall—
									(A)issue a notice of
				proposed rulemaking that includes the proposed regulation;
									(B)provide a period
				of not less than 60 days for comments on the proposed regulation; and
									(C)publish the final
				regulation not less than 30 days before the effective date of the
				regulation.
									(3)RestrictionsNotwithstanding
				any other provision of law, the Secretary shall promulgate regulations
				implementing this section only as described in paragraph (2), except that the
				Secretary may issue interim guidance for sponsors seeking designation under
				subsection (d) prior to the promulgation of such regulations.
								(4)Designation
				prior to regulationsThe Secretary may designate drugs as
				qualified infectious disease products under subsection (d) prior to the
				promulgation of regulations under this subsection.
								(f)Qualifying
				pathogen
								(1)DefinitionIn
				this section, the term qualifying pathogen means a pathogen
				identified and listed by the Secretary under paragraph (2) that has the
				potential to pose a serious threat to public health, such as—
									(A)resistant gram
				positive pathogens, including methicillin-resistant Staphylococcus aureus,
				vancomycin-resistant Staphylococcus aureus, and vancomycin-resistant
				enterococcus;
									(B)multi-drug
				resistant gram negative bacteria, including Acinetobacter, Klebsiella,
				Pseudomonas, and E. coli species;
									(C)multi-drug
				resistant tuberculosis; and
									(D)Clostridium
				difficile.
									(2)List of
				qualifying pathogens
									(A)In
				generalThe Secretary shall establish and maintain a list of
				qualifying pathogens, and shall make public the methodology for developing such
				list.
									(B)ConsiderationsIn
				establishing and maintaining the list of pathogens described under this section
				the Secretary shall—
										(i)consider—
											(I)the impact on the
				public health due to drug-resistant organisms in humans;
											(II)the rate of
				growth of drug-resistant organisms in humans;
											(III)the increase in
				resistance rates in humans; and
											(IV)the morbidity
				and mortality in humans; and
											(ii)consult with
				experts in infectious diseases and antibiotic resistance, including the Centers
				for Disease Control and Prevention, the Food and Drug Administration, medical
				professionals, and the clinical research community.
										(C)ReviewEvery
				5 years, or more often as needed, the Secretary shall review, provide
				modifications to, and publish the list of qualifying pathogens under
				subparagraph (A) and shall by regulation revise the list as necessary, in
				accordance with subsection (e).
									(g)Qualified
				infectious disease productThe term qualified infectious
				disease product means an antibacterial or antifungal drug for human use
				intended to treat serious or life-threatening infections, including those
				caused by—
								(1)an antibacterial
				or antifungal resistant pathogen, including novel or emerging infectious
				pathogens; or
								(2)qualifying
				pathogens listed by the Secretary under subsection
				(f).
								.
				(b)ApplicationSection
			 505E of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a),
			 applies only with respect to a drug that is first approved under section 505(c)
			 of such Act (21 U.S.C. 355(c)) on or after the date of the enactment of this
			 Act.
				802.Priority
			 review
				(a)AmendmentChapter
			 V (21 U.S.C. 351 et seq.) is amended by inserting after section 524 the
			 following:
					
						524A.Priority
				review for qualified infectious disease products
							If the
				Secretary designates a drug under section 505E(d) as a qualified infectious
				disease product, then the Secretary shall give priority review to any
				application submitted for approval for such drug under section
				505(b).
							.
				(b)ApplicationSection
			 524A of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a),
			 applies only with respect to an application that is submitted under section
			 505(b) of such Act (21 U.S.C. 355(b)) on or after the date of the enactment of
			 this Act.
				803.Fast track
			 productSection 506(a)(1) (21
			 U.S.C. 356(a)(1)), as amended by section 901(b), is amended by inserting
			 , or if the Secretary designates the drug as a qualified infectious
			 disease product under section 505E(d) before the period at the end of
			 the first sentence.
			804.GAO
			 study
				(a)In
			 generalThe Comptroller
			 General of the United States shall—
					(1)conduct a
			 study—
						(A)on the need for,
			 and public health impact of, incentives to encourage the research, development,
			 and marketing of qualified infectious disease biological products and
			 antifungal products; and
						(B)consistent with
			 trade and confidentiality data protections, assessing, for all antibacterial
			 and antifungal drugs, including biological products, the average or
			 aggregate—
							(i)costs of all
			 clinical trials for each phase;
							(ii)percentage of
			 success or failure at each phase of clinical trials; and
							(iii)public versus
			 private funding levels of the trials for each phase; and
							(2)not later than 1
			 year after the date of enactment of this Act, submit a report to Congress on
			 the results of such study, including any recommendations of the Comptroller
			 General on appropriate incentives for addressing such need.
					(b)ContentsThe
			 part of the study described in subsection (a)(1)(A) shall include—
					(1)an assessment of
			 any underlying regulatory issues related to qualified infectious disease
			 products, including qualified infectious disease biological products;
					(2)an assessment of
			 the management by the Food and Drug Administration of the review of qualified
			 infectious disease products, including qualified infectious disease biological
			 products and the regulatory certainty of related regulatory pathways for such
			 products;
					(3)a description of
			 any regulatory impediments to the clinical development of new qualified
			 infectious disease products, including qualified infectious disease biological
			 products, and the efforts of the Food and Drug Administration to address such
			 impediments; and
					(4)recommendations
			 with respect to—
						(A)improving the
			 review and predictability of regulatory pathways for such products; and
						(B)overcoming any
			 regulatory impediments identified in paragraph (3).
						(c)DefinitionsIn
			 this section:
					(1)The term
			 biological product has the meaning given to such term in section
			 351 of the Public Health Service Act (42 U.S.C. 262).
					(2)The term
			 qualified infectious disease biological product means a biological
			 product intended to treat a serious or life-threatening infection described in
			 section 505E(g) of the Federal Food, Drug, and Cosmetic Act, as added by
			 section 801.
					(3)The term
			 qualified infectious disease product has the meaning given such
			 term in section 505E(g) of the Federal Food, Drug, and Cosmetic Act, as added
			 by section 801.
					805.Clinical
			 trials
				(a)Review and
			 revision of guidance documents
					(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall review and, as
			 appropriate, revise not fewer than 3 guidance documents per year, which shall
			 include—
						(A)reviewing the
			 guidance documents of the Food and Drug Administration for the conduct of
			 clinical trials with respect to antibacterial and antifungal drugs; and
						(B)as appropriate,
			 revising such guidance documents to reflect developments in scientific and
			 medical information and technology and to ensure clarity regarding the
			 procedures and requirements for approval of antibacterial and antifungal drugs
			 under chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et
			 seq.).
						(2)Issues for
			 reviewAt a minimum, the review under paragraph (1) shall address
			 the appropriate animal models of infection, in vitro techniques, valid
			 micro-biological surrogate markers, the use of non-inferiority versus
			 superiority trials, trial enrollment, data requirements, and appropriate delta
			 values for non-inferiority trials.
					(3)Rule of
			 constructionExcept to the extent to which the Secretary makes
			 revisions under paragraph (1)(B), nothing in this section shall be construed to
			 repeal or otherwise effect the guidance documents of the Food and Drug
			 Administration.
					(b)Recommendations
			 for investigations
					(1)RequestThe
			 sponsor of a drug intended to be designated as a qualified infectious disease
			 product may request that the Secretary provide written recommendations for
			 nonclinical and clinical investigations which the Secretary believes may be
			 necessary to be conducted with the drug before such drug may be approved under
			 section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) for use
			 in treating, detecting, preventing, or identifying a qualifying pathogen, as
			 defined in section 505E of such Act.
					(2)RecommendationsIf
			 the Secretary has reason to believe that a drug for which a request is made
			 under this subsection is a qualified infectious disease product, the Secretary
			 shall provide the person making the request written recommendations for the
			 nonclinical and clinical investigations which the Secretary believes, on the
			 basis of information available to the Secretary at the time of the request,
			 would be necessary for approval under section 505 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355) of such drug for the use described in
			 paragraph (1).
					(c)GAO
			 studyNot later than January 1, 2016, the Comptroller General of
			 the United States shall submit to Congress a report—
					(1)regarding the
			 review and revision of the clinical trial guidance documents required under
			 subsection (a) and the impact such review and revision has had on the review
			 and approval of qualified infectious disease products;
					(2)assessing—
						(A)the effectiveness
			 of the results-oriented metrics managers employ to ensure that reviewers of
			 such products are familiar with, and consistently applying, clinical trial
			 guidance documents; and
						(B)the
			 predictability of related regulatory pathways and review;
						(3)identifying any
			 outstanding regulatory impediments to the clinical development of qualified
			 infectious disease products;
					(4)reporting on the
			 progress the Food and Drug Administration has made in addressing the
			 impediments identified under paragraph (3); and
					(5)containing
			 recommendations regarding how to improve the review of, and regulatory pathway
			 for, such products.
					(d)Qualified
			 infectious disease productFor purposes of this section, the term
			 qualified infectious disease product has the meaning given such
			 term in section 505E(g) of the Federal Food, Drug, and Cosmetic Act, as added
			 by section 801.
				806.Regulatory
			 certainty and predictability
				(a)Initial
			 strategy and implementation planNot later than 1 year after the
			 date of enactment of this Act, the Secretary of Health and Human Services
			 (referred to in this section as the Secretary) shall submit to
			 Congress a strategy and implementation plan with respect to the requirements of
			 this Act. The strategy and implementation plan shall include—
					(1)a description of
			 the regulatory challenges to clinical development, approval, and licensure of
			 qualified infectious disease products;
					(2)the regulatory
			 and scientific priorities of the Secretary with respect to such challenges;
			 and
					(3)the steps the
			 Secretary will take to ensure regulatory certainty and predictability with
			 respect to qualified infectious disease products, including steps the Secretary
			 will take to ensure managers and reviewers are familiar with related regulatory
			 pathways, requirements of the Food and Drug Administration, guidance documents
			 related to such products, and applying such requirements consistently.
					(b)Subsequent
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Secretary shall submit to Congress a report on—
					(1)the progress made
			 toward the priorities identified under subsection (a)(2);
					(2)the number of
			 qualified infectious disease products that have been submitted for approval or
			 licensure on or after the date of enactment of this Act;
					(3)a list of
			 qualified infectious disease products with information on the types of
			 exclusivity granted for each product, consistent with the information published
			 under section 505(j)(7)(A)(iii) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355(j)(7)(A)(iii));
					(4)the number of
			 such qualified infectious disease products and that have been approved or
			 licensed on or after the date of enactment of this Act; and
					(5)the number of
			 calendar days it took for the approval or licensure of the qualified infectious
			 disease products approved or licensed on or after the date of enactment of this
			 Act.
					(c)Qualified
			 infectious disease productFor purposes of this section, the term
			 qualified infectious disease product has the meaning given such
			 term in section 505E(g) of the Federal Food, Drug, and Cosmetic Act, as added
			 by section 801.
				IXDrug approval
			 and patient access
			901.Enhancement of
			 accelerated patient access to new medical treatments
				(a)Findings; Sense
			 of Congress
					(1)FindingsCongress
			 finds as follows:
						(A)The Food and Drug
			 Administration (referred to in this section as the FDA) serves a
			 critical role in helping to assure that new medicines are safe and effective.
			 Regulatory innovation is 1 element of the Nation’s strategy to address serious
			 and life-threatening diseases or conditions by promoting investment in and
			 development of innovative treatments for unmet medical needs.
						(B)During the 2
			 decades following the establishment of the accelerated approval mechanism,
			 advances in medical sciences, including genomics, molecular biology, and
			 bioinformatics, have provided an unprecedented understanding of the underlying
			 biological mechanism and pathogenesis of disease. A new generation of modern,
			 targeted medicines is under development to treat serious and life-threatening
			 diseases, some applying drug development strategies based on biomarkers or
			 pharmacogenomics, predictive toxicology, clinical trial enrichment techniques,
			 and novel clinical trial designs, such as adaptive clinical trials.
						(C)As a result of
			 these remarkable scientific and medical advances, the FDA should be encouraged
			 to implement more broadly effective processes for the expedited development and
			 review of innovative new medicines intended to address unmet medical needs for
			 serious or life-threatening diseases or conditions, including those for rare
			 diseases or conditions, using a broad range of surrogate or clinical endpoints
			 and modern scientific tools earlier in the drug development cycle when
			 appropriate. This may result in fewer, smaller, or shorter clinical trials for
			 the intended patient population or targeted subpopulation without compromising
			 or altering the high standards of the FDA for the approval of drugs.
						(D)Patients benefit
			 from expedited access to safe and effective innovative therapies to treat unmet
			 medical needs for serious or life-threatening diseases or conditions.
						(E)For these
			 reasons, the statutory authority in effect on the day before the date of
			 enactment of this Act governing expedited approval of drugs for serious or
			 life-threatening diseases or conditions should be amended in order to enhance
			 the authority of the FDA to consider appropriate scientific data, methods, and
			 tools, and to expedite development and access to novel treatments for patients
			 with a broad range of serious or life-threatening diseases or
			 conditions.
						(2)Sense of
			 CongressIt is the sense of Congress that the Food and Drug
			 Administration should apply the accelerated approval and fast track provisions
			 set forth in section 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 356), as amended by this section, to help expedite the development and
			 availability to patients of treatments for serious or life-threatening diseases
			 or conditions while maintaining safety and effectiveness standards for such
			 treatments.
					(b)Expedited
			 approval of drugs for serious or life-Threatening diseases or
			 conditionsSection 506 (21 U.S.C. 356) is amended to read as
			 follows:
					
						506.Expedited
				approval of drugs for serious or life-threatening diseases or
				conditions
							(a)Designation of
				drug as fast track product
								(1)In
				generalThe Secretary shall,
				at the request of the sponsor of a new drug, facilitate the development and
				expedite the review of such drug if it is intended, whether alone or in
				combination with one or more other drugs, for the treatment of a serious or
				life-threatening disease or condition, and it demonstrates the potential to
				address unmet medical needs for such a disease or condition. (In this section,
				such a drug is referred to as a fast track product.)
								(2)Request for
				designationThe sponsor of a new drug may request the Secretary
				to designate the drug as a fast track product. A request for the designation
				may be made concurrently with, or at any time after, submission of an
				application for the investigation of the drug under section 505(i) or section
				351(a)(3) of the Public Health Service Act.
								(3)DesignationWithin
				60 calendar days after the receipt of a request under paragraph (2), the
				Secretary shall determine whether the drug that is the subject of the request
				meets the criteria described in paragraph (1). If the Secretary finds that the
				drug meets the criteria, the Secretary shall designate the drug as a fast track
				product and shall take such actions as are appropriate to expedite the
				development and review of the application for approval of such product.
								(b)Accelerated
				approval of a drug for a serious or life-Threatening disease or condition,
				including a fast track product
								(1)In
				general
									(A)Accelerated
				approvalThe Secretary may approve an application for approval of
				a product for a serious or life-threatening disease or condition, including a
				fast track product, under section 505(c) or section 351(a) of the Public Health
				Service Act upon a determination that the product has an effect on a surrogate
				endpoint that is reasonably likely to predict clinical benefit, or on a
				clinical endpoint that can be measured earlier than irreversible morbidity or
				mortality, that is reasonably likely to predict an effect on irreversible
				morbidity or mortality or other clinical benefit, taking into account the
				severity, rarity, or prevalence of the condition and the availability or lack
				of alternative treatments. The approval described in the preceding sentence is
				referred to in this section as accelerated approval.
									(B)EvidenceThe
				evidence to support that an endpoint is reasonably likely to predict clinical
				benefit under subparagraph (A) may include epidemiological, pathophysiological,
				therapeutic, pharmacologic, or other evidence developed using biomarkers, for
				example, or other scientific methods or tools.
									(2)LimitationApproval
				of a product under this subsection may be subject to 1 or both of the following
				requirements:
									(A)That the sponsor
				conduct appropriate post-approval studies to verify and describe the predicted
				effect on irreversible morbidity or mortality or other clinical benefit.
									(B)That the sponsor
				submit copies of all promotional materials related to the product during the
				preapproval review period and, following approval and for such period
				thereafter as the Secretary determines to be appropriate, at least 30 days
				prior to dissemination of the materials.
									(3)Expedited
				withdrawal of approvalThe Secretary may withdraw approval of a
				product approved under accelerated approval using expedited procedures (as
				prescribed by the Secretary in regulations which shall include an opportunity
				for an informal hearing) if—
									(A)the sponsor fails
				to conduct any required post-approval study of the drug with due
				diligence;
									(B)a study required
				to verify and describe the predicted effect on irreversible morbidity or
				mortality or other clinical benefit of the product fails to verify and describe
				such effect or benefit;
									(C)other evidence
				demonstrates that the product is not safe or effective under the conditions of
				use; or
									(D)the sponsor
				disseminates false or misleading promotional materials with respect to the
				product.
									(c)Review of
				incomplete applications for approval of a fast track product
								(1)In
				generalIf the Secretary determines, after preliminary evaluation
				of clinical data submitted by the sponsor, that a fast track product may be
				effective, the Secretary shall evaluate for filing, and may commence review of
				portions of, an application for the approval of the product before the sponsor
				submits a complete application. The Secretary shall commence such review only
				if the applicant—
									(A)provides a
				schedule for submission of information necessary to make the application
				complete; and
									(B)pays any fee that
				may be required under section 736.
									(2)ExceptionAny
				time period for review of human drug applications that has been agreed to by
				the Secretary and that has been set forth in goals identified in letters of the
				Secretary (relating to the use of fees collected under section 736 to expedite
				the drug development process and the review of human drug applications) shall
				not apply to an application submitted under paragraph (1) until the date on
				which the application is complete.
								(d)Awareness
				effortsThe Secretary shall—
								(1)develop and
				disseminate to physicians, patient organizations, pharmaceutical and
				biotechnology companies, and other appropriate persons a description of the
				provisions of this section applicable to accelerated approval and fast track
				products; and
								(2)establish a
				program to encourage the development of surrogate and clinical endpoints,
				including biomarkers, and other scientific methods and tools that can assist
				the Secretary in determining whether the evidence submitted in an application
				is reasonably likely to predict clinical benefit for serious or
				life-threatening conditions for which significant unmet medical needs
				exist.
								(e)Construction
								(1)PurposeThe
				amendments made by the Food and Drug
				Administration Safety and Innovation Act to this section are
				intended to encourage the Secretary to utilize innovative and flexible
				approaches to the assessment of products under accelerated approval for
				treatments for patients with serious or life-threatening diseases or conditions
				and unmet medical needs.
								(2)ConstructionNothing
				in this section shall be construed to alter the standards of evidence under
				subsection (c) or (d) of section 505 (including the substantial evidence
				standard in section 505(d)) of this Act or under section 351(a) of the Public
				Health Service Act. Such sections and standards of evidence apply to the review
				and approval of products under this section, including whether a product is
				safe and effective. Nothing in this section alters the ability of the Secretary
				to rely on evidence that does not come from adequate and well-controlled
				investigations for the purpose of determining whether an endpoint is reasonably
				likely to predict clinical benefit as described in subsection
				(b)(1)(B).
								.
				(c)Guidance;
			 amended regulations
					(1)Draft
			 guidanceNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Health and Human Services (referred to in this
			 section as the Secretary) shall issue draft guidance to
			 implement the amendments made by this section. In developing such guidance, the
			 Secretary shall specifically consider issues arising under the accelerated
			 approval and fast track processes under section 506 of the Federal Food, Drug,
			 and Cosmetic Act, as amended by subsection (b), for drugs designated for a rare
			 disease or condition under section 526 of such Act (21 U.S.C. 360bb) and shall
			 also consider any unique issues associated with very rare diseases.
					(2)Final
			 guidanceNot later than 1 year after the issuance of draft
			 guidance under paragraph (1), and after an opportunity for public comment, the
			 Secretary shall issue final guidance.
					(3)Conforming
			 changesThe Secretary shall issue, as necessary, conforming
			 amendments to the applicable regulations under title 21, Code of Federal
			 Regulations, governing accelerated approval.
					(4)No effect of
			 inaction on requestsIf the Secretary fails to issue final
			 guidance or amended regulations as required by this subsection, such failure
			 shall not preclude the review of, or action on, a request for designation or an
			 application for approval submitted pursuant to section 506 of the Federal Food,
			 Drug, and Cosmetic Act, as amended by subsection (b).
					(d)Independent
			 reviewThe Secretary may, in conjunction with other planned
			 reviews, contract with an independent entity with expertise in assessing the
			 quality and efficiency of biopharmaceutical development and regulatory review
			 programs to evaluate the Food and Drug Administration’s application of the
			 processes described in section 506 of the Federal Food, Drug, and Cosmetic Act,
			 as amended by subsection (b), and the impact of such processes on the
			 development and timely availability of innovative treatments for patients
			 suffering from serious or life-threatening conditions. Any such evaluation
			 shall include consultation with regulated industries, patient advocacy and
			 disease research foundations, and relevant academic medical centers.
				902.Breakthrough
			 therapies
				(a)In
			 generalSection 506 (21
			 U.S.C. 356), as amended by section 901, is further amended—
					(1)by redesignating
			 subsections (a) through (c) as subsections (b) through (d),
			 respectively;
					(2)by redesignating
			 subsection (d) as subsection (f);
					(3)by inserting
			 before subsection (b), as so redesignated, the following:
						
							(a)Designation of
				a drug as a breakthrough therapy
								(1)In
				generalThe Secretary shall, at the request of the sponsor of a
				drug, expedite the development and review of such drug if the drug is intended,
				alone or in combination with 1 or more other drugs, to treat a serious or
				life-threatening disease or condition and preliminary clinical evidence
				indicates that the drug may demonstrate substantial improvement over existing
				therapies on 1 or more clinically significant endpoints, such as substantial
				treatment effects observed early in clinical development. (In this section,
				such a drug is referred to as a breakthrough therapy.)
								(2)Request for
				designationThe sponsor of a drug may request the Secretary to
				designate the drug as a breakthrough therapy. A request for the designation may
				be made concurrently with, or at any time after, the submission of an
				application for the investigation of the drug under section 505(i) or section
				351(a)(3) of the Public Health Service Act.
								(3)Designation
									(A)In
				generalNot later than 60 calendar days after the receipt of a
				request under paragraph (2), the Secretary shall determine whether the drug
				that is the subject of the request meets the criteria described in paragraph
				(1). If the Secretary finds that the drug meets the criteria, the Secretary
				shall designate the drug as a breakthrough therapy and shall take such actions
				as are appropriate to expedite the development and review of the application
				for approval of such drug.
									(B)ActionsThe
				actions to expedite the development and review of an application under
				subparagraph (A) may include, as appropriate—
										(i)holding meetings
				with the sponsor and the review team throughout the development of the
				drug;
										(ii)providing timely
				advice to, and interactive communication with, the sponsor regarding the
				development of the drug to ensure that the development program to gather the
				non-clinical and clinical data necessary for approval is as efficient as
				practicable;
										(iii)involving
				senior managers and experienced review staff, as appropriate, in a
				collaborative, cross-disciplinary review;
										(iv)assigning a
				cross-disciplinary project lead for the Food and Drug Administration review
				team to facilitate an efficient review of the development program and to serve
				as a scientific liaison between the review team and the sponsor; and
										(v)taking steps to
				ensure that the design of the clinical trials is as efficient as practicable,
				when scientifically appropriate, such as by minimizing the number of patients
				exposed to a potentially less efficacious
				treatment.
										;
					(4)in subsection
			 (f)(1), as so redesignated, by striking applicable to accelerated
			 approval and inserting applicable to breakthrough therapies,
			 accelerated approval, and; and
					(5)by adding at the
			 end the following:
						
							(g)ReportBeginning
				in fiscal year 2013, the Secretary shall annually prepare and submit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives, and make
				publicly available, with respect to this section for the previous fiscal
				year—
								(1)the number of
				drugs for which a sponsor requested designation as a breakthrough
				therapy;
								(2)the number of
				products designated as a breakthrough therapy; and
								(3)for each product
				designated as a breakthrough therapy, a summary of the actions taken under
				subsection
				(a)(3).
								.
					(b)Guidance;
			 amended regulations
					(1)In
			 general
						(A)GuidanceNot
			 later than 18 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services (referred to in this section as the
			 Secretary) shall issue draft guidance on implementing the
			 requirements with respect to breakthrough therapies, as set forth in section
			 506(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356(a)), as
			 amended by this section. The Secretary shall issue final guidance not later
			 than 1 year after the close of the comment period for the draft
			 guidance.
						(B)Amended
			 regulations
							(i)In
			 generalIf the Secretary determines that it is necessary to amend
			 the regulations under title 21, Code of Federal Regulations in order to
			 implement the amendments made by this section to section 506(a) of the Federal
			 Food, Drug, and Cosmetic Act, the Secretary shall amend such regulations not
			 later than 2 years after the date of enactment of this Act.
							(ii)ProcedureIn
			 amending regulations under clause (i), the Secretary shall—
								(I)issue a notice of
			 proposed rulemaking that includes the proposed regulation;
								(II)provide a period
			 of not less than 60 days for comments on the proposed regulation; and
								(III)publish the
			 final regulation not less than 30 days before the effective date of the
			 regulation.
								(iii)RestrictionsNotwithstanding
			 any other provision of law, the Secretary shall promulgate regulations
			 implementing the amendments made by section only as described in clause
			 (ii).
							(2)RequirementsGuidance
			 issued under this section shall—
						(A)specify the
			 process and criteria by which the Secretary makes a designation under section
			 506(a)(3) of the Federal Food, Drug, and Cosmetic Act; and
						(B)specify the
			 actions the Secretary shall take to expedite the development and review of a
			 breakthrough therapy pursuant to such designation under such section 506(a)(3),
			 including updating good review management practices to reflect breakthrough
			 therapies.
						(c)Independent
			 reviewNot later than 3 years after the date of enactment of this
			 Act, the Comptroller General of the United States, in consultation with
			 appropriate experts, shall assess the manner by which the Food and Drug
			 Administration has applied the processes described in section 506(a) of the
			 Federal Food, Drug, and Cosmetic Act, as amended by this section, and the
			 impact of such processes on the development and timely availability of
			 innovative treatments for patients affected by serious or life-threatening
			 conditions. Such assessment shall be made publicly available upon
			 completion.
				(d)Conforming
			 amendmentsSection 506B(e) (21 U.S.C. 356b) is amended by
			 striking section 506(b)(2)(A) each place such term appears and
			 inserting section 506(c)(2)(A).
				903.Consultation
			 with external experts on rare diseases, targeted therapies, and genetic
			 targeting of treatmentsSubchapter E of chapter V (21 U.S.C. 360bbb
			 et seq.), as amended by section 712, is further amended by adding at the end
			 the following:
				
					569.Consultation
				with external experts on rare diseases, targeted therapies, and genetic
				targeting of treatments
						(a)In
				generalFor the purpose of promoting the efficiency of and
				informing the review by the Food and Drug Administration of new drugs and
				biological products for rare diseases and drugs and biological products that
				are genetically targeted, the following shall apply:
							(1)Consultation
				with stakeholdersConsistent with sections X.C and IX.E.4 of the
				PDUFA Reauthorization Performance Goals and Procedures Fiscal Years 2013
				through 2017, as referenced in the letters described in section 101(b) of the
				Prescription Drug User Fee Amendments of 2012, the Secretary shall ensure that
				opportunities exist, at a time the Secretary determines appropriate, for
				consultations with stakeholders on the topics described in subsection
				(c).
							(2)Consultation
				with external expertsThe Secretary shall develop and maintain a
				list of external experts who, because of their special expertise, are qualified
				to provide advice on rare disease issues, including topics described in
				subsection (c). The Secretary may, when appropriate to address a specific
				regulatory question, consult such external experts on issues related to the
				review of new drugs and biological products for rare diseases and drugs and
				biological products that are genetically targeted, including the topics
				described in subsection (c), when such consultation is necessary because the
				Secretary lacks specific scientific, medical, or technical expertise necessary
				for the performance of its regulatory responsibilities and the necessary
				expertise can be provided by the external experts.
							(b)External
				expertsFor purposes of subsection (a)(2), external experts are
				those who possess scientific or medical training that the Secretary lacks with
				respect to one or more rare diseases.
						(c)Topics for
				consultationTopics for consultation pursuant to this section may
				include—
							(1)rare
				diseases;
							(2)the severity of
				rare diseases;
							(3)the unmet medical
				need associated with rare diseases;
							(4)the willingness
				and ability of individuals with a rare disease to participate in clinical
				trials;
							(5)an assessment of
				the benefits and risks of therapies to treat rare diseases;
							(6)the general
				design of clinical trials for rare disease populations and subpopulations;
				and
							(7)demographics and
				the clinical description of patient populations.
							(d)Classification
				as special government employeesThe external experts who are
				consulted under this section may be considered special government employees, as
				defined under section 202 of title 18, United States Code.
						(e)Protection of
				proprietary informationNothing in this section shall be
				construed to alter the protections offered by laws, regulations, and policies
				governing disclosure of confidential commercial or trade secret information,
				and any other information exempt from disclosure pursuant to section 552(b) of
				title 5, United States Code, as such provisions would be applied to
				consultation with individuals and organizations prior to the date of enactment
				of this section.
						(f)Other
				consultationNothing in this section shall be construed to limit
				the ability of the Secretary to consult with individuals and organizations as
				authorized prior to the date of enactment of this section.
						(g)No right or
				obligationNothing in this section shall be construed to create a
				legal right for a consultation on any matter or require the Secretary to meet
				with any particular expert or stakeholder. Nothing in this section shall be
				construed to alter agreed upon goals and procedures identified in the letters
				described in section 101(b) of the Prescription Drug User Fee Amendments of
				2012. Nothing in this section is intended to increase the number of review
				cycles as in effect before the date of enactment of this
				section.
						.
			904.Accessibility
			 of information on prescription drug container labels by visually-impaired and
			 blind consumers
				(a)Establishment
			 of Working Group
					(1)In
			 generalThe Architectural and Transportation Barriers Compliance
			 Board (referred to in this section as the Access Board) shall
			 convene a stakeholder working group (referred to in this section as the
			 working group) to develop best practices on access to
			 information on prescription drug container labels for individuals who are blind
			 or visually impaired.
					(2)MembersThe
			 working group shall be comprised of representatives of national organizations
			 representing blind and visually-impaired individuals, national organizations
			 representing the elderly, and industry groups representing stakeholders,
			 including retail, mail order, and independent community pharmacies, who would
			 be impacted by such best practices. Representation within the working group
			 shall be divided equally between consumer and industry advocates.
					(3)Best
			 practices
						(A)In
			 generalThe working group shall develop, not later than 1 year
			 after the date of the enactment of this Act, best practices for pharmacies to
			 ensure that blind and visually-impaired individuals have safe, consistent,
			 reliable, and independent access to the information on prescription drug
			 container labels.
						(B)Public
			 availabilityThe best practices developed under subparagraph (A)
			 may be made publicly available, including through the Internet Web sites of the
			 working group participant organizations, and through other means, in a manner
			 that provides access to interested individuals, including individuals with
			 disabilities.
						(C)LimitationsThe
			 best practices developed under subparagraph (A) shall not be construed as
			 accessibility guidelines or standards of the Access Board, and shall not confer
			 any rights or impose any obligations on working group participants or other
			 persons. Nothing in this section shall be construed to limit or condition any
			 right, obligation, or remedy available under the Americans with Disabilities
			 Act of 1990 (42 U.S.C. 12101 et seq.) or any other Federal or State law
			 requiring effective communication, barrier removal, or nondiscrimination on the
			 basis of disability.
						(4)ConsiderationsIn
			 developing and issuing the best practices under paragraph (3)(A), the working
			 group shall consider—
						(A)the use
			 of—
							(i)Braille;
							(ii)auditory means,
			 such as—
								(I)talking
			 bottles that provide audible container label information;
								(II)digital voice
			 recorders attached to the prescription drug container; and
								(III)radio frequency
			 identification tags;
								(iii)enhanced visual
			 means, such as—
								(I)large font labels
			 or large font duplicate labels that are affixed or matched to a
			 prescription drug container;
								(II)high-contrast
			 printing; and
								(III)sans-serf font;
			 and
								(iv)other relevant
			 alternatives as determined by the working group;
							(B)whether there are
			 technical, financial, manpower, or other factors unique to pharmacies with 20
			 or fewer retail locations which may pose significant challenges to the adoption
			 of the best practices; and
						(C)such other
			 factors as the working group determines to be appropriate.
						(5)Information
			 campaignUpon completion of development of the best practices
			 under subsection (a)(3), the National Council on Disability, in consultation
			 with the working group, shall conduct an informational and educational campaign
			 designed to inform individuals with disabilities, pharmacists, and the public
			 about such best practices.
					(6)FACA
			 waiverThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the working group.
					(b)GAO
			 Study
					(1)In
			 generalBeginning 18 months after the completion of the
			 development of best practices under subsection (a)(3)(A), the Comptroller
			 General of the United States shall conduct a review of the extent to which
			 pharmacies are utilizing such best practices, and the extent to which barriers
			 to accessible information on prescription drug container labels for blind and
			 visually-impaired individuals continue.
					(2)ReportNot
			 later than September 30, 2016, the Comptroller General of the United States
			 shall submit to Congress a report on the review conducted under paragraph (1).
			 Such report shall include recommendations about how best to reduce the barriers
			 experienced by blind and visually-impaired individuals to independently
			 accessing information on prescription drug container labels.
					(c)DefinitionsIn
			 this section—
					(1)the term
			 pharmacy includes a pharmacy that receives prescriptions and
			 dispenses prescription drugs through an Internet Web site or by mail;
					(2)the term
			 prescription drug means a drug subject to section 503(b)(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)); and
					(3)the term
			 prescription drug container label means the label with the
			 directions for use that is affixed to the prescription drug container by the
			 pharmacist and dispensed to the consumer.
					905.Risk-benefit
			 frameworkSection 505(d) (21
			 U.S.C. 355(d)) is amended by adding at the end the following: The
			 Secretary shall implement a structured risk-benefit assessment framework in the
			 new drug approval process to facilitate the balanced consideration of benefits
			 and risks, a consistent and systematic approach to the discussion and
			 regulatory decisionmaking, and the communication of the benefits and risks of
			 new drugs. Nothing in the preceding sentence shall alter the criteria for
			 evaluating an application for premarket approval of a drug..
			906.Independent
			 study on medical innovation inducement model
				(a)In
			 generalThe Secretary of Health and Human Services shall enter
			 into an agreement with the National Academies to provide expert consultation
			 and conduct a study that evaluates the feasibility and possible consequences of
			 the use of innovation inducement prizes to reward successful medical
			 innovations. Under the agreement, the National Academies shall submit to the
			 Secretary a report on such study not later than 15 months after the date of
			 enactment of this Act.
				(b)Requirements
					(1)In
			 generalThe study conducted under subsection (a) shall model at
			 least 3 separate segments on the medical technologies market as candidate
			 targets for the new incentive system and consider different medical innovation
			 inducement prize design issues, including the challenges presented in the
			 implementation of prizes for end products, open source dividend prizes, and
			 prizes for upstream research.
					(2)Market
			 segmentsThe segments on the medical technologies market that
			 shall be considered under paragraph (1) include—
						(A)all
			 pharmaceutical and biologic drugs and vaccines;
						(B)drugs and
			 vaccines used solely for the treatment of HIV/AIDS; and
						(C)antibiotics.
						(c)ElementsThe
			 study conducted under subsection (a) shall include consideration of each of the
			 following:
					(1)Whether a system
			 of large innovation inducement prizes could work as a replacement for the
			 existing product monopoly/patent-based system, as in effect on the date of
			 enactment of this Act.
					(2)How large the
			 innovation prize funds would have to be in order to induce at least as much
			 research and development investment in innovation as is induced under the
			 current system of time-limited market exclusivity, as in effect on the date of
			 enactment of this Act.
					(3)Whether a system
			 of large innovation inducement prizes would be more or less expensive than the
			 current system of time-limited market exclusivity, as in effect on the date of
			 enactment of this Act, calculated over different time periods.
					(4)Whether a system
			 of large innovation inducement prizes would expand access to new products and
			 improve health outcomes.
					(5)The type of
			 information and decisionmaking skills that would be necessary to manage end
			 product prizes.
					(6)Whether there
			 would there be major advantages in rewarding the incremental impact of
			 innovations, as benchmarked against existing products.
					(7)How open-source
			 dividend prizes could be managed, and whether such prizes would increase access
			 to knowledge, materials, data and technologies.
					(8)Whether a system
			 of competitive intermediaries for interim research prizes would provide an
			 acceptable solution to the valuation challenges for interim prizes.
					XDrug
			 shortages
			1001.Drug
			 shortages
				(a)In
			 generalSection 506C (21
			 U.S.C. 356c) is amended to read as follows:
					
						506C.Discontinuance
				or interruption in the production of life-saving drugs
							(a)In
				generalA manufacturer of a drug—
								(1)that is—
									(A)life-supporting;
									(B)life-sustaining;
									(C)intended for use
				in the prevention of a debilitating disease or condition;
									(D)a sterile
				injectable product; or
									(E)used in emergency
				medical care or during surgery; and
									(2)that is not a
				radio pharmaceutical drug product, a human tissue replaced by a recombinant
				product, a product derived from human plasma protein, or any other product as
				designated by the Secretary,
								shall
				notify the Secretary, in accordance with subsection (b), of a permanent
				discontinuance in the manufacture of the drug or an interruption of the
				manufacture of the drug that could lead to a meaningful disruption in the
				supply of that drug in the United States.(b)TimingA
				notice required under subsection (a) shall be submitted to the
				Secretary—
								(1)at least 6 months
				prior to the date of the discontinuance or interruption; or
								(2)if compliance
				with paragraph (1) is not possible, as soon as practicable.
								(c)Expedited
				inspections and reviewsIf, based on notifications described in
				subsection (a) or any other relevant information, the Secretary concludes that
				there is, or is likely to be, a drug shortage of a drug described in subsection
				(a), the Secretary may—
								(1)expedite the
				review of a supplement to a new drug application submitted under section
				505(b), an abbreviated new drug application submitted under section 505(j), or
				a supplement to such an application submitted under section 505(j) that could
				help mitigate or prevent such shortage; or
								(2)expedite an
				inspection or reinspection of an establishment that could help mitigate or
				prevent such drug shortage.
								(d)Coordination
								(1)Task force and
				strategic plan
									(A)In
				general
										(i)Task
				ForceAs soon as practicable after the date of enactment of the
				Food and Drug Administration Safety and
				Innovation Act, the Secretary shall establish a Task Force to
				develop and implement a strategic plan for enhancing the Secretary’s response
				to preventing and mitigating drug shortages.
										(ii)Strategic
				planThe strategic plan described in clause (i) shall
				include—
											(I)plans for
				enhanced interagency and intraagency coordination, communication, and
				decisionmaking;
											(II)plans for
				ensuring that drug shortages are considered when the Secretary initiates a
				regulatory action that could precipitate a drug shortage or exacerbate an
				existing drug shortage;
											(III)plans for
				effective communication with outside stakeholders, including who the Secretary
				should alert about potential or actual drug shortages, how the communication
				should occur, and what types of information should be shared; and
											(IV)plans for
				considering the impact of drug shortages on research and clinical
				trials.
											(iii)ConsultationIn
				carrying out this subparagraph, the Task Force shall ensure consultation with
				the appropriate offices within the Food and Drug Administration, including the
				Office of the Commissioner, the Center for Drug Evaluation and Research, the
				Office of Regulatory Affairs, and employees within the Department of Health and
				Human Services with expertise regarding drug shortages. The Secretary shall
				engage external stakeholders and experts as appropriate.
										(B)TimingNot
				later than 1 year after the date of enactment Food and Drug Administration Safety and Innovation
				Act, the Task Force shall—
										(i)publish the
				strategic plan described in subparagraph (A); and
										(ii)submit such plan
				to Congress.
										(2)CommunicationThe
				Secretary shall ensure that, prior to any enforcement action or issuance of a
				warning letter that the Secretary determines could reasonably be anticipated to
				lead to a meaningful disruption in the supply in the United States of a drug
				described under subsection (a), there is communication with the appropriate
				office of the Food and Drug Administration with expertise regarding drug
				shortages regarding whether the action or letter could cause, or exacerbate, a
				shortage of the drug.
								(3)ActionIf
				the Secretary determines, after the communication described in paragraph (2),
				that an enforcement action or a warning letter could reasonably cause or
				exacerbate a shortage of a drug described under subsection (a), then the
				Secretary shall evaluate the risks associated with the impact of such shortage
				upon patients and those risks associated with the violation involved before
				taking such action or issuing such letter, unless there is imminent risk of
				serious adverse health consequences or death to humans.
								(4)Reporting by
				other entitiesThe Secretary shall identify or establish a
				mechanism by which healthcare providers and other third-party organizations may
				report to the Secretary evidence of a drug shortage.
								(5)Review and
				constructionNo determination, finding, action, or omission of
				the Secretary under this subsection shall—
									(A)be subject to
				judicial review; or
									(B)be construed to
				establish a defense to an enforcement action by the Secretary.
									(e)Recordkeeping
				and reporting
								(1)RecordkeepingThe
				Secretary shall maintain records related to drug shortages, including with
				respect to each of the following:
									(A)The number of
				manufacturers that submitted a notification to the Secretary under subsection
				(a) in each calendar year.
									(B)The number of
				drug shortages that occurred in each calendar year and a list of drug names,
				drug types, and classes that were the subject of such shortages.
									(C)A list of the
				known factors contributing to the drug shortages described in subparagraph
				(B).
									(D)(i)A list of major actions
				taken by the Secretary to prevent or mitigate the drug shortages described in
				subparagraph (B).
										(ii)The Secretary shall include in the
				list under clause (i) the following:
											(I)The number of applications for which the
				Secretary expedited review under subsection (c)(1) in each calendar
				year.
											(II)The number of establishment inspections
				or reinspections that the Secretary expedited under subsection (c)(2) in each
				calendar year.
											(E)The number of
				notifications submitted to the Secretary under subsection (a) in each calendar
				year.
									(F)The names of
				manufacturers that the Secretary has learned did not comply with the
				notification requirement under subsection (a) in each calendar year.
									(G)The number of
				times in each calendar year that the Secretary determined under subsection
				(d)(3) that an enforcement action or a warning letter could reasonably cause or
				exacerbate a shortage of a drug described under subsection (a), but did not
				evaluate the risks associated with the impact of such shortage upon patients
				and those risks associated with the violation involved before taking such
				action or issuing such letter on the grounds that there was imminent risk of
				serious adverse health consequences or death to humans, and a summary of the
				determinations.
									(H)A summary of the
				communications made and actions taken under subsection (d) in each calendar
				year.
									(I)Any other
				information the Secretary deems appropriate to better prevent and mitigate drug
				shortages.
									(2)Trend
				analysisThe Secretary is authorized to retain a third party to
				conduct a study, if the Secretary believes such a study would help clarify the
				causes, trends, or solutions related to drug shortages.
								(3)Annual
				summaryNot later than 18 months after the date of enactment of
				the Food and Drug Administration Safety and
				Innovation Act, and annually thereafter, the Secretary shall
				submit to the Committee on Health, Education, Labor, and Pensions of the Senate
				and the Committee on Energy and Commerce of the House of Representatives a
				report summarizing, with respect to the 1-year period preceding such report,
				the information described in paragraph (1). Such report shall not include any
				information that is exempt from disclosure under subsection (a) of section 552
				of title 5, United States Code, by reason of subsection (b)(4) of such
				section.
								(f)DefinitionsFor
				purposes of this section—
								(1)the term
				drug—
									(A)means a drug (as
				defined in section 201(g)) that is intended for human use; and
									(B)does not include
				biological products (as defined in section 351 of the Public Health Service
				Act), unless otherwise provided by the Secretary in the regulations promulgated
				under subsection (h);
									(2)the term
				drug shortage or shortage, with respect to a drug,
				means a period of time when the demand or projected demand for the drug within
				the United States exceeds the supply of the drug; and
								(3)the term
				meaningful disruption—
									(A)means a change in
				production that is reasonably likely to lead to a reduction in the supply of a
				drug by a manufacturer that is more than negligible and impacts the ability of
				the manufacturer to fill orders or meet expected demand for its product;
				and
									(B)does not include
				interruptions in manufacturing due to matters such as routine maintenance or
				insignificant changes in manufacturing so long as the manufacturer expects to
				resume operations in a short period of time.
									(g)DistributionTo
				the maximum extent practicable, the Secretary may distribute information on
				drug shortages and on the permanent discontinuation of the drugs described in
				this section to appropriate provider and patient organizations, except that any
				such distribution shall not include any information that is exempt from
				disclosure under section 552 of title 5, United States Code, by reason of
				subsection (b)(4) of such section.
							(h)Regulations
								(1)In
				generalNot later than 18 months after the date of enactment of
				the Food and Drug Administration Safety and
				Innovation Act, the Secretary shall adopt a final regulation
				implementing this section.
								(2)Inclusion of
				biological products
									(A)In
				generalThe Secretary may by regulation apply this section to
				biological products (as defined in section 351 of the Public Health Service
				Act) if the Secretary determines such inclusion would benefit the public
				health.
									(B)Rule for
				vaccinesIf the Secretary applies this section to vaccines
				pursuant to subparagraph (A), the Secretary shall—
										(i)consider whether
				the notification requirement under subsection (a) may be satisfied by
				submitting a notification to the Centers for Disease Control and Prevention
				under the vaccine shortage notification program of such Centers; and
										(ii)explain the
				determination made by the Secretary under clause (i) in the regulation.
										(3)ProcedureIn
				promulgating a regulation implementing this section, the Secretary
				shall—
									(A)issue a notice of
				proposed rulemaking that includes the proposed regulation;
									(B)provide a period
				of not less than 60 days for comments on the proposed regulation; and
									(C)publish the final
				regulation not less than 30 days before the regulation’s effective date.
									(4)RestrictionsNotwithstanding
				any other provision of Federal law, in implementing this section, the Secretary
				shall only promulgate regulations as described in paragraph
				(3).
								.
				(b)Effect of
			 notificationThe submission of a notification to the Secretary of
			 Health and Human Services (referred to in this section as the
			 Secretary) for purposes of complying with the requirement in
			 section 506C(a) of the Federal Food, Drug, and Cosmetic Act (as amended by
			 subsection (a)) shall not be construed—
					(1)as an admission
			 that any product that is the subject of such notification violates any
			 provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.);
			 or
					(2)as evidence of an
			 intention to promote or market the product for an indication or use for which
			 the product has not been approved by the Secretary.
					(c)Internal
			 reviewNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall—
					(1)analyze and
			 review the regulations promulgated under the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.), the guidances or policies issued under such Act
			 related to drugs intended for human use, and the practices of the Food and Drug
			 Administration regarding enforcing such Act related to manufacturing of such
			 drugs, to identify any such regulations, guidances, policies, or practices that
			 cause, exacerbate, prevent, or mitigate drug shortages (as defined in section
			 506C of the Federal Food, Drug, and Cosmetic Act (as amended by subsection
			 (a)); and
					(2)determine how
			 regulations, guidances, policies, or practices identified under paragraph (1)
			 should be modified, streamlined, expanded, or discontinued in order to reduce
			 or prevent such drug shortages, taking into consideration the effect of any
			 changes on the public health.
					(d)Study on Market
			 Factors Contributing to Drug Shortages and Stockpiling
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States, in consultation with the
			 Secretary, the Department of Health and Human Services Office of the Inspector
			 General, the Attorney General, and Chairman of the Federal Trade Commission,
			 shall publish a report reviewing any findings that drug shortages (as so
			 defined) have led market participants to stockpile affected drugs or sell them
			 at significantly increased prices, the impact of such activities on Federal
			 revenue, and any economic factors that have exacerbated or created a market for
			 such actions.
					(2)ContentThe
			 report under paragraph (1) shall include—
						(A)an analysis of
			 the incidence of any of the activities described in paragraph (1) and the
			 effect of such activities on the public health;
						(B)an evaluation of
			 whether in such cases there is a correlation between drugs in shortage
			 and—
							(i)the
			 number of manufacturers producing such drugs;
							(ii)the pricing
			 structure, including Federal reimbursements, for such drugs before such drugs
			 were in shortage, and to the extent possible, revenue received by each such
			 manufacturer of such drugs;
							(iii)pricing
			 structure and revenue, to the extent possible, for the same drugs when sold
			 under the conditions described in paragraph (1); and
							(iv)the impact of
			 contracting practices by market participants (including manufacturers,
			 distributors, group purchasing organizations, and providers) on competition,
			 access to drugs, and pricing of drugs;
							(C)whether the
			 activities described in paragraph (1) are consistent with applicable law;
			 and
						(D)recommendations
			 to Congress on what, if any, additional reporting or enforcement actions are
			 necessary.
						(3)Trade Secret
			 and Confidential informationNothing in this subsection alters or
			 amends section 1905 of title 18, United States Code, or section 552(b)(4) of
			 title 5, United States Code.
					(e)Guidance
			 regarding repackagingNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall issue guidance that clarifies the
			 policy of the Food and Drug Administration regarding hospital pharmacies
			 repackaging and safely transferring repackaged drugs among hospitals within a
			 common health system during a drug shortage, as identified by the
			 Secretary.
				XIOther
			 provisions
			AReauthorizations
				1101.Reauthorization
			 of provision relating to exclusivity of certain drugs containing single
			 enantiomersSection 505(u)(4)
			 (21 U.S.C. 355(u)(4)) is amended by striking 2012 and inserting
			 2017.
				1102.Reauthorization of
			 the Critical Path Public-Private PartnershipsSection 566(f) (21 U.S.C. 360bbb–5(f)) is
			 amended by striking 2012 and inserting
			 2017.
				BMedical gas
			 product regulation
				1111.Regulation of
			 medical gas products
					(a)RegulationChapter
			 V (21 U.S.C. 351 et seq.) is amended by adding at the end the following:
						
							GMedical gas
				products
								575.DefinitionsIn this subchapter:
									(1)The term
				designated medical gas product means any of the following:
										(A)Oxygen, that
				meets the standards set forth in an official compendium.
										(B)Nitrogen, that
				meets the standards set forth in an official compendium.
										(C)Nitrous oxide,
				that meets the standards set forth in an official compendium.
										(D)Carbon dioxide,
				that meets the standards set forth in an official compendium.
										(E)Helium, that
				meets the standards set forth in an official compendium.
										(F)Carbon monoxide,
				that meets the standards set forth in an official compendium.
										(G)Medical air, that
				meets the standards set forth in an official compendium.
										(H)Any other medical
				gas product deemed appropriate by the Secretary, unless any period of
				exclusivity under section 505(c)(3)(E)(ii) or 505(j)(5)(F)(ii), or the
				extension of any such period under section 505A, applicable to such medical gas
				product has not expired.
										(2)The term
				medical gas product means a drug that—
										(A)is manufactured
				or stored in a liquefied, nonliquefied, or cryogenic state; and
										(B)is administered
				as a gas.
										576.Regulation of
				medical gas products
									(a)Certification
				of designated medical gas products
										(1)Submission
											(A)In
				generalBeginning on the date of enactment of this section, any
				person may file with the Secretary a request for a certification of a
				designated medical gas product.
											(B)ContentA
				request under subparagraph (A) shall contain—
												(i)a
				description of the medical gas product;
												(ii)the name and
				address of the sponsor;
												(iii)the name and
				address of the facility or facilities where the gas product is or will be
				manufactured; and
												(iv)any other
				information deemed appropriate by the Secretary to determine whether the
				medical gas product is a designated medical gas product.
												(2)Grant of
				certificationA certification described under paragraph (1)(A)
				shall be determined to have been granted unless, not later than 60 days after
				the filing of a request under paragraph (1), the Secretary finds that—
											(A)the medical gas
				product subject to the certification is not a designated medical gas
				product;
											(B)the request does
				not contain the information required under paragraph (1) or otherwise lacks
				sufficient information to permit the Secretary to determine that the gas
				product is a designated medical gas product; or
											(C)granting the
				request would be contrary to public health.
											(3)Effect of
				certification
											(A)In
				general
												(i)Approved
				usesA designated medical gas product for which a certification
				is granted under paragraph (2) is deemed, alone or in combination with another
				designated gas product or products as medically appropriate, to have in effect
				an approved application under section 505 or 512, subject to all applicable
				postapproval requirements, for the following indications for use:
													(I)Oxygen for the
				treatment or prevention of hypoxemia or hypoxia.
													(II)Nitrogen for use
				in hypoxic challenge testing.
													(III)Nitrous oxide
				for analgesia.
													(IV)Carbon dioxide
				for use in extracorporeal membrane oxygenation therapy or respiratory
				stimulation.
													(V)Helium for the
				treatment of upper airway obstruction or increased airway resistance.
													(VI)Medical air to
				reduce the risk of hyperoxia.
													(VII)Carbon monoxide
				for use in lung diffusion testing.
													(VIII)Any other
				indication for use for a designated medical gas product or combination of
				designated medical gas products deemed appropriate by the Secretary, unless any
				period of exclusivity under clause (iii) or (iv) of section 505(c)(3)(E), under
				clause (iii) or (iv) of section 505(j)(5)(F), or under section 527, or the
				extension of any such period under section 505A, applicable to such indication
				for use for such gas product or combination of products has not expired.
													(ii)LabelingThe
				requirements established in sections 503(b)(4) and 502(f) shall be deemed to
				have been met for a designated medical gas product if the labeling on final use
				containers of such gas product bears the information required by section
				503(b)(4) and a warning statement concerning the use of the gas product, as
				determined by the Secretary by regulation, as well as appropriate directions
				and warnings concerning storage and handling.
												(B)Inapplicability
				of exclusivity provisions
												(i)Effect on
				ineligibilityNo designated medical gas product deemed under
				paragraph (3)(A)(i) to have in effect an approved application shall be eligible
				for any periods of exclusivity under sections 505(c), 505(j), or 527, or the
				extension of any such period under section 505A, on the basis of such deemed
				approval.
												(ii)Effect on
				certificationNo period of exclusivity under sections 505(c),
				505(j), or section 527, or the extension of any such period under section 505A,
				with respect to an application for a drug shall prohibit, limit, or otherwise
				affect the submission, grant, or effect of a certification under this section,
				except as provided in paragraph (3)(A)(i)(VIII).
												(4)Withdrawal,
				suspension, or revocation of approval
											(A)In
				generalNothing in this subchapter limits the authority of the
				Secretary to withdraw or suspend approval of a drug, including a designated
				medical gas product deemed under this section to have in effect an approved
				application, under section 505 or section 512.
											(B)RevocationThe
				Secretary may revoke the grant of a certification under this section if the
				Secretary determines that the request for certification contains any material
				omission or falsification.
											(b)Prescription
				requirement
										(1)In
				generalA designated medical gas product shall be subject to
				section 503(b)(1) unless the Secretary exercises the authority provided in
				section 503(b)(3) to remove such gas product from the requirements of section
				503(b)(1) or the use in question is authorized pursuant to another provision of
				this Act relating to use of medical products in emergencies.
										(2)Exception for
				oxygen
											(A)In
				generalNotwithstanding paragraph (1), oxygen may be provided
				without a prescription for the following uses:
												(i)The use in the
				event of depressurization or other environmental oxygen deficiency.
												(ii)The use in the
				event of oxygen deficiency or use in emergency resuscitation, when administered
				by properly trained personnel.
												(B)LabelingFor
				oxygen provided pursuant to subparagraph (A), the requirements established in
				section 503(b)(4) shall be deemed to have been met if the labeling of the
				oxygen bears a warning that the medical gas product can be used for emergency
				use only and for all other medical applications a prescription is
				required.
											(c)Inapplicability
				of drugs fees to designated medical gas productsA designated medical gas product deemed
				under this section to have in effect an approved application shall not be
				assessed fees under section 736(a) on the basis of such deemed
				approval.
									.
					1112.Regulations
					(a)Review of
			 regulationsNot later than 18 months after the date of enactment
			 of this Act, the Secretary of Health and Human Services (referred to in this
			 section as the Secretary) shall, after obtaining input from
			 medical gas product manufacturers, and any other interested members of the
			 public, submit a report to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Energy and Commerce of the House of
			 Representatives regarding any changes to the Federal drug regulations in title
			 21, Code of Federal Regulations that the Secretary determines to be
			 necessary.
					(b)Amended
			 regulationsIf the Secretary determines that changes to the
			 Federal drug regulations in title 21, Code of Federal Regulations are necessary
			 under subsection (a), the Secretary shall issue final regulations implementing
			 such changes not later than 4 years after the date of enactment of this
			 Act.
					1113.ApplicabilityNothing in this subtitle or the amendments
			 made by this subtitle shall apply to—
					(1)a drug that is covered by an application
			 under section 505 or 512 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355, 360b) approved prior to May 1, 2012; or
					(2)any of the gases listed in subparagraphs
			 (A) through (G) of section 575(1) of such Act (as added by section 1111), or
			 any mixture of any such gases, for an indication that—
						(A)is not included in, or is different from,
			 those specified in subclauses (I) through (VII) of section 576(a)(3)(i) of such
			 Act (as added by section 1111); and
						(B)is approved on or after May 1, 2012,
			 pursuant to an application submitted under section 505 or 512 of such
			 Act.
						CMiscellaneous
			 provisions
				1121.Advisory
			 committee conflicts of interestSection 712 (21 U.S.C. 379d–1) is
			 amended—
					(1)in subsection (b)—
						(A)by striking paragraph (2); and
						(B)in paragraph (1)—
							(i)by redesignating subparagraph (B) as
			 paragraph (2) and moving such paragraph, as so redesignated, 2 ems to the
			 left;
							(ii)in subparagraph (A), by redesignating
			 clauses (i) through (iii) as subparagraphs (A) through (C), respectively, and
			 moving such subparagraphs, as so redesignated, 2 ems to the left;
							(iii)in subparagraph (A), as so redesignated, by
			 inserting , including strategies to increase the number of special
			 Government employees across medical and scientific specialties in areas where
			 the Secretary would benefit from specific scientific, medical, or technical
			 expertise necessary for the performance of its regulatory
			 responsibilities before the semicolon at the end;
							(iv)by striking (1)
			 Recruitment.— and inserting (1)
			 Recruitment in
			 general.—The Secretary shall—;
							(v)by
			 striking (A) In
			 general.—The Secretary shall—;
							(vi)by
			 redesignating clauses (i) through (iii) of paragraph (2) (as so redesignated)
			 as subparagraphs (A) through (C), respectively, and moving such subparagraphs,
			 as so redesignated, 2 ems to the left;
							(vii)in paragraph
			 (2) (as so redesignated), in the matter before subparagraph (A) (as so
			 redesignated), by striking subparagraph (A) and inserting
			 paragraph (1); and
							(viii)by adding at
			 the end the following:
								
									(3)Recruitment
				through referralsIn carrying out paragraph (1), the Secretary
				shall, in order to further the goal of including in advisory committees the
				most qualified and specialized experts in the specific diseases to be
				considered by such advisory committees, at least every 180 days, request
				referrals from a variety of stakeholders, including the Institute of Medicine,
				the National Institutes of Health, product developers, patient groups, disease
				advocacy organizations, professional societies, medical societies, including
				the American Academy of Medical Colleges, and other governmental
				organizations.
									;
							(2)by amending
			 subsection (c)(2)(C) to read as follows:
						
							(C)Consideration
				by SecretaryThe Secretary shall ensure that each determination
				made under subparagraph (B) considers the type, nature, and magnitude of the
				financial interests at issue and the public health interest in having the
				expertise of the member with respect to the particular matter before the
				advisory
				committee.
							;
					(3)in subsection
			 (e), by inserting , and shall make publicly available, after
			 House of Representatives; and
					(4)by adding at the
			 end the following:
						
							(g)Guidance on
				reported financial interest or involvementThe Secretary shall
				issue guidance that describes how the Secretary reviews the financial interests
				and involvement of advisory committee members that are reported under
				subsection (c)(1) but that the Secretary determines not to meet the definition
				of a disqualifying interest under section 208 of title 18, United States Code
				for the purposes of participating in a particular
				matter.
							.
				
					1122.Guidance document
			 regarding product promotion using the InternetNot later than 2 years after the date of
			 enactment this Act, the Secretary of Health and Human Services shall issue
			 guidance that describes Food and Drug Administration policy regarding the
			 promotion, using the Internet (including social media), of medical products
			 that are regulated by such Administration.
				1123.Electronic
			 submission of applicationsSubchapter D of chapter VII (21 U.S.C. 379k
			 et seq.) is amended by inserting after section 745 the following:
					
						745A.Electronic
				format for submissions
							(a)Drugs and
				biologics
								(1)In
				generalBeginning no earlier than 24 months after the issuance of
				a final guidance issued after public notice and opportunity for comment,
				submissions under subsection (b), (i), or (j) of section 505 of this Act or
				subsection (a) or (k) of section 351 of the Public Health Service Act shall be
				submitted in such electronic format as specified by the Secretary in such
				guidance.
								(2)Guidance
				contentsIn the guidance
				under
				paragraph (1), the Secretary
				may—
									(A)provide a
				timetable for establishment by the Secretary of further standards for
				electronic submission as required by such paragraph; and
									(B)set forth criteria
				for waivers of and exemptions from the requirements of this subsection.
									(3)ExceptionThis
				subsection shall not apply to submissions described in section 561.
								(b)Devices
								(1)In
				generalBeginning after the issuance of final guidance
				implementing this paragraph, pre-submissions and submissions for devices under
				section 510(k), 513(f)(2)(A), 515(c), 515(d), 515(f), 520(g), 520(m), or 564 of
				this Act or section 351 of the Public Health Service Act, and any supplements
				to such pre-submissions or submissions, shall include an electronic copy of
				such pre-submissions or submissions.
								(2)Guidance
				contentsIn the guidance
				under
				paragraph (1), the Secretary
				may—
									(A)provide standards
				for the electronic copy required under such paragraph; and
									(B)set forth criteria
				for waivers of and exemptions from the requirements of this
				subsection.
									.
				1124.Combating
			 prescription drug abuse
					(a)In
			 generalTo combat the significant rise in prescription drug abuse
			 and the consequences of such abuse, the Secretary of Health and Human Services
			 (referred to in this section as the Secretary), acting through
			 the Commissioner of Food and Drugs (referred to in this section as the
			 Commissioner) and in coordination with other Federal agencies,
			 as appropriate, shall review current Federal initiatives and identify gaps and
			 opportunities with respect to ensuring the safe use of prescription drugs with
			 the potential for abuse.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 issue a report to Congress on the findings of the review under subsection (a).
			 Such report shall include recommendations on—
						(1)how best to
			 leverage and build upon existing Federal and federally funded data sources,
			 such as prescription drug monitoring program data and the sentinel initiative
			 of the Food and Drug Administration under section 505(k)(3) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351(k)(3)), as it relates to collection
			 of information relevant to adverse events, patient safety, and patient
			 outcomes, to create a centralized data clearinghouse and early warning
			 tool;
						(2)how best to
			 develop and disseminate widely best practices models and suggested standard
			 requirements to States for achieving greater interoperability and effectiveness
			 of prescription drug monitoring programs, especially with respect to producing
			 standardized data on adverse events, patient safety, and patient outcomes;
			 and
						(3)how best to
			 develop provider and patient education tools and a strategy to widely
			 disseminate such tools and assess the efficacy of such tools.
						(c)Guidance on
			 tamper-deterrent productsNot later than 6 months after the date
			 of enactment of this Act, the Secretary, acting through the Commissioner, shall
			 promulgate guidance on the development of tamper-deterrent drug
			 products.
					1125.Tanning bed
			 labelingNot later than 18
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services shall determine whether to amend the warning label requirements
			 for sunlamp products to include specific requirements to more clearly and
			 effectively convey the risks that such products pose for the development of
			 irreversible damage to the eyes and skin, including skin cancer.
				1126.Optimizing
			 global clinical trialsSubchapter E of chapter V (21 U.S.C. 360bbb
			 et seq.), as amended by section 903, is further amended by adding at the end
			 the following:
					
						569A.Optimizing
				global clinical trials
							(a)In
				generalThe Secretary shall—
								(1)work with other
				regulatory authorities of similar standing, medical research companies, and
				international organizations to foster and encourage uniform,
				scientifically-driven clinical trial standards with respect to medical products
				around the world; and
								(2)enhance the
				commitment to provide consistent parallel scientific advice to manufacturers
				seeking simultaneous global development of new medical products in order
				to—
									(A)enhance medical
				product development;
									(B)facilitate the
				use of foreign data; and
									(C)minimize the need
				to conduct duplicative clinical studies, preclinical studies, or non-clinical
				studies.
									(b)Medical
				productIn this section, the term medical product
				means a drug, as defined in subsection (g) of section 201, a device, as defined
				in subsection (h) of such section, or a biological product, as defined in
				section 351(i) of the Public Health Service Act.
							(c)Savings
				clauseNothing in this section shall alter the criteria for
				evaluating the safety or effectiveness of a medical product under this
				Act.
							.
				1127.Advancing
			 regulatory science to promote public health innovation
					(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services (referred to in this section as
			 the Secretary) shall develop a strategy and implementation plan
			 for advancing regulatory science for medical products in order to promote the
			 public health and advance innovation in regulatory decisionmaking.
					(b)RequirementsThe
			 strategy and implementation plan developed under subsection (a) shall be
			 consistent with the user fee performance goals in the Prescription Drug User
			 Fee Agreement commitment letter, the Generic Drug User Fee Agreement commitment
			 letter, and the Biosimilar User Fee Agreement commitment letter transmitted by
			 the Secretary to Congress on January 13, 2012, and the Medical Device User Fee
			 Agreement commitment letter transmitted by the Secretary to Congress on April
			 20, 2012, and shall—
						(1)identify a clear
			 vision of the fundamental role of efficient, consistent, and predictable,
			 science-based decisions throughout regulatory decisionmaking of the Food and
			 Drug Administration with respect to medical products;
						(2)identify the
			 regulatory science priorities of the Food and Drug Administration directly
			 related to fulfilling the mission of the agency with respect to decisionmaking
			 concerning medical products and allocation of resources towards such regulatory
			 science priorities;
						(3)identify
			 regulatory and scientific gaps that impede the timely development and review
			 of, and regulatory certainty with respect to, the approval, licensure, or
			 clearance of medical products, including with respect to companion products and
			 new technologies, and facilitating the timely introduction and adoption of new
			 technologies and methodologies in a safe and effective manner;
						(4)identify clear,
			 measurable metrics by which progress on the priorities identified under
			 paragraph (2) and gaps identified under paragraph (3) will be measured by the
			 Food and Drug Administration, including metrics specific to the integration and
			 adoption of advances in regulatory science described in paragraph (5) and
			 improving medical product decisionmaking, in a predictable and science-based
			 manner; and
						(5)set forth how the
			 Food and Drug Administration will ensure that advances in regulatory science
			 for medical products are adopted, as appropriate, on an ongoing basis and in an
			 manner integrated across centers, divisions, and branches of the Food and Drug
			 Administration, including by senior managers and reviewers, including through
			 the—
							(A)development,
			 updating, and consistent application of guidance documents that support medical
			 product decisionmaking; and
							(B)the adoption of
			 the tools, methods, and processes under section 566 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360bbb–5).
							(c)Annual
			 performance reportsAs part of the annual performance reports
			 submitted to Congress under sections 736B(a) (as amended by section 104),
			 738A(a) (as amended by section 204), 744C(a) (as added by section 303), and
			 744I(a) (as added by section 403) of the Federal Food, Drug, and Cosmetic Act
			 for each of fiscal years 2013 through 2017, the Secretary shall annually report
			 on the progress made with respect to—
						(1)advancing the
			 regulatory science priorities identified under paragraph (2) of subsection (b)
			 and resolving the gaps identified under paragraph (3) of such subsection,
			 including reporting on specific metrics identified under paragraph (4) of such
			 subsection;
						(2)the integration
			 and adoption of advances in regulatory science as set forth in paragraph (5) of
			 such subsection; and
						(3)the progress made
			 in advancing the regulatory science goals outlined in the Prescription Drug
			 User Fee Agreement commitment letter, the Generic Drug User Fee Agreement
			 commitment letter, and the Biosimilar User Fee Agreement commitment letter
			 transmitted by the Secretary to Congress on January 13, 2012, and the Medical
			 Device User Fee Agreement transmitted by the Secretary to Congress on April 20,
			 2012.
						(d)Independent
			 assessmentNot later than January 1, 2016, the Comptroller
			 General of the United States shall submit to Congress a report—
						(1)detailing the
			 progress made by the Food and Drug Administration in meeting the priorities and
			 addressing the gaps identified in subsection (b), including any outstanding
			 gaps; and
						(2)containing
			 recommendations, as appropriate, on how regulatory science initiatives for
			 medical products can be strengthened and improved to promote the public health
			 and advance innovation in regulatory decisionmaking.
						(e)Medical
			 productIn this section, the term medical product
			 means a drug, as defined in subsection (g) of section 201 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 321), a device, as defined in subsection (h)
			 of such section, or a biological product, as defined in section 351(i) of the
			 Public Health Service Act.
					1128.Information
			 technology
					(a)HHS
			 reportNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services shall—
						(1)report to
			 Congress on—
							(A)the milestones
			 and a completion date for developing and implementing a comprehensive
			 information technology strategic plan to align the information technology
			 systems modernization projects with the strategic goals of the Food and Drug
			 Administration, including results-oriented goals, strategies, milestones,
			 performance measures;
							(B)efforts to
			 finalize and approve a comprehensive inventory of the information technology
			 systems of the Food and Drug Administration that includes information
			 describing each system, such as costs, system function or purpose, and status
			 information, and incorporate use of the system portfolio into the information
			 investment management process of the Food and Drug Administration;
							(C)the ways in which
			 the Food and Drug Administration uses the plan described in subparagraph (A) to
			 guide and coordinate the modernization projects and activities of the Food and
			 Drug Administration, including the interdependencies among projects and
			 activities; and
							(D)the extent to
			 which the Food and Drug Administration has fulfilled or is implementing
			 recommendations of the Government Accountability Office with respect to the
			 Food and Drug Administration and information technology; and
							(2)develop—
							(A)a documented
			 enterprise architecture program management plan that includes the tasks,
			 activities, and timeframes associated with developing and using the
			 architecture and addresses how the enterprise architecture program management
			 will be performed in coordination with other management disciplines, such as
			 organizational strategic planning, capital planning and investment control, and
			 performance management; and
							(B)a skills
			 inventory, needs assessment, gap analysis, and initiatives to address skills
			 gaps as part of a strategic approach to information technology human capital
			 planning.
							(b)GAO
			 reportNot later than January 1, 2016, the Comptroller General of
			 the United States shall issue a report regarding the strategic plan described
			 in subsection (a)(1)(A) and related actions carried out by the Food and Drug
			 Administration. Such report shall assess the progress the Food and Drug
			 Administration has made on—
						(1)the development
			 and implementation of a comprehensive information technology strategic plan,
			 including the results-oriented goals, strategies, milestones, and performance
			 measures identified in subsection (a)(1)(A);
						(2)the effectiveness
			 of the comprehensive information technology strategic plan described in
			 subsection (a)(1)(A), including the results-oriented goals and performance
			 measures; and
						(3)the extent to
			 which the Food and Drug Administration has fulfilled recommendations of the
			 Government Accountability Office with respect to such agency and information
			 technology.
						1129.Reporting
			 requirementsSubchapter A of
			 chapter VII (21 U.S.C. 371 et seq.), as amended by section 208, is further
			 amended by adding at the end the following:
					
						715.Reporting
				requirements
							(a)New
				drugsBeginning with fiscal
				year 2013 and ending with fiscal year 2017, not later than 120 days after the
				end of each fiscal year for which fees are collected under part 2 of subchapter
				C, the Secretary shall prepare and submit to the Committee on Health Education,
				Labor, and Pensions of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a report concerning, for all applications for
				approval of a new drug under section 505(b) of this Act or a new biological
				product under section 351(a) of the Public Health Service Act filed in the
				previous fiscal year—
								(1)the number of
				such applications that met the goals identified for purposes of part 2 of
				subchapter C in the letters from the Secretary of Health and Human Services to
				the Chairman of the Committee on Health, Education, Labor, and Pensions of the
				Senate and the Chairman of the Committee on Energy and Commerce of the House of
				Representatives, as set forth in the Congressional Record;
								(2)the percentage of
				such applications that were approved;
								(3)the percentage of
				such applications that were issued complete response letters;
								(4)the percentage of
				such applications that were subject to a refuse-to-file action;
								(5)the percentage of
				such applications that were withdrawn; and
								(6)the average total
				time to decision by the Secretary for all applications for approval of a new
				drug under section 505(b) of this Act or a new biological product under section
				351(a) of the Public Health Service Act filed in the previous fiscal year,
				including the number of calendar days spent during the review by the Food and
				Drug Administration and the number of calendar days spent by the sponsor
				responding to a complete response letter or relevant legal, scientific, or
				medical questions raised by the
				Secretary.
								.
					
						(b)Generic
				drugsBeginning with fiscal year 2013 and ending after fiscal
				year 2017, not later than 120 days after the end of each fiscal year for which
				fees are collected under part 7 of subchapter C, the Secretary shall prepare
				and submit to the Committee on Health Education, Labor, and Pensions of the
				Senate and the Committee on Energy and Commerce of the House of Representatives
				a report concerning, for all applications for approval of a generic drug under
				section 505(j), amendments to such applications, and prior approval supplements
				with respect to such applications filed in the previous fiscal year—
							(1)the number of
				such applications that met the goals identified for purposes of part 7 of
				subchapter C, in the letters from the Secretary of Health and Human Services to
				the Chairman of the Committee on Health, Education, Labor, and Pensions of the
				Senate and the Chairman of the Committee on Energy and Commerce of the House of
				Representatives, as set forth in the Congressional Record;
							(2)the average total
				time to decision by the Secretary for applications for approval of a generic
				drug under section 505(j), amendments to such applications, and prior approval
				supplements with respect to such applications filed in the previous fiscal
				year, including the number of calendar days spent during the review by the Food
				and Drug Administration and the number of calendar days spent by the sponsor
				responding to a complete response letter or relevant legal, scientific, or
				medical questions raised by the Secretary;
							(3)the total number
				of applications under section 505(j), amendments to such applications, and
				prior approval supplements with respect to such applications that were pending
				with the Secretary for more than 10 months on the date of enactment of the
				Food and Drug Administration Safety and
				Innovation Act; and
							(4)the number of
				applications described in paragraph (3) on which the Food and Drug
				Administration took final regulatory action in the previous fiscal year.
							(c)Biosimilar
				biological products
							(1)In
				generalBeginning with fiscal year 2014, not later than 120 days
				after the end of each fiscal year for which fees are collected under part 8 of
				subchapter C, the Secretary shall prepare and submit to the Committee on Health
				Education, Labor, and Pensions of the Senate and the Committee on Energy and
				Commerce of the House of Representatives a report concerning—
								(A)the number of
				applications for approval filed under section 351(k) of the Public Health
				Service Act; and
								(B)the percentage of
				applications described in subparagraph (A) that were approved by the
				Secretary.
								(2)Additional
				informationAs part of the performance report described in
				paragraph (1), the Secretary shall include an explanation of how the Food and
				Drug Administration is managing the biological product review program to ensure
				that the user fees collected under part 2 are not used to review an application
				under section 351(k) of the Public Health Service
				Act.
							.
				1130.Strategic
			 integrated management plan
					(a)Strategic
			 integrated management planNot later than 1 year after the date
			 of enactment of this Act, the Secretary of Health and Human Services (referred
			 to in this section as the Secretary) shall submit to Congress a
			 strategic integrated management plan for the Center for Drug Evaluation and
			 Research, the Center for Biologics Evaluation and Research, and the Center for
			 Devices and Radiological Health. Such strategic management plan shall—
						(1)identify
			 strategic institutional goals and priorities for the Center for Drug Evaluation
			 and Research, the Center for Biologics Evaluation and Research, and the Center
			 for Devices and Radiological Health;
						(2)describe the
			 actions the Secretary will take to recruit, retain, train, and continue to
			 develop the workforce at the Center for Drug Evaluation and Research, the
			 Center for Biologics Evaluation and Research, and the Center for Devices and
			 Radiological Health to fulfill the public health mission of the Food and Drug
			 Administration; and
						(3)identify
			 results-oriented, outcome-based measures that the Secretary will use to measure
			 the progress of achieving the strategic goals and priorities identified under
			 paragraph (1) and the effectiveness of the actions identified under paragraph
			 (2), including metrics to ensure that managers and reviewers of the Center for
			 Drug Evaluation and Research, the Center for Biologics Evaluation and Research,
			 and the Center for Devices and Radiological Health are familiar with and
			 appropriately and consistently apply the requirements under the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), including new requirements
			 under parts 2, 3, 7, and 8 of subchapter C of title VII of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 379f et seq.).
						(b)ReportNot
			 later than January 1, 2016, the Comptroller General of the United States shall
			 issue a report regarding the strategic management plan described in subsection
			 (a) and related actions carried out by the Food and Drug Administration. Such
			 report shall—
						(1)assess the
			 effectiveness of the actions described in subsection (a)(2) in recruiting,
			 retaining, training, and developing the workforce at the Center for Drug
			 Evaluation and Research, the Center for Biologics Evaluation and Research, and
			 the Center for Devices and Radiological Health in fulfilling the public health
			 mission of the Food and Drug Administration;
						(2)assess the
			 effectiveness of the measures identified under subsection (a)(3) in gauging
			 progress against the strategic goals and priorities identified under subsection
			 (a)(1);
						(3)assess the extent
			 to which the Center for Drug Evaluation and Research, the Center for Biologics
			 Evaluation and Research, and the Center for Devices and Radiological Health are
			 using the identified results-oriented set of performance measures in tracking
			 their workload by strategic goals and the effectiveness of such
			 measures;
						(4)assess the extent
			 to which performance information is collected, analyzed, and acted on by
			 managers; and
						(5)make
			 recommendations, as appropriate, regarding how the strategic management plan
			 and related actions of the Center for Drug Evaluation and Research, the Center
			 for Biologics Evaluation and Research, and the Center for Devices and
			 Radiological Health could be improved to fulfill the public health mission of
			 the Food and Drug Administration in as efficient and effective manner as
			 possible.
						1131.Drug
			 development and bioequivalence testing
					(a)In
			 generalSection 505–1 (21
			 U.S.C. 355–1) is amended by adding at the end the following:
						
							(k)Drug
				development and bioequivalence testing
								(1)In
				generalNotwithstanding any other provision of law, if a drug is
				a covered drug, no elements to ensure safe use shall prohibit, or be construed
				or applied to prohibit, supply of such drug to any eligible drug developer for
				the purpose of developing, or conducting bioequivalence testing necessary to
				support, an application under subsection (b)(2) or (j) of section 505 of this
				Act or section 351(k) of the Public Health Service Act, if the Secretary has
				issued a written notice described in paragraph (2), and the eligible drug
				developer has agreed to comply with the terms of the notice.
								(2)Written
				noticeFor purposes of this subsection, the Secretary shall issue
				a written notice to an eligible drug developer and the holder of an application
				for a covered drug authorizing the supply of a drug to such eligible drug
				developer for purposes of bioequivalence testing if—
									(A)the eligible drug
				developer has agreed to comply with any conditions the Secretary considers
				necessary; and
									(B)the eligible drug
				developer has submitted and the Secretary has approved a protocol for
				bioequivalence testing that includes protections that the Secretary finds will
				provide assurance of safety comparable to the assurance of safety provided by
				the elements to ensure safe use in the risk evaluation and mitigation strategy
				for the covered drug.
									(3)Additional
				required elementThe Secretary shall require as an element of
				each risk evaluation and mitigation strategy approved by the Secretary that the
				holder of an application for a covered drug shall not restrict the resale of
				the covered drug to an eligible drug developer that receives a written notice
				from the Secretary under paragraph (2).
								(4)PenaltiesFor
				purposes of subsection (f)(8) and sections 301, 303(f)(4), 502(y), and 505(p),
				it shall be a violation of the risk evaluation and mitigation strategy for the
				holder of the application for a covered drug to restrict the sale of the drug
				to an eligible drug developer. The Secretary shall provide written notice to
				the Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives of any penalty
				assessed under this subsection within 7 days of such assessment.
								(5)LiabilityThe
				holder of an application for a covered drug shall not be liable for any claim
				arising out of the eligible drug developer’s provision or testing of a drug
				obtained under this subsection, including a claim arising out of failure of the
				eligible drug developer to follow adequate safeguards to ensure safe use of the
				drug.
								(6)Definitions
									(A)Covered
				drugNotwithstanding subsection (b)(2), for purposes of this
				subsection, the term covered drug means a drug subject to a risk
				evaluation and mitigation strategy with elements to ensure safe use under
				subsection (f), or that is deemed under section 909(b) of the Food and Drug
				Administration Amendments Act of 2007 to be a drug, including a biological
				product licensed under section 351(a) of the Public Health Service Act, subject
				to a risk evaluation and mitigation strategy with elements to ensure safe
				use.
									(B)Eligible drug
				developerFor purposes of this subsection, the term
				eligible drug developer means a sponsor seeking to develop an
				application for submission under subsection (b)(2) or (j) of section 505 of
				this Act or section 351(k) of the Public Health Service
				Act.
									.
					(b)Technical and
			 conforming amendmentSection 505–1(c)(2) (21 U.S.C. 355–1(c)(2))
			 is amended by striking (e) and (f) and inserting (e),
			 (f), and (k)(3).
					
	
		May 7, 2012
		Read twice and placed on the calendar
	
